Exhibit 10.1

EXECUTION COPY

 

 

PURCHASE AGREEMENT

dated as of September 10, 2010

by and among

SWG HOLDINGS, LLC, as Seller,

HCRH, LLC, as Buyer

and

CHURCHILL DOWNS INCORPORATED, as Parent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page

ARTICLE I

  PURCHASE AND SALE OF LLC INTERESTS    1

Section 1.1.

   

Purchase and Sale of LLC Interests

   1

ARTICLE II

  PURCHASE PRICE    1

Section 2.1.

   

Purchase Price

   1

Section 2.2.

   

Indemnity Escrow

   2

Section 2.3.

   

Tax Treatment; Allocation of Purchase Price

   2

Section 2.4.

   

Initial Working Capital

   3

Section 2.5.

   

Final Working Capital Adjustment

   3

Section 2.6.

   

Payments at Closing for Indebtedness

   5

Section 2.7.

   

Payments at Closing for Transaction Bonuses

   5

ARTICLE III

  CLOSING    6

Section 3.1.

   

Closing

   6

Section 3.2.

   

Payment on the Closing Date

   6

Section 3.3.

   

Buyer’s Additional Deliveries

   6

Section 3.4.

   

Seller’s Deliveries

   6

ARTICLE IV

  REPRESENTATIONS AND WARRANTIES OF SELLER    9

Section 4.1.

   

Organization of Seller and the Company; Subsidiaries and Investments

   9

Section 4.2.

   

Authority; No Conflict; Required Filings and Consents

   10

Section 4.3.

   

Capitalization

   11

Section 4.4.

   

Financial Statements; Controls; No Undisclosed Liabilities

   11

Section 4.5.

   

Absence of Certain Changes or Events

   12

Section 4.6.

   

Affiliate Transactions

   15

Section 4.7.

   

Title to Assets; Availability of Assets

   15

Section 4.8.

   

Personal Property

   15

Section 4.9.

   

Intellectual Property

   16

Section 4.10.

   

Material Contracts

   17

Section 4.11.

   

Litigation

   18

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page

Section 4.12.

   

Environmental Matters

   19

Section 4.13.

   

Permits; Compliance with Laws

   19

Section 4.14.

   

Labor Matters; Casino Management Company

   20

Section 4.15.

   

Employee Benefits

   21

Section 4.16.

   

Taxes

   23

Section 4.17.

   

Leases

   24

Section 4.18.

   

Insurance

   26

Section 4.19.

   

Brokers

   26 ARTICLE V   REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT    26

Section 5.1.

   

Organization

   27

Section 5.2.

   

Authority; No Conflict; Required Filings and Consents

   27

Section 5.3.

   

Additional Compliance Matters

   28

Section 5.4.

   

Compliance with Gaming and Liquor License Laws

   28

Section 5.5.

   

Securities Act Representations

   29

Section 5.6.

   

Financing

   29

Section 5.7.

   

Litigation

   29

Section 5.8.

   

Brokers

   30

Section 5.9.

   

No Additional Representations

   30 ARTICLE VI   COVENANTS    30

Section 6.1.

   

Conduct of Business of the Company

   30

Section 6.2.

   

Preserve Accuracy of Representations and Warranties; Notification of Certain
Matters

   33

Section 6.3.

   

Employee Matters

   33

Section 6.4.

   

Access to Information and the Property

   34

Section 6.5.

   

Governmental Approvals; Third Party Consents

   36

Section 6.6.

   

Publicity

   38

Section 6.7.

   

Exclusive Dealing

   38

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page

Section 6.8.

   

Further Assurances and Actions

   38

Section 6.9.

   

Reservations

   39

Section 6.10.

   

Intercompany Accounts

   39

Section 6.11.

   

No Control

   39

Section 6.12.

   

Tax Matters

   39

Section 6.13.

   

Company and Seller Indemnification

   41

Section 6.14.

   

Investigation: No Additional Representations

   41

Section 6.15.

   

[INTENTIONALLY OMITTED]

   42

Section 6.16.

   

Confidential Nature of Information

   42

Section 6.17.

   

Seller Covenant Not to Compete or Solicit Business

   42

Section 6.18.

   

Seller Equityholder Covenants Not to Compete or Solicit Business

   44

Section 6.19.

   

Architect Litigation

   44

Section 6.20.

   

Maintenance of Seller Existence

   45

Section 6.21.

   

Certain Remedial Actions

   45 ARTICLE VII   CONDITIONS TO CLOSING    45

Section 7.1.

   

Conditions to Each Party’s Obligation to Effect the Closing

   45

Section 7.2.

   

Additional Conditions to Obligation of Buyer

   46

Section 7.3.

   

Additional Conditions to Obligation of Seller

   47

ARTICLE VIII

  TERMINATION    47

Section 8.1.

   

Termination

   47

Section 8.2.

   

Effect of Termination

   48

ARTICLE IX

  SURVIVAL; INDEMNIFICATION    49

Section 9.1.

   

Survival of Representations, Warranties, Covenants and Agreements

   49

Section 9.2.

   

Indemnification

   49

Section 9.3.

   

Tax Payments and Indemnification

   50

Section 9.4.

   

Interpretation

   51

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page

Section 9.5.

   

Procedure for Claims between Parties

   52

Section 9.6.

   

Defense of Third Party Claims

   52

Section 9.7.

   

Limitations on Indemnity

   53

Section 9.8.

   

Exclusive Remedy

   54

Section 9.9.

   

Claims Against the Indemnity Escrowed Funds

   54

Section 9.10.

   

Special Indemnity Provisions

   55

Section 9.11.

   

Treatment of Indemnification Payments

   56

ARTICLE X

  MISCELLANEOUS    56

Section 10.1.

   

Definitions

   56

Section 10.2.

   

Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury

   66

Section 10.3.

   

Notices

   67

Section 10.4.

   

Interpretation

   68

Section 10.5.

   

Headings

   68

Section 10.6.

   

Entire Agreement

   68

Section 10.7.

   

Severability

   68

Section 10.8.

   

Assignment

   68

Section 10.9.

   

Parties of Interest

   69

Section 10.10.

   

Mutual Drafting

   69

Section 10.11.

   

Enforcement of Agreement; Remedies

   69

Section 10.12.

   

Amendment

   69

Section 10.13.

   

Extension; Waiver

   69

Section 10.14.

   

Disclosure Letters

   69

Section 10.15.

   

Parent Guarantee

   70

Section 10.16.

   

Counterparts

   70

Section 10.17.

   

Fees and Expenses

   71

 

iv



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
September 10, 2010, by and among SWG Holdings, LLC, a Delaware limited liability
company (“Seller”), HCRH, LLC, a Delaware limited liability company (“Buyer”),
and Churchill Downs Incorporated, a Kentucky corporation (“Parent”). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
Section 10.1 hereof.

WHEREAS, Seller is the sole member of SW Gaming LLC, a Mississippi limited
liability company (the “Company”), and owns all of the issued and outstanding
membership interests of the Company (the “LLC Interests”);

WHEREAS, the Company is engaged in the business of operating the casino resort
and hotel located in Washington County, Mississippi, including gaming devices,
table games, restaurants and a conference center, more commonly known as the
Harlow’s Casino Resort and Hotel (the “Business”); and

WHEREAS, Seller believes that it is in the best interests of Seller to sell the
LLC Interests on the terms and subject to the conditions set forth herein; and

WHEREAS, Buyer desires to purchase all of the LLC Interests, on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, the parties hereto, in consideration of the foregoing and of the
mutual representations, warranties and covenants contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, agree as follows:

ARTICLE I

PURCHASE AND SALE OF LLC INTERESTS

Section 1.1. Purchase and Sale of LLC Interests. Upon the terms and subject to
the conditions set forth in this Agreement, Buyer agrees to purchase, acquire
and accept from Seller, and Seller agrees to sell, transfer, assign, convey and
deliver to Buyer, at the Closing, all of the LLC Interests, free and clear of
any Encumbrances, for the Purchase Price.

ARTICLE II

PURCHASE PRICE

Section 2.1. Purchase Price. In consideration for the sale, transfer, conveyance
and delivery of the LLC Interests pursuant to Section 1.1, at the Closing Buyer
shall deliver, or cause to be delivered, subject to Section 2.2, by wire
transfer of immediately available funds to an account or accounts designated by
Seller prior to the Closing, an amount equal to (A) one hundred thirty eight
million dollars ($138,000,000), and (B) (x) plus the Estimated Working Capital
Excess, if any (as defined in Section 2.4 hereof), or, as the case may be,
(y) minus the Estimated Working Capital Deficiency, if any (as defined in
Section 2.4 hereof), as determined



--------------------------------------------------------------------------------

in accordance with Section 2.4 hereof, subject to subsequent final adjustment
using the Final Working Capital Adjustment as provided for in Section 2.5
hereof, which shall be payable pursuant to Section 2.5(c) hereof (the aggregate
amount of clauses (A) and (B), the “Purchase Price”), and (C) minus
(x) Indebtedness as of the Closing (other than the undrawn portion of the Levee
Indebtedness), (y) the Closing Transaction Bonuses, if any, and (z) the Casino
Management Termination Fee and (D) minus the Indemnity Escrow Amount (the
aggregate amount of clauses (A), (B), (C) and (D) the “Closing Payment”).

Section 2.2. Indemnity Escrow. At the Closing, Seller, Parent and Buyer shall
execute and deliver an escrow agreement in substantially the form attached
hereto as Exhibit A (the “Indemnity Escrow Agreement”), which agreement shall
designate an escrow agent (the “Indemnity Escrow Agent”) and provide for the
establishment of an escrow account (the “Indemnity Escrow Account”) in the
amount of ten million dollars ($10,000,000) (the “Indemnity Escrow Amount”). The
Indemnity Escrow Amount, together with income earned thereon as provided in the
Indemnity Escrow Agreement (the “Indemnity Escrowed Funds”) shall be held by the
Indemnity Escrow Agent pursuant to the Indemnity Escrow Agreement as an
exclusive source of funds for certain amounts owing to Buyer Indemnified Parties
as provided in Article IX. All Escrow Agent costs and expenses and any
indemnities in favor of the Escrow Agent shall be paid one half by each of Buyer
or Parent, on the one hand, and Seller on the other hand. If one party pays more
than their allocable share of such payments to the Escrow Agent, the other
parties will promptly reimburse the paying party for the excess payment.

Section 2.3. Tax Treatment; Allocation of Purchase Price.

(a) Buyer and Seller acknowledge and agree that the sale of the LLC Interests
from Seller to Buyer pursuant to this Agreement is a sale of the Company’s
assets by Seller to Buyer for federal income Tax purposes and, as may be
applicable, for state and local income Tax purposes. Buyer and Seller will file
all Tax Returns in a manner consistent with such treatment, and will take no
position inconsistent with such characterization for federal, state or local
income Tax purposes, including in any audit, judicial or administrative
proceeding.

(b) Within thirty (30) days following the Determination Date (as defined in
Section 2.5(b) hereof), Buyer and Seller shall agree on the allocation of the
Purchase Price (which for purposes of this Section 2.3 shall mean the Purchase
Price as increased to take into account any liabilities of the Company
discharged or assumed by Buyer excluding the liabilities described in
Section 2.1(C)) based on such method as set forth in Section 2.3(c) (the
“Purchase Price Allocation”). If the Buyer and the Seller are unable to agree on
the Purchase Price Allocation within thirty (30) days following the
Determination Date, then any disputed matter(s) will be finally and conclusively
resolved by the Auditors pursuant to Section 2.3(c) as promptly as practicable,
and such resolution(s) will be reflected in the Purchase Price Allocation. The
fees and expenses of the Auditor shall be borne equally by the Buyer and Seller.
Buyer and Seller agree to (i) be bound by the Purchase Price Allocation,
(ii) act in accordance with the Purchase Price Allocation in the filing of all
Tax Returns (including filing IRS Form 8594 (and any supplemental or amended
Form 8594) with their United States federal income Tax Return for the taxable
year that includes the Closing Date) and in the course of any Tax audit, Tax
review or Tax litigation relating thereto and (iii) take no position, and cause
its Affiliates to take no

 

2



--------------------------------------------------------------------------------

position, inconsistent with the Purchase Price Allocation for Tax purposes,
unless otherwise required pursuant to a “determination” within the meaning of
Section 1313(a) of the Code.

(c) Notwithstanding anything herein to the contrary, for purposes of the
Purchase Price Allocation prepared under this Section 2.3, the Purchase Price
shall be allocated among the Company’s assets based on the following
methodology, all in accordance with Section 1060 of the Code and the Treasury
Regulations promulgated thereunder or other applicable Law: (i) the Class I
assets, Class II assets, Class III assets, Class IV assets and Class V assets,
each as defined in Treasury Regulation Section 1.338-6, shall be allocated an
amount equal to their respective net book values and (ii) any remaining amount
after allocation to the assets in Classes I through V shall be allocated to the
assets constituting Class VI or VII assets, as defined in U.S. Treasury
Regulation §1.338-6. The portion of the Purchase Price consisting of the
Indemnity Escrowed Funds shall not be treated as received by Seller, and shall
not be included in the Purchase Price Allocation, except as and to the extent
released to Seller pursuant to the Indemnity Escrow Agreement. Any amounts so
released, net of the portion thereof treated as imputed interest, shall be
allocated as if allocated as part of the Purchase Price in accordance with the
foregoing provisions of this Section 2.3(c) and the Purchase Price Allocation
shall be deemed to be modified accordingly at the time of any such release.

Section 2.4. Initial Working Capital. At least five (5) Business Days prior to
the Closing Date, Seller shall deliver to Buyer a certificate executed on behalf
of Seller by the President of Seller, dated the date of delivery, stating that
there has been conducted under the supervision of such officer a review of the
information and data then available and setting forth an estimated balance sheet
of the Company as of the Closing Date prepared in good faith substantially in
the form of the Balance Sheet (the “Pre-Closing Balance Sheet”) and a statement
of Working Capital of the Company as of the Closing Date based on the
Pre-Closing Balance Sheet (the “Pre-Closing Closing Statement”), which shall
quantify in reasonable detail the items constituting such Working Capital. The
Pre-Closing Balance Sheet shall be prepared in accordance with the Agreed
Accounting Principles and shall be in substantially the form of Section 2.4 of
the Seller Disclosure Letter. The Pre-Closing Closing Statement will contain
(i) a good faith estimate of the aggregate amount of Working Capital of the
Company as of the Closing Date (the “Initial Working Capital”), which shall
reflect adjustments (the “Adjustments”) substantially similar in form to those
set forth in the Working Capital calculation attached as Section 2.4 of the
Seller Disclosure Letter and (ii) a statement of the amount by which (x) the
Initial Working Capital exceeds the Working Capital Target Amount (such amount,
the “Estimated Working Capital Excess”) or (y) the Working Capital Target Amount
exceeds the Initial Working Capital (such amount, the “Estimated Working Capital
Deficiency”). Each of Buyer and Seller shall bear its own expenses in the
preparation and review of the Pre-Closing Balance Sheet and Pre-Closing Closing
Statement. Section 2.4 of the Seller Disclosure Letter sets forth a sample
calculation of Working Capital, which is illustrative of the calculations used
to arrive at the Working Capital Target Amount.

Section 2.5. Final Working Capital Adjustment.

(a) As soon as reasonably practicable following the Closing Date, but in no
event more than sixty (60) days after the Closing Date, Buyer shall cause to be
prepared and delivered

 

3



--------------------------------------------------------------------------------

to Seller an unaudited balance sheet of the Company as of the Closing Date in
substantially the form of the Pre-Closing Balance Sheet (the “Closing Balance
Sheet”) and a statement of Working Capital of the Company as of the Closing Date
in substantially the form of the Pre-Closing Closing Statement (the “Closing
Statement”), which shall quantify in reasonable detail the items constituting
such Working Capital. The Closing Balance Sheet shall be prepared in accordance
with the Agreed Accounting Principles and Section 2.4 of the Seller Disclosure
Letter. The Closing Statement will set forth the aggregate amount of Working
Capital of the Company as of the Closing Date, and shall reflect the Adjustments
(the “Closing Date Working Capital”). Each of Seller and Buyer shall bear its
own expenses in the preparation and review of the Closing Balance Sheet and the
Closing Statement. Subject to applicable Law, Seller will provide Buyer
reasonable access to any of Seller’s records to the extent such records are
reasonably related to the preparation of the Closing Balance Sheet and the
Closing Statement.

(b) Seller shall have forty-five (45) days following the date of delivery by
Buyer to Seller of the Closing Balance Sheet and Closing Statement (the “Seller
Review Period”) to provide Buyer with a written certificate confirming that the
Closing Date Working Capital set forth in the Closing Statement is correct (the
“Confirmation Certificate”). If Seller shall disagree with the calculation of
Closing Date Working Capital or any element of the Closing Balance Sheet or
Closing Statement relevant thereto, it shall, prior to the end of the Seller
Review Period, notify Buyer of such disagreement in writing (a “Balance Sheet
Dispute Notice”), setting forth in detail the particulars of such disagreement
and Seller’s proposed adjustments to the Closing Balance Sheet or Closing Date
Working Capital. During the Seller Review Period, Buyer and Parent shall, during
normal business hours, upon reasonable advance notice and in a manner that does
not materially interfere with the business or operations of Buyer or its
Affiliates, provide Seller with (i) such information as may be reasonably
requested by Seller with respect to its review of the Closing Balance Sheet and
Closing Statement, including, without limitation, all relevant accountant work
papers and (ii) reasonable access to the Company’s accounting personnel and
outside accountant who developed the Closing Balance Sheet and other information
contained in the Closing Statement. In the event that Seller does not provide a
Balance Sheet Dispute Notice by the end of the Seller Review Period, Seller
shall be deemed to have accepted the Closing Statement and the calculation of
the Closing Date Working Capital delivered by Buyer, which shall be final,
binding and conclusive for purposes of this Agreement and not subject to any
further recourse against Seller under any provision hereof, including Article IX
hereof. In the event any Balance Sheet Dispute Notice is timely delivered, Buyer
and Seller, in conjunction with their respective independent accounting firms,
shall use their commercially reasonable efforts for a period of thirty (30) days
from the date of first delivery of the Balance Sheet Dispute Notice (or such
longer period as they may mutually agree) to resolve any disagreements with
respect to the calculation of Closing Date Working Capital. If, at the end of
such period, they are unable to resolve such disagreements, then the Auditor
shall resolve any such remaining disagreements. The Auditor shall determine as
promptly as practicable, but in no event more than thirty (30) days after the
submission of such dispute to the Auditor, whether the Closing Statement was
prepared in accordance with the standards set forth in this Agreement and, only
with respect to the disagreements submitted to the Auditor, whether and to what
extent (if any) the Closing Date Working Capital requires adjustment within the
range between Buyer’s calculation and Seller’s calculation of Closing Date
Working Capital. The Auditor shall

 

4



--------------------------------------------------------------------------------

promptly deliver to Buyer and Seller its determination in writing (along with a
statement of reasons therefor), which determination shall be made subject to the
definitions and principles set forth in this Agreement. The fees and costs of
the Auditor shall be payable one half by Seller, on the one hand and one half by
Buyer, on the other hand. The determination made by the Auditor shall be final,
binding and conclusive for purposes of this Agreement and not subject to any
further recourse by Buyer or Seller under any provision hereof, including
Article IX. The date on which the Closing Date Working Capital is finally
determined in accordance with this Section 2.5 is hereinafter referred to as the
“Determination Date.”

(c) Within five (5) Business Days following the Determination Date, the absolute
value of the amount (which may be a positive or negative number) equal to
(i) the Closing Date Working Capital minus (ii) the Initial Working Capital (the
“Final Working Capital Adjustment”) shall be paid (along with interest, at the
Applicable Rate, from the Closing Date through the payment date) in cash by wire
transfer of immediately available funds from Buyer to Seller (if the Final
Working Capital Adjustment is a positive amount), or by Seller to Buyer (if,
prior to taking into account the absolute value of such amount, the Final
Working Capital Adjustment is a negative amount) to an account specified in a
written instruction from Buyer or Seller, as applicable.

Section 2.6. Payments at Closing for Indebtedness. At the Closing, Buyer shall
fund and shall cause the Company to make payments to the lenders in respect of
the Indebtedness set forth in Section 2.6 of the Seller Disclosure Letter, which
shall include all of the Indebtedness of the Company as of the Closing, other
than Indebtedness under capital leases or the undrawn portion of the Levee
Indebtedness. Such payments shall be made pursuant to payoff letters executed by
such lenders in form and substance satisfactory to Buyer and shall be
accompanied by the receipt from each such lender of an acknowledgement of
receipt of such funds and repayment in full of such Indebtedness and the
release, in connection with such repayment, of all Liens securing such
Indebtedness of the Company (including UCC termination statements evidencing
such releases).

Section 2.7. Payments at Closing for Transaction Bonuses. At the Closing, Buyer
shall fund and shall cause the Company to pay all Closing Transaction Bonuses,
if any, which are payable upon the consummation of the transactions contemplated
by this Agreement and which have not been paid prior to the Closing. Certain
transaction bonus payments may be made directly by Seller (and Buyer and the
Company shall have no obligation in respect thereof) after the Closing in
accordance with the terms of agreements with employees of the Company. Buyer and
the Company will cooperate with Seller with respect to the payment of
withholding Taxes applicable to such payments if reasonably requested by Seller.
The recipient of any Closing Transaction Bonus must, as a condition precedent to
receiving such bonus, execute a release in form and substance reasonably
acceptable to Buyer and Seller. All Transaction Bonuses shall be deemed made in
connection with the Closing of the sale of the LLC Interests, it being
understood that in the event such payments are deemed compensation for Tax
purposes Seller shall reimburse the Company for any Taxes incurred by the
Company in respect thereof.

 

5



--------------------------------------------------------------------------------

ARTICLE III

CLOSING

Section 3.1. Closing. Unless this Agreement is earlier terminated pursuant to
Article VIII hereof, the closing of the transactions contemplated by this
Agreement (the “Closing”), shall take place the second Business Day following
satisfaction or waiver of the conditions set forth in Article VII hereof (other
than those conditions to be satisfied or waived at the Closing) at 10:00 a.m.
(local time) at the offices of Bingham McCutchen LLP located at 399 Park Avenue,
New York, New York 10022-4689, unless another time and place are agreed to by
the parties (the time and date on which the Closing actually takes place is the
“Closing Date”).

Section 3.2. Payment on the Closing Date. Subject to fulfillment or waiver of
the conditions set forth in Article VII, at Closing Buyer shall, in full
satisfaction of payment of the Purchase Price (subject to subsequent final
adjustment pursuant to Section 2.5 hereof), pay (a) Seller an amount equal to
the Closing Payment by wire transfer of immediately available funds to the
account specified in Section 3.2 of the Seller Disclosure Letter, (b) the
Indemnity Escrow Agent an amount equal to the Indemnity Escrow Amount, by wire
transfer immediately available funds to an account specified in writing by the
Indemnity Escrow Agent not later than three (3) Business Days prior to the
Closing Date and (c) the payments referred to in Sections 2.6 and 2.7 hereof, in
each case as directed in writing by the recipients of such payments.

Section 3.3. Buyer’s Additional Deliveries. Subject to fulfillment or waiver of
the conditions set forth in Article VII, at Closing Buyer shall deliver to
Seller all of the following:

(a) a copy of the Certificate of Formation of Buyer certified as of a recent
date by the Secretary of State of the State of Delaware;

(b) a certificate of good standing of Buyer issued as of a recent date by the
Secretary of State of the State of Delaware;

(c) a certificate of the secretary of Buyer, dated the Closing Date, in form and
substance reasonably satisfactory to Seller, as to (i) no amendments to the
Certificate of Formation or Operating Agreement of Buyer since a specified date
and (ii) the resolutions of the Board of Directors of Buyer authorizing the
execution, delivery and performance of this Agreement and the Buyer Ancillary
Agreements and the transactions contemplated hereby and thereby;

(d) the duly executed Buyer Ancillary Agreements; and

(e) the certificate of Buyer contemplated by Section 7.3(c), duly executed by an
authorized officer of Buyer.

Section 3.4. Seller’s Deliveries. Subject to fulfillment or waiver of the
conditions set forth in Article VII, at Closing Seller shall deliver, or cause
to be delivered, to Buyer all of the following:

 

6



--------------------------------------------------------------------------------

(a) a copy of the Certificate of Formation of Seller certified as of a recent
date by the Secretary of State of the State of Delaware;

(b) a copy of the Certificate of Formation of the Company certified as of a
recent date by the Secretary of State of the State of Mississippi;

(c) a certificate of good standing of Seller issued as of a recent date by the
Secretary of State of the State of Delaware;

(d) a certificate of good standing of the Company issued as of a recent date by
the Secretary of State of the State of Mississippi;

(e) a certificate of the secretary of Seller, dated the Closing Date, in form
and substance reasonably satisfactory to Buyer, as to (i) no amendments to the
Certificate of Formation or Operating Agreement of Seller since a specified
date; and (ii) the resolutions of the Board of Managers and all of the Seller
Equityholders authorizing the execution, delivery and performance of this
Agreement and the Seller Ancillary Agreements and the transactions contemplated
hereby and thereby;

(f) a certificate of the secretary of the Company, dated the Closing Date, in
form and substance reasonably satisfactory to Buyer, as to no amendments to the
Certificate of Formation or Operating Agreement of the Company since a specified
date;

(g) the duly executed Seller Ancillary Agreements;

(h) [INTENTIONALLY OMITTED];

(i) the certificate of Seller contemplated by Section 7.2(d), duly executed by
an authorized officer of Seller;

(j) evidence, in a form reasonably satisfactory to Buyer, of the termination of
the Casino Management Agreement and all of the Company’s obligations with
respect thereto, including the full and timely payment of any termination fees
owing thereunder and a release from the Casino Management Company releasing any
claims of the Casino Management Company with respect to all payments owed to it
by the Company, in each case in form and substance reasonably satisfactory to
Buyer, effective as of the Closing;

(k) an affidavit dated as of the Closing Date certifying that Seller is not a
“foreign person” within the meaning of Section 1445 of the Code, substantially
in the form of the sample certificate set forth in Treasury Regulations
Section 1.1445-2(b)(2)(iv)(B);

(l) duly executed payoff letters from any holder of Indebtedness (other than
capital leases and the Levee Indebtedness) of the Company and lien releases of
all Liens securing such Indebtedness (including the Real Property Liens) and UCC
termination statements evidencing such releases, in each case in form and
substance reasonably satisfactory to Buyer;

 

7



--------------------------------------------------------------------------------

(m) for each parcel of Real Property, any leasehold policy of title insurance in
the possession of the Company or Seller insuring the Company’s leasehold title
therein, together with a commitment from the company issuing each such policy
for the issuance of an endorsement to modify the date of the policy to the
Closing Date, or, if the Company or Seller does not have a title policy in its
possession, or if such endorsement is unavailable, Seller shall use its
commercially reasonable efforts to deliver, in lieu of the foregoing, a
commitment for title insurance for the issuance of a 2006 form ALTA owner’s
leasehold title insurance policy, issued at Seller’s sole cost and expense by a
nationally recognized title insurance company acceptable to Buyer, it being
agreed that Buyer shall bear the full cost of (i) any premium associated with
the title insurance policy contemplated by such commitment for title insurance
and any endorsements thereto, and (ii) any title insurance policy obtained for
the benefit of any lender of Buyer and endorsements thereto; provided; however;
that the Company shall deliver any reasonable and customary seller’s affidavits
required by the title insurance company to issue the title insurance policy and
any endorsements requested by Buyer;

(n) with respect to each Lease, (i) subordination, non-disturbance and
attornment agreements, in recordable form, executed by the lien holder of any
Fee Lien, in form and substance provided in each such Lease or, if no form is
described therein, in form and substance reasonably acceptable to any lender of
Buyer, and (ii) estoppel certificates executed by the landlord under the Lease
certifying as to such factual matters as Buyer or any lender of Buyer may
reasonably request, in form and substance provided in each such Lease, or if no
form is described therein, in form and substance reasonably acceptable to Buyer
and/or any lender of Buyer; provided, that Buyer acknowledges and agrees that
Seller shall satisfy its obligations under Section 3.4(n) if the agreements and
certificates delivered by Seller are in form and substance substantially similar
to those certificates or agreements previously received from the landlords under
each such Lease;

(o) evidence of payment of the Closing Transaction Bonuses, if any, by the
Company effective at the Closing and releases from each of the employees of the
Company receiving such Closing Transaction Bonuses with respect to amounts
payable to such employees by the Company in connection with the consummation of
the transactions contemplated by this Agreement, in each case in form and
substance reasonably satisfactory to Buyer;

(p) a signed resignation by each member of the Board of Managers and the
officers of the Company;

(q) true and complete copies of the historical minutes of the Company;

(r) the duly executed Seller Equityholder Non-Compete and Non-Solicit
Agreements;

(s) a receipt evidencing payment by Buyer in full of the Closing Payment, and
Seller’s receipt thereof;

(t) evidence of termination prior to the Closing of the Executive Employment
Agreement referred to in Section 4.10(a)(ix) of the Seller Disclosure Letter;
and

 

8



--------------------------------------------------------------------------------

(u) such other documents and other instruments as Buyer may reasonably request
or as may be otherwise necessary to evidence and effect the sale, assignment,
transfer, conveyance and delivery of the LLC Interests to Buyer.

Delivery of any agreements, certificates, consents, waivers or approvals
described in Sections 3.4(m) or (n) will not be conditions to Buyer’s and
Parent’s obligation to effect the Closing or required to be delivered by Seller
at or prior to Closing, and so long as Seller uses its commercially reasonable
efforts to obtain the same, the Seller shall not be in breach of its obligations
under Sections 3.4(m) or (n).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer and Parent, except as set forth
herein or in the disclosure letter delivered by Seller to Buyer on the date of
this Agreement (the “Seller Disclosure Letter”), as follows:

Section 4.1. Organization of Seller and the Company; Subsidiaries and
Investments.

(a) Seller is duly organized and validly existing under the Laws of its state of
formation and has all requisite power and authority to carry on its business as
now being conducted. Seller is duly qualified to do business and is in good
standing in each of the jurisdictions listed in Section 4.1(a) of the Seller
Disclosure Letter, which jurisdictions are the only jurisdictions in which the
property owned, leased or operated by it or the nature of the business conducted
by it makes such qualification necessary, except where the failure to be so
qualified or in good standing would not have, or would not reasonably be
expected to have, a Company Material Adverse Effect. True and complete copies of
the certificate of formation, as amended, and the operating agreement, as
amended, of Seller have been delivered to Buyer.

(b) The Company is duly organized and validly existing under the Laws of its
state of formation and has all requisite limited liability company power and
authority to carry on its business as now being conducted. The Company is duly
qualified to do business and is in good standing in each of the jurisdictions
listed in Section 4.1(b) of the Seller Disclosure Letter, which jurisdictions
are the only jurisdictions in which the property owned, leased or operated by it
or the nature of the business conducted by it makes such qualification
necessary, except where the failure to be so qualified or in good standing would
not have, or would not reasonably be expected to have, a Company Material
Adverse Effect. True and complete copies of the certificate of formation, as
amended, and the operating agreement, as amended, of the Company have been
delivered to Buyer.

(c) The Company does not, directly or indirectly (i) own, of record or
beneficially or have any Contract to acquire, any outstanding voting securities
or other equity interests in any corporation, partnership, limited liability
company, joint venture or other entity or (ii) control any corporation,
partnership, limited liability company, joint venture or other entity.

 

9



--------------------------------------------------------------------------------

(d) Other than the LLC Interests, Seller does not, directly or indirectly
(i) own, of record or beneficially or have any Contract to acquire, any
outstanding voting securities or other equity interests in any corporation,
partnership, limited liability company, joint venture or other entity or
(ii) control any corporation, partnership, limited liability company, joint
venture or other entity.

Section 4.2. Authority; No Conflict; Required Filings and Consents.

(a) Seller has all requisite limited liability company power and authority to
enter into this Agreement and the Seller Ancillary Agreements and to consummate
the transactions contemplated by this Agreement. The execution and delivery of
this Agreement and the Seller Ancillary Agreements by Seller and the
consummation by Seller of the transactions contemplated by this Agreement have
been duly authorized by all necessary action on the part of Seller. Each of this
Agreement and the Seller Ancillary Agreements has been, or, as applicable, will
be prior to Closing, duly executed and delivered by Seller and, assuming the
valid execution and delivery by all counterparties thereto, will constitute a
valid and binding agreement of Seller enforceable against Seller in accordance
with its terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization and other Laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

(b) The execution and delivery of this Agreement by Seller does not, and the
consummation by Seller of the transactions contemplated by this Agreement will
not, (i) conflict with, or result in any violation or breach of, any provision
of the organizational documents of Seller or of the Company, (ii) result in any
material violation or material breach of, conflict with or constitute (with or
without notice or lapse of time, or both) a material default (or give rise to a
right of termination, cancellation, payment or acceleration of any obligation or
loss of any material benefit) under, require a consent or waiver under, or
result in the creation of any Lien on any of the properties of Seller or the
Company under, any of the terms, conditions or provisions of any Material
Contract to which Seller or the Company is a party or by which Seller or the
Company or any of their respective properties or assets may be bound, or
(iii) subject to the governmental filings and other matters referred to in
Section 4.2(c) hereof, contravene, conflict with, or result in a material
violation of any of the terms or requirements of, or give any Governmental
Entity the right to revoke, withdraw, suspend, cancel, terminate or materially
modify, any permit, concession, franchise, license, judgment or Law applicable
the Company or its properties or assets.

(c) No material consent, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency, commission, gaming
authority or other governmental authority or instrumentality (“Governmental
Entity”) is required by or with respect to Seller or the Company in connection
with the execution and delivery of this Agreement by Seller or the consummation
by Seller of the transactions contemplated hereby, except for (i) any approvals
or filing of notices required under the Gaming Laws, (ii) all required filings
under the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as amended (the
“HSR Act”) being made and any waiting periods thereunder being terminated or
expiring, (iii) such consents, approvals, orders authorizations, permits,
filings, declarations or registrations related to, or arising out of, compliance
with any Laws regulating the consumption, sale or serving of

 

10



--------------------------------------------------------------------------------

alcoholic beverages or the renaming or rebranding of the operations at the
Property owned and operated by the Company, (iv) such other consents, approvals,
orders, authorizations, permits, filings, registrations and declarations as may
be required under the Laws of any jurisdiction in which the Company conducts any
business or owns any assets, the absence of which would not delay or prevent the
consummation of the transactions contemplated by this Agreement and which are
not material to the operation and support of the Business, and (v) any consents,
approvals, orders, authorizations, permits, filings, registrations and
declarations required to be obtained by Buyer or any of its Subsidiaries,
Affiliates or key employees (including under the Gaming Laws) in connection with
the execution, delivery or consummation of this Agreement.

Section 4.3. Capitalization.

(a) Seller is, and will be on the Closing Date, the owner of all of the LLC
Interests, free and clear of any Encumbrances, which constitute all of the
issued and outstanding membership interests of the Company. All the LLC
Interests of the Company have been duly authorized and are validly issued and no
amounts are owing with respect thereto. No other equity interests of the Company
are authorized, issued or outstanding, and no Person has any right, option,
warrant, subscription, profit participation or stock appreciation right to
purchase or otherwise acquire any equity interests in the Company or any
securities or other interest convertible into or exchangeable for any such
interests or to receive any payments based upon the equity value of the Company.
Except for this Agreement, there are no Contracts relating to the issuance,
sale, redemption, voting or transfer of the LLC Interests or other securities of
the Company.

(b) Section 4.3(b) of the Seller Disclosure Letter sets forth the authorized
capital stock of Seller and indicates the number of issued and outstanding
limited liability company interests of Seller. All the limited liability company
interests of Seller have been duly authorized and are validly issued and no
amounts are owing with respect thereto. No other equity interests of Seller are
authorized, issued or outstanding, and no Person has any right, option, warrant,
subscription, profit participation or stock appreciation right to which the
Seller is a party to purchase or otherwise acquire any equity interests in
Seller or any securities or other interest convertible into or exchangeable for
any such interests or to receive any payments based upon the equity value of
Seller. Except for this Agreement, there are no Contracts relating to the
issuance, sale, redemption, voting or transfer of the limited liability company
interests of Seller or other securities of Seller to which Seller is a party.

Section 4.4. Financial Statements; Controls; No Undisclosed Liabilities.

(a) Section 4.4(a) of the Seller Disclosure Letter contains a true and complete
copy of the (i) consolidated audited balance sheet, statement of income and
statement of cash flows relating to Seller and the Company for the twelve
(12) months ended December 31, 2009 (the “Audited Financial Information”), and
(ii) unaudited balance sheet as of July 31, 2010 (the “Latest Balance Sheet”)
and the related statement of income and statement of cash flows relating to
Seller and the Company for the six (6) months ended July 31, 2010 (the
“Unaudited Financial Information” and together with the Audited Financial
Information, the “Financial Information”). Except as noted therein and except
for normal period end adjustments with respect to the

 

11



--------------------------------------------------------------------------------

Unaudited Financial Information, the Financial Information was prepared in
accordance with U.S. generally accepted accounting principles in effect at the
time of such preparation applied on a consistent basis throughout the periods
involved (“GAAP”) (except as may be indicated in the notes to such financial
statements) and fairly and accurately presents in all material respects the
financial position, income and cash flows of the Company as of the dates or for
the periods represented by such Financial Information.

(b) In connection with the preparation of the Audited Financial Information, the
Company received a letter from its auditors dated May 18, 2010, which Seller has
made available to Buyer, that identified no material weaknesses or significant
deficiencies in the design or operations of the internal controls utilized by
the Company. There has been no material change in the Company’s internal
controls over financial reporting and the operations of the internal controls
utilized by the Company since December 31, 2009.

(c) Other than (i) as and to the extent reflected or reserved for on the Latest
Balance Sheet or (ii) Liabilities incurred in the ordinary course of business
consistent with past practice since the date of the Latest Balance Sheet, the
Company has no Liabilities, except for (A) Liabilities disclosed in the Seller
Disclosure Letter, or as to which no disclosure is required pursuant to any
Section of the Seller Disclosure Letter because the Liability involves an amount
which is less than the specific dollar threshold above which disclosure on such
Section of the Seller Disclosure Letter is required, (B) Liabilities under any
Material Contract, but only to the extent that such Liabilities do not relate to
a breach of such Material Contract prior to the Closing, and (C) other
Liabilities in an amount not in excess, individually or in the aggregate, of
$250,000.

(d) Section 4.4(d) of the Seller Disclosure Letter sets forth (i) the principal
amount of, and, as of the date hereof, all accrued but unpaid interest on, all
Indebtedness of the Company and the instruments pursuant to which the Company is
responsible or liable for such Indebtedness (whether as obligor, guarantor or
surety) and (ii) any financing of the Company effected through “special purpose
entities” and any synthetic leases and project financing.

Section 4.5. Absence of Certain Changes or Events.

(a) Between the date of the Latest Balance Sheet and the date hereof, there has
been:

(i) no change, event or development that has had or would reasonably be expected
to have, individually or in the aggregate, a Company Material Adverse Effect;
and

(ii) no material damage, destruction, loss or claim, whether or not covered by
insurance, or condemnation or other taking adversely affecting any of the LLC
Interests or the Business.

(b) Between the date of the Latest Balance Sheet and the date hereof, the
Company has conducted the Business in all material respects in, and has not
entered into any material transaction other than in accordance with, the
ordinary course of business consistent with past

 

12



--------------------------------------------------------------------------------

practice. Between the date of the Latest Balance Sheet and the date hereof, the
Company has not:

(i) made any fundamental change in the Business or operations of the Company
with respect to the Business;

(ii) adopted any amendment to its certificate of formation or operating
agreement or other applicable governing documents;

(iii) sold, pledged, leased, disposed of, granted or encumbered any of its
property, including the Property, or any of its assets or equity interests in
any other Person, except for (A) sales of current assets in the ordinary course
of business consistent with past practice, (B) Permitted Encumbrances and
(C) other sales that do not exceed, individually or in the aggregate, $50,000;

(iv) exercised any option to purchase, sell or lease (whether as lessor or
lessee) real property or any option to extend a Lease;

(v) incurred, assumed, or modified any Indebtedness;

(vi) canceled any debts owed to or claims held by the Company with respect to
the Business (including the settlement of any claims or litigation) other than
debts owed or claims held which do not exceed $10,000, or in the ordinary course
of business consistent with past practice;

(vii) other than as required by applicable Law or the terms of a Material
Contract, terminated any Contract that would have been a Material Contract if it
were in effect on the date of this Agreement;

(viii) subjected any of its properties, assets or equity interests to a Lien,
other than Permitted Encumbrances and Liens in existence on the date hereof;

(ix) failed to maintain the existing insurance coverage relating to the Real
Property;

(x) authorized for issuance, issued, sold or delivered (A) any equity or voting
interest in the Company or (B) any securities convertible into, exchangeable
for, or evidencing the right to subscribe for or acquire either (1) any equity
or voting interest in, the Company, or (2) any securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire any equity
or voting interest in the Company;

(xi) split, combined, redeemed, reclassified, purchased or otherwise acquired,
directly or indirectly, any equity or voting interest in, the Company, or made
any other change in the capital structure of the Company;

 

13



--------------------------------------------------------------------------------

(xii) acquired any business or Person, by merger or consolidation, purchase of
substantial assets or equity interests, or by any other manner, in a single
transaction or a series of related transactions;

(xiii) made any capital expenditure or commitment therefor, entered into any
capital leases or otherwise acquired any assets or properties except in
accordance with the capital expenditure budget included in Section 4.5 of the
Seller Disclosure Letter;

(xiv) modified or rescinded any of the Company Permits, or failed to use good
faith efforts to obtain any renewal or extension, as may be required by Law, of
any Company Permits;

(xv) subjected the Company to any bankruptcy, receivership, insolvency or
similar proceedings;

(xvi) made any change in any method of accounting or auditing practice other
than those required by GAAP;

(xvii) prepared or filed any Tax Return inconsistent with past practice or, on
any such Tax Return, took any position, made any election, or adopted any method
that is inconsistent with positions taken, elections made or methods used in
preparing or filing similar Tax Returns in prior periods (including positions,
elections or methods which would have the effect of deferring income to periods
for which Buyer is liable pursuant to Section 6.12 or accelerating deductions to
periods for which the Company is liable pursuant to Section 6.12);

(xviii) made any election or take any action that was inconsistent with treating
the Company as an entity disregarded as separate from its owner within the
meaning of Treasury Regulation § 301-7701-3;

(xix) made any loans, advances or capital contributions to, or investments in,
any other Person;

(xx) entered into any transaction with any Affiliated Person or made any
dividend or distribution to an equityholder of the Company (other than payments
of cash dividends or distributions to Seller);

(xxi) adopted or, except as required by applicable Law, amended any Company
Benefit Plan;

(xxii) except (A) as required by any Contract or any Company Benefit Plan, in
each case, as in effect at such time or (B) as required by applicable Law at
such time, awarded or increased any bonuses, salaries, or other compensation to
any Employee, or entered into or amended or modified any employment, severance
or similar Contract with any Employee;

 

14



--------------------------------------------------------------------------------

(xxiii) terminated the employment of or hire any person whose annual
compensation exceeds or is reasonably expected to exceed $50,000; or

(xxiv) authorized, committed or agreed to take any of the foregoing actions.

Section 4.6. Affiliate Transactions. No current or former officer, director,
member, partner, shareholder, record or beneficial owner of five percent or more
of any class of the voting securities of the Company, or Affiliate of the
Company (other than portfolio companies in which any Seller Equityholder has an
equity or debt ownership interest) or, to the knowledge of Seller, an immediate
family member of any of the foregoing (an “Affiliated Person”) (i) is a party to
any Contract (other than employment agreements pursuant to which an officer
provides services to the Company disclosed on Section 4.10 of the Seller
Disclosure Letter), (ii) owns any asset, tangible or intangible, that is used in
the Business, or (iii) has any cause of action or other claim whatsoever
against, or owes any amount to, the Company. No current officer, member,
partner, shareholder, record or beneficial owner of five percent or more of any
class of the voting securities of the Company, or Affiliate of the Company
(other than portfolio companies in which any Seller Equityholder has an equity
or debt ownership interest) has any direct or indirect material interest in, or
is or was, a director, officer or employee of any Person that is a client,
customer, supplier, lessor, lessee, debtor, creditor or competitor of, the
Company. To the knowledge of Seller, no person employed by the Company is a
relative of any officer, director, member, partner, shareholder, record or
beneficial owner of the Company.

Section 4.7. Title to Assets; Availability of Assets.

(a) Except with respect to the Real Property, which is the subject of the
representations in Section 4.17, and except with respect to assets leased by the
Company, the Company has good and marketable title to all of its other tangible
assets, free and clear of all Encumbrances, except for Permitted Encumbrances.

(b) The assets and properties owned or leased by the Company constitute in all
material respects all the assets and properties used in or necessary for the
operation of the Business as currently conducted and are in serviceable
condition (subject to normal wear and tear).

(c) Section 4.7(c) of the Seller Disclosure Letter sets forth a description of
all material services provided by any Affiliate of the Company to the Company.
Section 4.7(c) of the Seller Disclosure Letter also sets forth a description of
all material services provided by the Company to any Affiliate of the Company,
and the manner in which the Company has been compensated for the costs of
providing such services.

Section 4.8. Personal Property. Section 4.8 of the Seller Disclosure Letter
contains a list and description of each lease or other agreement or right,
whether written or oral (showing in each case the annual rental, the expiration
date thereof and a brief description of the property covered), under which the
Company is lessee of, or holds or operates, any machinery, equipment, vehicle or
other tangible personal property owned by a third Person, except for any such
lease, agreement or right that is terminable by the Company without penalty or
payment on

 

15



--------------------------------------------------------------------------------

notice of 45 days or less or which involves the payment by the Company of
rentals of less than $25,000 per year.

Section 4.9. Intellectual Property.

(a) Section 4.9(a) of the Seller Disclosure Letter contains a correct and
complete list of all the following that are owned by the Company: (i) all issued
United States and foreign patents and pending patent applications or other
registrations or issuances with a Governmental Entity of Intellectual Property,
(ii) all registered United States, state and foreign trademarks, service marks,
certification marks, trade dress, trade names, brand names, slogans, logos and
Internet domain names and all pending applications for registration of the same;
(iii) all registered and material unregistered United States and foreign
copyrights and pending applications for registration of the same, (iv) all
material computer software, and (v) all material unregistered trademarks and
service marks.

(b) The Company owns, free and clear of all Liens (other than Permitted
Encumbrances), all right title and interest in and to, or has the right to use,
all material Company Intellectual Property. The Company Intellectual Property
constitutes all of the material Intellectual Property necessary to engage in the
Business as it is currently conducted. There are no Legal Proceedings against
the Company presently pending, or to the knowledge of Seller, threatened in
writing against the Company (i) challenging the ownership, use, validity,
enforceability or registrability of any of the Company Intellectual Property
owned by the Company; (ii) alleging that the Company infringes, misappropriates
or violates any Third-Party Intellectual Property; or (iii) challenging the
license or legally enforceable right of the Company to use Third-Party
Intellectual Property.

(c) The Company has not infringed, misappropriated or violated, and the
operation of the Business as currently conducted does not infringe,
misappropriate or violate, any Third-Party Intellectual Property, and neither
the Company nor Seller has received any written notices or threats regarding any
of the foregoing. To the knowledge of Seller, no third party has infringed,
misappropriated or violated any of the Company Intellectual Property owned by
the Company or is currently doing the same. The Company has taken reasonable
measures to protect, through the use of customary non-disclosure agreements and
other security measures, the secrecy and confidentiality of all confidential
information and Trade Secrets (including any Intellectual Property that
constitute a Trade Secret) that the Company owns or which is used in the
Business as currently conducted. To the knowledge of Seller, such confidential
information has not been used, disclosed to or discovered by any person except
pursuant to valid and appropriate non-disclosure agreements which have not been
breached.

(d) All personnel, including employees, agents, consultants and contractors, who
have contributed to the development of the Intellectual Property owned by the
Company (i) have been and are a party to “work-for-hire” or similar arrangements
with the Company; or (ii) have assigned to the Company any rights such personnel
have in such Intellectual Property.

(e) There is no Customer Information relating to the Business that is kept,
maintained or stored other than by the Company.

 

16



--------------------------------------------------------------------------------

(f) Section 4.9(f) of the Seller Disclosure Letter sets forth a true and correct
list of all material computer software used at the Property or relating to the
Business.

(g) All information technology and computer systems relating to the
transmission, storage, maintenance, organization, presentation, generation,
processing or analysis of data and information whether or not in electronic
format, used in or necessary to the conduct of Business (collectively, “Company
IT Systems”) perform, without material disruption, the information technology
operations necessary to conduct the Business as currently conducted in all
material respects. The Company has in place a commercially reasonable disaster
recovery program, including providing for the regular back-up and prompt
recovery of the data and information necessary to the conduct of the Business
(including such data and information that is stored on magnetic or optical media
in the ordinary course) without material disruption to, or material interruption
in, the conduct of the Business.

(h) Except as set forth on Section 4.9(h) of the Seller Disclosure Letter, all
computer programs included within the Intellectual Property owned by the Company
are not licensed pursuant to a so-called “open source” license and do not
incorporate and are not based on any computer programs that are licensed
pursuant to a so-called “open source” license.

Section 4.10. Material Contracts.

(a) Section 4.10(a) of the Seller Disclosure Letter sets forth as of the date
hereof each Contract to which the Company is a party or by which it is otherwise
bound:

(i) for the purchase, sale or lease (whether as lessor or lessee) of real
property or any option to purchase or sell real property,

(ii) for capital expenditures or other purchase of any materials, supplies,
equipment, other assets or properties, or services that requires an annual
expenditure by the Company of more than $75,000 for any project or series of
related projects (or groups of related Contracts therefor),

(iii) providing for the acquisition or disposition of any assets, in each case
involving more than $50,000,

(iv) for the lease or sublease of personal property involving an annual base
rental payment of more than $75,000,

(v) related to the licensing of Intellectual Property, other than commercially
available software licensed under a shrink-wrap or click-through license
agreement,

(vi) relating to Indebtedness of the Company with a principal balance in excess,
individually or in the aggregate, of $50,000,

(vii) limiting the ability of the Company to engage in any line of business or
compete with any Person,

 

17



--------------------------------------------------------------------------------

(viii) between the Company or any of the Company’s Affiliates,

(ix) with any current or former officer, manager or director of the Company that
provides for any payment of cash or equity securities (other than de minimis
cash payments),

(x) granting or evidencing a Lien (other than Permitted Encumbrances) on any
assets owned by the Company and used in the Business,

(xi) involving a loan or advance to, or investment in, any Person, other than
reasonable expense advances in the ordinary course of business,

(xii) under which any Person guarantees or guaranteed Indebtedness of the
Company,

(xiii) that by its terms calls for aggregate payments or receipt by the Company
under such Contract of more than $75,000 in 2010 or which Seller or the Company
reasonably anticipates will involve the payment or receipt by the Company of
more than $75,000 in 2010 or which extends beyond June 30, 2011 and which Seller
or the Company reasonably anticipates will involve the payment or receipt by the
Company of more than $75,000 in 2011, or

(xiv) any material Contract not made in the ordinary course of business
consistent with past practice.

(b) True and correct copies of each Lease and each Contract required to be
listed in Section 4.10(a) of the Seller Disclosure Letter or each contract
entered into after the date hereof of the type described in Section 4.10(a)
(each, a “Material Contract”) have been or, in the case of contracts entered
into after the date hereof of the type described in Section 4.10(a), will be
made available to Buyer. Each Material Contract is valid and binding upon the
Company (and, to Seller’s knowledge, on all other parties thereto) in accordance
with its terms. Each Material Contract is in full force and effect and (i) there
is no actual or, to the knowledge of Seller, alleged material breach or material
violation of or material default by the Company under any of the Material
Contracts, (ii) to Seller’s knowledge, there is no material breach, material
violation of or material default by any other Person under any of the Material
Contracts and (iii) to the knowledge of Seller, there exists no event,
occurrence, condition or act (including the consummation of the transactions
contemplated by this Agreement) which, with notice or lapse of time or both or
the happening of any other event or condition, would constitute a material
breach, material violation or material default of, or give rise to a right of
termination, modification, cancellation, foreclosure, imposition of a Lien,
prepayment or acceleration under, any of the Material Contracts. Neither Seller
nor the Company is as of the date hereof renegotiating any of the Material
Contracts except in the ordinary course of business.

Section 4.11. Litigation. There are no pending Legal Proceedings or series of
related Legal Proceedings that have been commenced, or to the knowledge of
Seller, threatened, by or against Seller or the Company or that otherwise relate
to the Business, which (a) involve, or

 

18



--------------------------------------------------------------------------------

would reasonably be expected to involve, individually or in the aggregate, an
amount greater than $50,000 or (b) materially inhibit, or would reasonably be
expected to materially inhibit, the operations of the Business as currently
conducted. Since July 31, 2008, neither Seller nor the Company has settled,
through monetary payment or otherwise, any Legal Proceeding.

Section 4.12. Environmental Matters. Except as disclosed in any of the reports
listed in Section 4.12(d) of the Seller Disclosure Letter:

(a) The Company is in material compliance with all applicable Environmental Laws
(which compliance includes the possession by the Company of all Company Permits
required under applicable Environmental Laws for the operation of the Real
Property, and compliance with the material terms and conditions thereof);

(b)(A) no condition exists at the Real Property which has or would reasonably be
expected to result in a material violation of any Environmental Law, and (B) no
Hazardous Materials exist on, under or at the Real Property or any of the other
properties of the Company in a quantity or condition that would give rise to any
material Liability under any Environmental Law;

(c) there is no Environmental Claim pending or, to the knowledge of Seller,
threatened against the Company or the Real Property and, to the knowledge of
Seller, there are no facts or conditions that would reasonably be expected to
result in any Environmental Claim related to the Company or the Real Property;

(d) The Company has not assumed, either by contract or by operation of law, any
material Liability of any third party arising under or related to Environmental
Laws; and

(e) Set forth in Section 4.12(e) of the Seller Disclosure Letter is a full and
complete list of all reports, studies and related documentation produced or
delivered at the direction of the Company since September 1, 2009 relating to
environmental conditions, Environmental Laws or Environmental Claims involving
the Company or the Real Property (including without limitation any Phase I or
Phase II inspections), and true, correct and complete copies of such reports,
studies and related documentation have been delivered to Buyer.

Section 4.13. Permits; Compliance with Laws.

(a) The Company holds all material permits, registrations, findings of
suitability, licenses, temporary licenses, variances, exemptions, certificates
of occupancy, orders and approvals of all Governmental Entities (including all
authorizations under Gaming Laws), necessary to conduct the Business, each of
which is in full force and effect in all material respects (the “Company
Permits”). The Company is in compliance in all material respects with the terms
of the Company Permits, including, without limitation, each of the conditions
that are applicable and binding on the Company contained in the Gaming License.
The Company is, and since July 31, 2008 has been, in compliance in all material
respects with all applicable Laws (including Gaming Laws). Since July 31, 2008,
the Company has not received a written or, to the knowledge of Seller, oral
notice of any material investigation or material review by any

 

19



--------------------------------------------------------------------------------

Governmental Entity with respect to the Company, Seller or the Real Property. No
event has occurred which permits or is reasonably likely to result in, or upon
the giving of notice or passage of time, or both, would permit or would be
reasonably likely to result in, revocation, non-renewal, modification,
suspension, limitation or termination of any Company Permit that currently is in
effect. Notwithstanding anything contained in this Section 4.13(a), the
representations contained in this Section 4.13(a) do not concern environmental
matters, employee benefits or Taxes, all of which are the subject of the
representations in Sections 4.12, 4.15 and 4.16, respectively.

(b) Each of the Company’s directors, managers, officers, and Persons performing
management functions similar to officers, with respect to the operation and
support of the Business, hold, and since July 31, 2008, have held, all material
permits, registrations, findings of suitability, licenses, variances,
exemptions, orders and approvals of all Governmental Entities (including
authorizations under Gaming Laws) necessary for their conduct of the Business
and have otherwise been in compliance with applicable Gaming Laws.

(c) Neither the Company nor, to the knowledge of Seller, any of the Company’s
Representatives, has, directly or indirectly, paid or delivered any fee,
commission or other sum of money or item of property, however characterized, to
any finder, agent, government official or other Person, in the United States or
any other country, in any manner related to the Business, which would be illegal
under any applicable Law.

(d) A true and complete copy of the Gaming License issued to the Company by the
Mississippi Gaming Commission to conduct gaming operations in the State of
Mississippi was previously delivered to Buyer.

(e) Seller is in material compliance with all material Laws and all material
judgments applicable to Seller or any assets owned or used by Seller, and Seller
has not received any written communication since July 31, 2008 from a
Governmental Entity that alleges that Seller is not in material compliance with
any material Law.

Section 4.14. Labor Matters; Casino Management Company.

(a) The Company is not a party to any labor union or collective bargaining
agreement applicable to Employees, no such agreement is currently being
negotiated and, to the knowledge of Seller, there are no activities or
proceedings of any labor union to organize any non-unionized employees at the
Property. The Company has a policy of at-will employment and employs each of its
employees on an at-will basis. Since July 31, 2008, the Company has been in
compliance in all material respects with all applicable Laws relating to the
employment of the employees of the Business, including Laws relating to prices,
wages, hours, discrimination in employment and collective bargaining and is not
liable for any arrears of wages or any Taxes or penalties for failure to comply
with any of the foregoing. Seller believes that the Company’s relations with its
employees are satisfactory. Since July 31, 2008, the Company has not engaged in
any unfair labor practice or violated in any material respect any state or local
labor, wage and hour or employment Laws with respect to any Persons employed by
or otherwise performing services primarily for the Company (the “Company
Business Personnel”). There is no unfair labor

 

20



--------------------------------------------------------------------------------

practice complaint, grievance, employment standards complaint, pay equity
complaint, occupational health and safety charge, claim or investigation of
wrongful (including constructive) discharge, employment and discrimination or
retaliation, sexual harassment or other action pending or, to the knowledge of
Seller, threatened against the Company with respect to the Employees which has
or would have, individually or in the aggregate, a material effect on the
operations of the Business. There is not currently occurring, and the Company
has not experienced since July 31, 2006, any actual or threatened organization
of or unionization activity by its employees, and the Company is not adversely
affected by any dispute or controversy with a union. To the knowledge of Seller
(i) there are no material strikes or work stoppages pending or threatened with
respect to employees of the Business and (ii) no such strike or work stoppage
has occurred within the three (3) years preceding the date hereof.

(b) Section 4.14(b) of the Seller Disclosure Letter contains (i) a list of all
employees of the Company as of June 30, 2010; (ii) the then current annual
compensation of any such employees; (iii) a list of all present or former
employees of the Company paid at an annual rate in excess of $50,000 who have
terminated or given notice of their intention to terminate their relationship
with the Company since December 31, 2009 through the date hereof; and (iv) a
list of any increase, effective after June 30, 2010, in the rate of compensation
of any employees or commission salespersons if such increase exceeds 10% of the
previous annual salary of such employee or commission salesperson.

(c) The Company is and has been in compliance with the requirements of the WARN
Act and has no liabilities or unfulfilled notice obligations pursuant to the
WARN Act.

(d) Section 4.14(d) of the Seller Disclosure Letter contains a true and complete
list of all officers, employees or managers of the Casino Management Company who
provide any services to the Company.

Section 4.15. Employee Benefits.

(a) Section 4.15(a) of the Seller Disclosure Letter sets forth an accurate and
complete list of all (i) “employee welfare benefit plans,” within the meaning of
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations thereunder (“ERISA”); (ii) “employee pension
benefit plans,” within the meaning of Section 3(2) of ERISA; and (iii) all other
benefit plans, programs, arrangements, agreements and/or practices providing
bonus, equity option, equity purchase, incentive, fringe benefit,
profit-sharing, pension or retirement, deferred compensation, medical, life
insurance, disability, accident, salary continuation, employment, consulting,
severance, accrued leave, vacation, sick pay, sick leave, supplemental
retirement or unemployment benefits sponsored or maintained by the Company or
any of its Affiliates, or to which the Company or any of its Affiliates
contributes to (or is required to contribute to), for the benefit of any
employee of the Company (the “Employees”) (all of the foregoing plans, programs,
arrangements, agreements and practices, the “Company Benefit Plans”).

(b) With respect to each Company Benefit Plan, to the extent applicable, Seller
has delivered to Buyer true and complete copies of the Company Benefit Plans and
all the

 

21



--------------------------------------------------------------------------------

amendments thereto, together with true and complete copies of (i) any associated
trust, custodial, insurance or service agreements, (ii) a written summary of
each unwritten Company Benefit Plan, (iii) the three (3) most recent annual
reports (Form 5500) and all required attachments thereto, (iv) the three
(3) most recent audited financial statements, (v) the three (3) most recent
actuarial reports, (vi) the most recent summary plan description or other
written explanation of each such plan distributed to participants or
beneficiaries, (vii) the most recently received IRS determination letters and
any governmental advisory opinions, rulings, compliance statements, closing
agreements, or similar materials specific to such Plan and (viii) all
correspondence with the IRS, the Department of Labor, the Securities and
Exchange Commission or Pension Benefit Guaranty Corporation relating to any
outstanding controversy, investigation or audit concerning such Plan.

(c) Each Company Benefit Plan is and has heretofore been maintained and operated
in material compliance with the terms of such Plan and with the requirements
prescribed by applicable Laws. The Company has never maintained any Company
Benefit Plan which is intended to qualify under Section 401(a) of the Code.

(d) No event has occurred pursuant to which the Company has incurred or is
reasonably likely to incur any liability under Title IV of ERISA arising in
connection with any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA) that is covered or previously was covered by Title IV of
ERISA, including any defined benefit plan, as defined in Section 3(35) of ERISA,
or a “multiemployer plan,” as defined in Section 4001(a)(3) of ERISA, or is
subject to Section 412 or 430 of the Code or Section 302 of ERISA and including
by reason of being an ERISA Affiliate of any other Person. No Company Benefit
Plan is a multiple employer welfare benefit arrangement, as defined in
Section 3(40)(A) of ERISA. There has been no failure of a Company Benefit Plan
that is a group health plan (as defined in section 5000(b)(1) of the Code) to
meet the requirements of section 4980B(f) of the Code with respect to a
qualified beneficiary (as defined in section 4980B(g) of the Code).

(e) With respect to any Company Benefit Plan, there are no pending or, to the
knowledge of Seller, threatened actions, suits or claims by or on behalf of any
such plan, by any employee or beneficiary covered under any such plan, or
otherwise involving any such plan (other than routine claims for benefits
arising in the ordinary course).

(f) Full payment has been made of all amounts which the Company is required
under applicable Law or under any Company Benefit Plan or any agreement relating
to any Company Benefit Plan to have paid as contributions or premiums thereunder
as of the last day of the most recent fiscal year of such Company Benefit Plan
ended prior to the date hereof or have been timely reflected on the most recent
consolidated balance sheet filed prior to the date hereof or accrued in the
account records of the Company.

(g) The Company has no obligation under any Company Benefit Plan or otherwise to
provide post-employment or retiree welfare benefits (other than with respect to
accrued vacation) to any former employee or any other Person, except as required
by applicable Laws or for death benefits or retirement benefits under any
“employee pension benefit plan” (as such term is defined in Section 3(2) of
ERISA).

 

22



--------------------------------------------------------------------------------

(h) None of the Company, any of the Company Benefit Plans which are subject to
ERISA, any trusts created thereunder, nor, to the knowledge of Seller, any
officer of the Company or any trustee or administrator thereof has engaged in a
“prohibited transaction” (as such term is defined in Section 406 of ERISA or
Section 4975 of the Code) or any other breach of fiduciary responsibility, which
is reasonably likely to result in a liability to the Company.

(i) Any arrangement of the Company that is subject to Section 409A of the Code
has been administered in compliance with the requirements of Section 409A of the
Code and has been amended to comply with the requirements of the final
regulations under Section 409A of the Code. The Company does not have any
obligation to provide any gross-up payment to any individual with respect to any
income tax, additional tax or interest charge imposed pursuant to Section 409A
of the Code.

(j) The execution, delivery and performance by Seller of this Agreement do not,
and the consummation of the transactions contemplated hereby and compliance with
the terms hereof will not, (i) entitle any employee, officer or director of the
Company to any severance, transaction bonus, retention or other payment,
(ii) accelerate the time of payment or vesting or trigger any payment or
funding, through a grantor trust or otherwise, of compensation or benefits
under, increase the amount payable or trigger any other material obligation
pursuant to, any Company Benefit Plan or (iii) result in any breach or violation
of, or a default under, any Company Benefit Plan.

Section 4.16. Taxes.

(a) The Company is (and since its formation has been) properly classified as an
entity disregarded as separate from its owner within the meaning of Treasury
Regulation § 301.7701-3, and Seller is (and since its formation has been)
properly classified as a partnership for federal income tax purposes. Neither
the Company nor Seller is liable for the Taxes of any other Person as
transferee, successor or otherwise.

(b) All such Tax Returns related to material Taxes have been finally closed by
audit by the relevant Taxing authority or the period of assessment of such Taxes
in respect of which such Tax Returns were required to be filed has expired.

(c) The Company or Seller, as the case may be, has timely filed with appropriate
taxing authorities all Tax Returns required to be filed by it with respect to
the Company. Such Tax Returns are correct, complete and accurate in all material
respects and disclose all material Taxes required to be paid by or in respect of
the Company. All Taxes for which the Company is liable, whether or not shown as
due on any Tax Returns, have been paid.

(d) There are no outstanding requests, agreements, consents or waivers to extend
the statutory period of limitations applicable to the assessment or collection
of any Taxes for which the Company may be liable.

(e) No federal, state, local, or foreign audit, investigation or examination for
which Seller or the Company has received written notification are presently
pending with regard to any

 

23



--------------------------------------------------------------------------------

Taxes for which the Company may be liable or Tax Returns filed by or with
respect to the Company.

(f) All Taxes that are (or were) required by Law to be collected with respect to
the sales of the Company or withheld in connection with amounts paid or owing to
any employee, independent contractor, creditor, equityholder or other third
party have been duly collected or withheld, and have been timely paid over to
the proper authorities to the extent due and payable.

(g) There are no Encumbrances for Taxes upon any assets of the Company, except
for Encumbrances for Taxes not yet due and payable.

(h) All monies required to be withheld by the Company (including from employees
of the Company for income Taxes and social security and other payroll Taxes)
have been collected or withheld, and either paid to the respective taxing
authorities, set aside in accounts for such purpose, or accrued, reserved
against and entered upon the books of the Company.

Section 4.17. Leases.

(a) For purposes of this Agreement, “Leases” means, collectively, (i) that
certain Lease Agreement dated February 18, 2005 by and between the Company, as
lessee, and the Board of Mississippi Levee Commissioners, as lessor; (ii) that
certain Lease Agreement dated as of September 28, 2004 by and between the
Company, as lessee, and GML, LLC, as lessor as amended by that certain First
Amendment to Lease Agreement dated as of June 16, 2006; and (iii) that certain
Lease Agreement dated as of July 1, 2003 by and between the Company, as lessee,
and Refuge Land Co., LLC, as lessor as amended by that certain First Amendment
to Lease Agreement dated as of June 16, 2006. As of the Closing, no interest in
the Leases shall be subject to any prior assignment, transfer or pledge by
Seller.

(b) For purposes of this Agreement, “Real Property” means the real property
leased to the Company pursuant to the Leases, together with all Structures
thereon.

(c) Section 4.17(c) of the Seller Disclosure Letter contains a legal description
of the Real Property and a list of any Liens, security interests, mortgages or
deeds of trust (which will be terminated or fully released by Closing)
encumbering the Company’s leasehold interest therein (collectively, “Real
Property Liens”). The Company does not own any real property. Except as provided
in the Leases or on Section 4.10(a) of the Seller Disclosure Letter, the Company
does not hold any options or rights to acquire any real property.

(d) With respect to the Real Property,

(i) The Leases are valid and effective against the Company, and to Seller’s
knowledge, the counterparties thereto, in accordance with their respective
terms. The Real Property is free and clear of all Liens, except for (A) the
Leases, (B) the Real Property Liens, (C) the Permitted Encumbrances, and (D) any
Lien affecting the underlying fee interest of the applicable lessor therein,
each of which is set forth in Section 4.17(d)(i) of the Seller Disclosure Letter
(collectively, “Fee Liens”). The

 

24



--------------------------------------------------------------------------------

execution of this Agreement and the consummation of the transactions
contemplated hereby will not be deemed a default or breach or create a
termination right under any of the Leases. There are no security deposits under
the Leases.

(ii) The Company has good and valid rights of ingress and egress to and from the
Real Property from and to the public street systems for all usual street, road
and utility purposes.

(iii) The buildings, structures and other improvements on the Real Property
(collectively, the “Structures”) have access to all water, sewer, gas, electric,
telephone and drainage facilities, and all other utilities required by any
applicable Law, sufficient for the current use and operation thereof.

(iv) None of the Structures or the conduct of the Company’s business therein,
violates any easement, or restrictive covenant applicable to the Company or the
Real Property.

(v) Neither the Company nor Seller has received written notice of any current or
pending material regulatory proceedings or administrative actions relating to
any portion of the Real Property.

(vi) Except as set forth in the Leases, the Real Property Liens and any
Permitted Encumbrances, the Company has not entered into any leases, subleases,
licenses, concessions or other agreements, written or oral, granting to any
Person or Persons the right of use, possession or occupancy of any portion of
the Real Property.

(vii) There are no pending, or to the knowledge of Seller, threatened
condemnation proceedings relating to the Real Property.

(viii) Neither Seller nor the Company has received any written notice, and has
no knowledge, of any violation of any applicable land use, health and building
ordinances, or permits issued in connection therewith, relating to the Real
Property and the use thereof. According to the Survey, commencement of the use
of the Real Property and the Structures thereon predate the enactment of zoning
laws and regulations in Washington County, Mississippi. Neither Seller nor the
Company has knowledge that the uses of the Real Property and the Structures are
impermissible under applicable zoning Laws and regulations.

(ix) To Seller’s knowledge, no portion of the Real Property is taxed on a
combined basis with any real property that does not constitute part of the Real
Property.

(x) To Seller’s knowledge, the Structures are (A) in good operating condition
and repair, except for ordinary wear and tear and other matters which would not
cost more than $150,000 to replace, repair or restore; (B) suitable and adequate
for continued use in the manner in which they are presently being used;
(C) substantially adequate to

 

25



--------------------------------------------------------------------------------

meet the present requirements of the Company; and (D) free of material defects,
except for matters which would not cost more than $150,000 to replace, repair or
restore.

(xi) To Seller’s knowledge based exclusively on its review of the Survey and
without further inquiry, the Structures upon the Real Property are all within
the boundary lines of such property, except for immaterial encroachments that do
not materially affect the ownership or the use thereof. To Seller’s knowledge
based exclusively on its review of the Survey and without further inquiry, there
are no improvements or structures located on adjoining lands or properties that
encroach onto any of the Real Property that materially affect the ownership or
use of any of the Real Property or the Structures located thereon.

(xii) Subject to the terms of each Lease and the Permitted Encumbrances, to
Seller’s knowledge, the Company has the right to quiet enjoyment of all of the
Real Property for the full term of each Lease (and any renewal option related
thereto).

Section 4.18. Insurance. Set forth in Section 4.18 of the Seller Disclosure
Letter is an accurate and complete list of each insurance policy which covers
the Company or its business, properties, assets or employees. Such policies are
in full force and effect and all premiums thereon have been paid, financed or
deferred as permitted by the applicable insurance company. The Company has not
received any written or, to the knowledge of Seller, oral notice of cancellation
or non-renewal of any such policy or arrangement. The execution and delivery of
this Agreement by Seller and the consummation of the transactions contemplated
by this Agreement and the Seller Ancillary Agreements will not conflict with,
require the consent or approval of any insurer under, or result in any breach or
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to loss of a benefit under, any of the insurance policies
required to be listed on Section 4.18 of the Seller Disclosure Letter. Seller
has delivered to Buyer full, complete and correct copies of all materials
required to be listed on Section 4.18 of the Seller Disclosure Letter.

Section 4.19. Brokers. Except for Houlihan, Lokey, Howard & Zukin Capital, Inc.
(the “Broker”), neither Seller, the Company nor any of their respective
Affiliates has employed any broker, financial advisor or finder or incurred any
Liability for any brokerage fees, commissions or finder’s fees in connection
with the transactions contemplated by this Agreement. Seller, or an Affiliate of
Seller, shall have the sole obligation to pay the Broker any and all fees,
commissions and finder fees in connection with this transaction.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT

Each of Buyer and Parent, jointly and severally, hereby represents and warrants
to Seller, except as set forth in the Disclosure Letter delivered by Buyer to
Seller on the date of this Agreement (the “Buyer Disclosure Letter” and,
together with the Seller Disclosure Letter, the “Disclosure Letters”) and each a
“Disclosure Letter”), as follows:

 

26



--------------------------------------------------------------------------------

Section 5.1. Organization. Parent is duly organized and validly existing under
the Laws of its state of incorporation and has all requisite corporate power and
authority to carry on its business as now being conducted. Parent is, in all
material respects, duly qualified or licensed to do business and is in good
standing in each jurisdiction in which the property owned, leased or operated by
it or the nature of the business conducted by it makes such qualification or
licensing necessary. Buyer is duly organized and validly existing under the Laws
of its state of incorporation and has all requisite limited liability company
power and authority to carry on its business as now being conducted. Buyer is,
in all material respects, duly qualified or licensed to do business and is in
good standing in each jurisdiction in which the property owned, leased or
operated by it or the nature of the business conducted by it makes such
qualification or licensing necessary. Buyer is a wholly owned subsidiary of
Parent.

Section 5.2. Authority; No Conflict; Required Filings and Consents.

(a) Each of Buyer and Parent has all requisite corporate or limited liability
power, as applicable, and authority to enter into this Agreement and the Buyer
Ancillary Agreements to which they are a party and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement by Buyer and Parent and the Buyer Ancillary Agreements to which they
are a party and the consummation by Buyer and Parent of the transactions
contemplated by this Agreement and the Buyer Ancillary Agreements to which they
are a party have been duly authorized by all necessary corporate or limited
liability, as applicable, action on the part of Buyer and Parent. Each of this
Agreement and the Buyer Ancillary Agreements to which they are a party, has
been, or, as applicable, will be prior to Closing, duly executed and delivered
by Buyer and Parent and, assuming the valid execution and delivery by all
counterparties thereto, will constitute a valid and binding agreement of Buyer
and Parent enforceable against Buyer and Parent in accordance with its terms,
except to the extent that enforceability may be limited by bankruptcy,
insolvency, moratorium, reorganization and other Laws affecting the enforcement
of creditors’ rights generally and by general principles of equity.

(b) The execution and delivery of this Agreement by Buyer and Parent does not,
and the consummation by Buyer of the transactions contemplated by this Agreement
will not, (i) conflict with, or result in any violation or breach of, any
provision of the articles of incorporation, bylaws or other organizational
document of Buyer or Parent, (ii) result in any violation or breach of, conflict
with or constitute (with or without notice or lapse of time, or both) a default
(or give rise to a right of termination, cancellation, payment or acceleration
of any obligation or loss of any material benefit) under, require a consent or
waiver under, or result in the creation of any Lien on any of the properties of
Buyer or Parent under, any of the terms, conditions or provisions of any
material Contract or obligation to which Buyer or Parent is a party or by which
either of them or any of their respective properties or assets may be bound, or
(iii) subject to the governmental filings and other matters referred to in
Section 5.2(c) hereof, contravene, conflict with or result in a violation of any
of the terms or requirements of, or give any Governmental Entity or any other
Person the right to revoke, withdraw, suspend, cancel, terminate or modify, in
each case in any material respect, any permit, concession, franchise, license,
judgment or Law applicable to Buyer, Parent or any of their respective
properties or assets.

 

27



--------------------------------------------------------------------------------

(c) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity is required by or with
respect to Buyer or Parent in connection with the execution and delivery of this
Agreement by Buyer or Parent or the consummation by Buyer or Parent of the
transactions contemplated hereby, except for (i) any approvals or filing of
notices required under the Gaming Laws, (ii) all required filings under the HSR
Act being made and any waiting periods thereunder being terminated or expiring,
(iii) such consents, approvals, orders, authorizations, permits, filings,
declarations or registrations related to, or arising out of, compliance with
statutes, rules or regulations regulating the consumption, sale or serving of
alcoholic beverages or the renaming or rebranding of the operations at the
Property, (iv) such other consents, approvals, orders, authorizations, permits,
filings, declarations or registrations as may be required under the Laws of any
jurisdiction in which Buyer conducts any business or owns any assets, the
absence of which would not delay or prevent the consummation of the transactions
contemplated by this Agreement, and (v) any consents, approvals, orders,
authorizations, permits, filings, declarations or registrations required by
Seller or any of its Subsidiaries, Affiliates or key employees (including under
the Gaming Laws).

Section 5.3. Additional Compliance Matters.

(a) Neither Parent nor Buyer has since September 1, 2005 been denied, or had
limited, terminated, suspended or revoked or voluntarily or otherwise withdrawn
an application for, a gaming license by any Governmental Entity or Gaming
Authority. None of Parent or Buyer’s respective directors or officers who are
required to be licensed or found suitable under Gaming Laws has since
September 1, 2005 been denied, or had limited, terminated, suspended or revoked
or voluntarily or otherwise withdrawn an application for, a gaming license by
any Governmental Entity or Gaming Authority which exercises jurisdiction over
gaming facilities owned or operated by Parent, Buyer or any of their respective
Affiliates. Parent, Buyer and each of their respective directors or officers who
are required to be licensed or found suitable under Gaming Laws are in good
standing with the Gaming Authorities in each of the jurisdictions in which
Parent, Buyer or any of their respective Affiliates owns or operates gaming
facilities.

(b) To the knowledge of Buyer (but without due inquiry), none of Buyer’s or
Parent’s respective directors or officers who are required to be licensed or
found suitable under Gaming Laws has, within the last ten (10) years, been
convicted in a criminal proceeding or has been named the subject of a pending
criminal proceeding that constituted a felony under the Laws of any jurisdiction
or constituted a misdemeanor or similar violation under the Gaming Laws of any
jurisdiction.

Section 5.4. Compliance with Gaming and Liquor License Laws.

(a) Parent, Buyer and each of their Subsidiaries, and to Buyer’s knowledge, each
of such entity’s respective directors or officers who are required to be
licensed or found suitable under Gaming Laws or applicable liquor licensing laws
currently hold all material permits, registrations, findings of suitability,
licenses, temporary licenses, variances, exemptions, certificates of occupancy,
orders and approvals of all Governmental Entities under the Gaming Laws and
applicable liquor licensing Laws necessary to conduct the current business and
operations of such entities, each of which is in full force and effect in all
material respects

 

28



--------------------------------------------------------------------------------

(collectively, the “Buyer Permits”), and, no event has occurred that (with or
without the giving of notice or passage time, or both) permits revocation,
non-renewal, modification, suspension, limitation or termination of any Buyer
Permit held by Buyer, Parent or any of their Subsidiaries or to Buyer’s
knowledge, of any Buyer Permit held by any director or officer who is required
to be licensed or found suitable under Gaming Laws or applicable liquor
licensing laws of Buyer, Parent or any of their Subsidiaries, in each case that
currently is in effect. Parent and each of its Subsidiaries, and to Buyer’s
knowledge, each of their directors and officers who are required to be licensed
or found suitable under Gaming Laws or applicable liquor licensing laws are
currently in compliance, in all material respects, with the terms of the Buyer
Permits.

(b) Neither Parent, Buyer nor any of their respective Subsidiaries has received
written notice of any material investigation or review by any Governmental
Entity under any Gaming Law with respect to Parent, Buyer or any of their
Subsidiaries that is pending, and, to the knowledge of Buyer, no material
investigation or review is threatened, nor has any Governmental Entity indicated
any intention to conduct the same.

(c) Neither Parent, Buyer nor any of their respective Subsidiaries, nor, to
Buyer’s knowledge, any director (only with respect to the business of the Buyer
or Parent) or officer of Buyer or Parent that is required to be licensed or
found suitable under Gaming Laws or applicable liquor licensing laws has
received any claim, demand, notice, complaint, court order or administrative
order from any Governmental Entity in the past five (5) years under, or relating
to their respective violation or possible violation of, any Gaming Laws or
applicable liquor licensing Laws which did, or would be reasonably expected to,
result in fines or penalties of $50,000 or more (individually or when considered
together with one or more other demands, notices, complaints, court orders,
administrative orders or violations arising out a similar or related fact
pattern, act or omission).

Section 5.5. Securities Act Representations. Buyer is acquiring the LLC
Interests for investment for its own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof in violation of
the Securities Act of 1933, as amended (the “Securities Act”). Buyer has no
present intention of selling, granting any participation in, or otherwise
distributing any of the LLC Interests otherwise than pursuant to an effective
registration statement under the Securities Act or in a transaction exempt from
the registration requirements under the Securities Act and applicable state
securities laws. Buyer has no contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participations to such person or to
any third person, with respect to any of the LLC Interests.

Section 5.6. Financing. Buyer and/or Parent will have sufficient funds on hand
and available under the Parent Credit Facility at the Closing to permit Buyer to
consummate the transactions contemplated by this Agreement.

Section 5.7. Litigation. There are no pending Legal Proceedings that have been
commenced, or to the knowledge of Buyer, threatened, by or against Parent or any
of its Subsidiaries before any Governmental Entity, which, if determined
adversely, would reasonably be expected to prevent or materially delay Buyer
from completing any of the transactions contemplated by this Agreement.

 

29



--------------------------------------------------------------------------------

Section 5.8. Brokers. Neither Buyer, Parent nor any of their respective
Affiliates has employed any broker, financial advisor or finder or incurred any
Liability for any brokerage fees, commissions or finder’s fees in connection
with the transactions contemplated by this Agreement.

Section 5.9. No Additional Representations. Buyer and Parent acknowledge that
neither the Company nor Seller has made, nor shall the Company or Seller be
deemed to have made, any representation, warranty, covenant or agreement,
express or implied, with respect to Seller, the Company, the Business or the
transactions contemplated by this Agreement, other than those explicitly set
forth in this Agreement.

ARTICLE VI

COVENANTS

Section 6.1. Conduct of Business of the Company.

(a) During the period from the date of this Agreement and continuing until the
earlier of the termination of this Agreement or the Closing, Seller shall
(except to the extent that Buyer shall otherwise consent in writing, which
consent will not be unreasonably withheld, conditioned or delayed) cause the
Company carry to on its business only in the ordinary course consistent with
past practice and to use all commercially reasonable efforts consistent with
good business practice to maintain in full effect the Company Permits, keep and
maintain the assets used in the Business in good operating condition and repair,
maintain the business organization of the Company intact and preserve the
goodwill of the suppliers, contractors, licensors, employees, customers,
distributors and others having business relations with the Company. Seller shall
not, and shall cause the Company and its respective Affiliates not to, attempt
to persuade or solicit (i) any Employee or (ii) any person who devotes a
majority of his or her time to the Business to enter into employment with Seller
or any Affiliate of Seller or otherwise not to commence employment with Buyer
after the Closing.

(b) Without limiting the generality of Section 6.1(a), except as required by
applicable Law, required by this Agreement or as disclosed in Section 6.1(a) of
the Seller Disclosure Letter, during the period from the date of this Agreement
and continuing until the earlier of the termination of this Agreement or the
Closing, without the written consent of Buyer (which will not be unreasonably
withheld, conditioned or delayed), Seller agrees that it will cause the Company
not to:

(i) make any fundamental change in the Business or operations of the Company
with respect to the Business;

(ii) adopt any amendment to its certificate of formation or operating agreement
or other applicable governing documents;

(iii) sell, pledge, lease, dispose of, grant or encumber any of its property,
including the Property, or any of its assets or equity interests in any other
Person, except

 

30



--------------------------------------------------------------------------------

for (A) sales of current assets in the ordinary course of business consistent
with past practice, (B) Permitted Encumbrances and (C) other sales that do not
exceed, individually or in the aggregate, $50,000;

(iv) exercise any option to purchase, sell or lease (whether as lessor or
lessee) real property or any option to extend a Lease (except for any extension
of a Lease, which, by its terms, occurs automatically and which does not change
the terms of such Lease);

(v) incur, assume, or modify any Indebtedness;

(vi) cancel any debts owed to or claims held by the Company with respect to the
Business (including the settlement of any claims or litigation) other than debts
owed or claims held which do not exceed $10,000, or in the ordinary course of
business consistent with past practice;

(vii) other than as required by applicable Law or the terms of a Material
Contract, materially modify or amend, or terminate any of the Material Contracts
other than supplier or vendor contracts for the purchase or lease of goods or
services modified, amended or terminated in the ordinary course of business;

(viii) subject any of its properties, assets or equity interests to a Lien,
other than Permitted Encumbrances and Liens in existence on the date hereof;

(ix) fail to maintain the existing insurance coverage relating to the Real
Property (however, in the event any such coverage shall be terminated or lapse,
to the extent available at reasonable cost, the Company may procure
substantially similar substitute insurance policies which in all material
respects are in at least such amounts and against such risks as are currently
covered by such policies);

(x) authorize for issuance, issue, sell or deliver (A) any equity or voting
interest in the Company or (B) any securities convertible into, exchangeable
for, or evidencing the right to subscribe for or acquire either (1) any equity
or voting interest in, the Company, or (2) any securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire any equity
or voting interest in the Company;

(xi) split, combine, redeem, reclassify, purchase or otherwise acquire, directly
or indirectly, any equity or voting interest in, the Company, or make any other
change in the capital structure of the Company;

(xii) acquire any business or Person, by merger or consolidation, purchase of
substantial assets or equity interests, or by any other manner, in a single
transaction or a series of related transactions;

(xiii) make any capital expenditure or commitment therefor, enter into any
capital leases or otherwise acquire any assets or properties except in
accordance with the capital expenditure budget included in Section 4.5 of the
Seller Disclosure Letter;

 

31



--------------------------------------------------------------------------------

(xiv) modify or rescind any of the Company Permits, or fail to use good faith
efforts to obtain any renewal or extension, as may be required by Law, of any
Company Permits;

(xv) subject the Company to any bankruptcy, receivership, insolvency or similar
proceedings;

(xvi) make any change in any method of accounting or auditing practice other
than those required by GAAP;

(xvii) prepare or file any Tax Return inconsistent with past practice or, on any
such Tax Return, take any position, make any election, or adopt any method that
is inconsistent with positions taken, elections made or methods used in
preparing or filing similar Tax Returns in prior periods (including positions,
elections or methods which would have the effect of deferring income to periods
for which Buyer is liable pursuant to Section 6.12 or accelerating deductions to
periods for which the Company is liable pursuant to Section 6.12);

(xviii) make any election or take any action that is inconsistent with treating
the Company as an entity disregarded as separate from its owner within the
meaning of Treasury Regulation § 301-7701-3;

(xix) make any loans, advances or capital contributions to, or investments in,
any other Person other than advances to employees for incidental expense
reimbursements in the ordinary course of business;

(xx) enter into any transaction with any Affiliated Person or make any dividends
or distribution to an equityholder of the Company (other than payments of cash
dividends or distributions to Seller);

(xxi) adopt or, except as required by applicable Law, amend any Company Benefit
Plan;

(xxii) except (A) as required by any Contract or any Company Benefit Plan, in
each case, as in effect on the date hereof or (B) as required by applicable Law,
award or increase any bonuses, salaries, or other compensation to any Employee,
other than any increases in compensation or benefits to non-officer Employees in
an aggregate amount not in excess of $50,000, or enter into or amend or modify
any employment, severance or similar Contract with any Employee;

(xxiii) terminate the employment of or hire any person whose annual compensation
exceeds or is reasonably expected to exceed $50,000;

(xxiv) enter into any Contract that would constitute a Material Contract other
than supplier or vendor contracts for the purchase or lease of goods or services
in the ordinary course of business; or

 

32



--------------------------------------------------------------------------------

(xxv) authorize, commit or agree to take any of the foregoing actions in respect
of which it is restricted by the provisions of this Section 6.1.

Section 6.2. Preserve Accuracy of Representations and Warranties; Notification
of Certain Matters.

(a) Each party hereto shall cause the members of its board of managers or
directors and its executive officers to refrain from intentionally taking any
action the intent and purpose of which is to render any of its representations
or warranties contained in Article IV or V to be inaccurate as of the Closing
Date (unless such representations or warranties were expressly made as of an
earlier date). Each party shall promptly notify the other of any action, suit or
proceeding that shall be instituted or threatened against such party to
restrain, prohibit or otherwise challenge the legality of any transaction
contemplated by this Agreement.

(b) During the period prior to the Closing Date, Seller will notify Buyer of
(i) any Company Material Adverse Effect, (ii) any lawsuit, claim, proceeding or
investigation that is threatened, brought, asserted or commenced against the
Company which would have been listed in Section 4.11 of the Seller Disclosure
Letter if such lawsuit, claim, proceeding or investigation had arisen prior to
the date hereof, (iii) any notice or other communication from any third Person
alleging that the consent of such third Person is or may be required in
connection with the transactions contemplated by this Agreement, and (iv) any
material default under any Material Contract or event which, with notice or
lapse of time or both, would become such a default on or prior to the Closing
Date and of which Seller has knowledge.

Section 6.3. Employee Matters.

(a) Buyer shall determine and provide terms and conditions of employment for
each Employee from and after the Closing Date. Notwithstanding anything set
forth below or herein to the contrary: (i) nothing in this Agreement shall
create any obligation on the part of Buyer or the Company to continue the
employment of any Employee for any definite period following the Closing;
(ii) nothing in this Agreement shall preclude Buyer or the Company from changing
or modifying the compensation paid to any Employee at any time following the
Closing and (iii) nothing in this Agreement shall preclude Buyer or the Company
from altering, amending, or terminating any of its employee benefit plans, or
the participation of any of its employees in such plans, at any time following
the Closing.

(b) Buyer shall, and shall cause its Affiliates to, cause those employee benefit
plans, programs, agreements and arrangements (the “Buyer Plans”) of Buyer and
its Affiliates (including the Company) to credit each Employee’s service with
the Company and its Affiliates, to the extent credited under the analogous
Company Benefit Plans, as service with Buyer and its Affiliates for purposes of
eligibility to participate and vesting (but not for purposes of benefit accrual,
including but not limited to with respect to vacation benefits), under any Buyer
Plans in which an Employee becomes eligible to participate after the Closing
Date; provided; however, that in no event shall the Employees be entitled to any
credit to the extent that it would result in duplication of benefits with
respect to the same period of service. Buyer shall, and shall cause its
Affiliates (including the Company) to, from and after the Closing Date, cause
any and all pre-existing

 

33



--------------------------------------------------------------------------------

condition limitations, eligibility waiting periods, active employment
requirements and requirements to show evidence of good health under the Buyer
Plans, to the extent that such conditions, exclusions and waiting periods would
have been waived or satisfied under the analogous Company Benefit Plan in which
any such Employee participated immediately prior to his or her eligibility for a
Buyer Plan, to be waived with respect to Employees (and their spouses and
eligible dependents) who become participants in such Buyer Plans, subject to any
conditions, regulations, underwriting criteria or similar provisions imposed by
any of Buyer’s insurers.

(c) Buyer and the Company shall not, at any time during the ninety one (91) days
following the Closing Date, engage in any conduct that would result in an
“employment loss” or layoff for a number of Employees which, if aggregated with
any conduct on the part of Seller prior to the Closing Date, would trigger the
WARN Act. Buyer agrees that after the Closing Date, Buyer and the Company shall
be responsible for any notification required under and any liability arising
under or relating to the WARN Act with respect to the Continuing Employees.

(d) After the Closing Date, the Company Benefit Plans, and any Buyer Plans
replacing any Company Benefit Plans, shall have exclusive responsibility for the
provision of health care continuation coverage required under COBRA or other
applicable Law with respect to any “qualified beneficiaries” within the meaning
of Section 4980B(f) of the Code (or other applicable Law) who have or have had a
“qualifying event” within the meaning of Section 4980B(f) of the Code (or other
applicable Law) under such plans, including but not limited to for such
qualified beneficiaries who previously elected to receive continuation coverage
under the Company Benefit Plans or who between the date of this Agreement and
the Closing Date elect to receive continuation coverage.

(e) Regardless of anything else contained herein, the parties do not intend for
this Agreement to amend any Plans or arrangements or create any rights or
obligations except between the parties. No Employee or other current or former
employee of the Company or any of its Affiliates, including any beneficiary or
dependent thereof, or any other Person not a party to this Agreement, shall be
entitled to assert any claim hereunder.

Section 6.4. Access to Information and the Property.

(a) Upon reasonable advance notice, subject to applicable Law, including
Antitrust Laws and Gaming Laws, Seller shall, and shall cause the Company to,
afford Buyer’s Representatives reasonable access, during normal business hours
during the period from the date hereof to the Closing, to the Real Property and
to the books and records relating to the Company (including Company Benefit
Plans, insurance records, Tax Returns and Contracts, but expressly excluding
customer names, addresses or contact information and any other
customer-identifying information contained in any other information requested by
Buyer) and, during such period, Seller shall furnish promptly to Buyer all
information concerning the operation of the Company, the Real Property and the
Employees as Buyer may reasonably request (collectively, the “Inspection”);
provided, however, that (i) Buyer shall provide Seller and the Company with at
least forty-eight (48) hours prior notice of any Inspection; (ii) Buyer’s
Representatives shall not be entitled to perform any physical testing of any
nature with respect to any portion of the Property without Seller’s prior
written consent, provided that Buyer may conduct a new Phase I

 

34



--------------------------------------------------------------------------------

review of the Property without Seller’s prior written consent and if, based on
such Phase I review, a nationally recognized consulting firm recommends physical
testing pursuant to a Phase II review, Seller and the Company will use
commercially reasonable efforts to cause the landlord under the applicable Lease
to permit the testing recommended, with representatives of the Company and
Seller present to observe such testing; (iii) Buyer shall not unduly interfere
with the operation of the Business conducted at the Real Property; and
(iv) Buyer shall, at its sole cost and expense, (A) promptly repair any damage
to the Property or any other property owned by a Person other than Buyer arising
from or caused by the actions of Buyer or Buyer’s Representatives during such
Inspection, (B) restore the Property or such other third-party property to
substantially the same condition as existed prior to such Inspection, and
(C) indemnify, defend and hold harmless the Company, Seller and their respective
Affiliates from and against any personal injury or property Damages incurred by
any of them directly arising or resulting from the actions of Buyer or Buyer’s
Representatives during such Inspection. Neither Parent, Buyer or any of Buyer’s
Representatives shall, prior to the Closing Date, have any contact whatsoever
with any partner, lender, lessor, vendor, customer, supplier, employee or
consultant of the Company, except in consultation with the Company and then only
with the express prior approval of the Company. All requests by Parent or Buyer
for access or information shall be submitted or directed exclusively to an
individual or individuals to be designated in writing by the Company. Buyer and
Parent shall each hold, and cause its Representatives to hold, any non-public
information furnished to it by the Company or Buyer, respectively, or their
respective Affiliates or Representatives in confidence in accordance with the
confidentiality agreement, dated June 17, 2010, by and between an Affiliate of
Seller and Buyer (the “Confidentiality Agreement”). The Confidentiality
Agreement shall expressly terminate at the Closing.

(b) Seller shall, and, prior to the Closing, shall cause the Company to,
cooperate in the preparation of financial statements to the extent required to
be filed by Parent under Regulation S-X promulgated under the Exchange Act and
relating to the acquisition of the Company by Buyer, and make available to
Parent and Buyer such books, records and files and other information and
employees as Buyer may reasonably request in connection with the preparation
thereof. Buyer shall bear out-of-pocket costs relating to the preparation of
such financial statements.

(c) Following the Closing, for so long as such information is retained by Buyer
or the Company (which shall be for a period of at least six (6) years), Buyer
and the Company shall permit Seller and its authorized representatives to have
reasonable access and duplication rights during normal business hours, upon
reasonable prior notice to Buyer or the Company, to the books, records and
personnel relating to the Company with respect to the period prior to the
Closing, to the extent that such access may be reasonably required in connection
with (i) the preparation of any Tax Return or accounting records or with any
audits relating to the Company or Seller, (ii) any suit, claim, action,
proceeding or investigation relating to the Company or Seller, (iii) any
regulatory filing or matter or (iv) any other valid legal or business purpose of
Seller.

(d) Following the Closing and subject to applicable Law, upon Buyer’s or
Seller’s reasonable request, as applicable, the parties shall provide each other
with copies of documents

 

35



--------------------------------------------------------------------------------

of Seller and its Affiliates or Buyer and its Affiliates, as applicable, which
the requesting party in good faith determines it is reasonably likely to need
access to in connection with any claim or the defense (or any counterclaim,
cross-claim or similar claim in connection therewith) of any claim, suit,
action, proceeding or investigation by or against it or any of its Affiliates,
in each case, to the extent related to the Business, provided, however, that
Seller shall not be required to provide Buyer and its Affiliates access to any
documents relating to claims by or involving Seller, or in the event that
producing copies of such documents to Buyer and its Affiliates will result in a
conflict of interest with Seller and its Affiliates, as determined in good faith
by Seller, except pursuant to civil process, provided, further, that neither
Parent nor Buyer shall be required to provide Seller and its Affiliates access
to any documents relating to claims by or involving Parent or Buyer, or in the
event that producing copies of such documents to Seller and its Affiliates will
result in a conflict of interest with Parent, Buyer or their respective
Affiliates, as determined in good faith by Parent or Buyer, as applicable,
except pursuant to civil process.

Section 6.5. Governmental Approvals; Third Party Consents.

(a) Subject to the terms and conditions set forth herein, each of Parent, Buyer
and Seller shall, and shall cause their Affiliates to, use their respective
reasonable best efforts, and shall cause their respective Affiliates to
cooperate with the other parties hereto to use their respective reasonable best
efforts to (i) as promptly as practicable, take, or cause to be taken, all
appropriate action, and do, or cause to be done, all things reasonably necessary
under applicable Law to consummate and make effective the transactions
contemplated by this Agreement as promptly as practicable, (ii) obtain from any
Governmental Entities any consents, licenses, permits, waivers, approvals,
authorizations or orders required to be obtained by Seller, the Company, Buyer,
Parent or any of their respective Affiliates or any of their respective
Representatives, as applicable, in the case of clauses (i) or (ii), in
connection with the authorization, execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby, and (iii) make all
necessary filings, as applicable, and thereafter make any other required
submissions with respect to this Agreement, as required in order to obtain all
approvals of Governmental Entities required under (A) the Gaming Laws,
(B) Antitrust Laws, including the HSR Act, and (C) any other applicable Law,
including any applicable liquor licensing Laws (collectively, the “Governmental
Approvals”). The parties hereto and their respective Representatives and
Affiliates shall (x) in reasonable consultation, and in no event later than ten
(10) Business Days after the date of this Agreement (with respect to all
Governmental Approvals other than liquor licenses, which shall be filed within
30 days after the date of this Agreement), file all required initial
applications and documents in connection with obtaining the Governmental
Approvals (including under applicable Gaming Laws), (y) act diligently to pursue
the Governmental Approvals and (z) cooperate with each other in connection with
the making of all filings referenced in the preceding sentence, including
providing copies of material documents other than finding of suitability
applications to the other party and its advisors (provided; however; that copies
shall be provided only to the other party’s outside counsel or on a redacted
basis if and to the extent reasonably necessary to preserve the confidentiality
of sensitive business information or legal privilege) prior to filing such
documents and if requested accepting the reasonable additions, deletions or
changes suggested in connection therewith. Each of Parent, Buyer and Seller and
any applicable Affiliate shall use their

 

36



--------------------------------------------------------------------------------

reasonable best efforts to schedule and attend any hearings or meetings with
Governmental Entities to obtain the Governmental Approvals as promptly as
reasonably practicable. Seller and its counsel shall have reasonable notice of
and an opportunity to participate in the initial meeting between Buyer and the
Mississippi Gaming Commission following the date hereof. Seller and its counsel
shall have reasonable notice of and, in Buyer’s reasonable judgment, an
opportunity to participate in all other meetings and other proceedings between
Buyer or Parent and Governmental Entities regarding the Governmental Approvals.
Buyer and Seller shall have the right to review in advance and, in each case, to
the extent practicable and permitted by applicable Laws relating to the exchange
of information (including Antitrust Laws and the Gaming Laws), each party will
consult the other party hereto regarding all the information relating to Buyer
or Seller, as the case may be, and any of their respective Affiliates or
Representatives that appears in any filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
transactions contemplated by this Agreement; provided that Buyer shall not be
required to provide finding of suitability applications for Seller’s review; and
provided; further that copies shall be provided to only the other party’s
outside counsel or on a redacted basis if and to the extent reasonably necessary
to preserve the confidentiality of sensitive business information or legal
privilege. Without limiting the foregoing, the parties will notify each other
promptly of the receipt of comments or requests from Governmental Entities
relating to any Governmental Approvals (other than finding of suitability
applications) and will supply the other parties with copies of all
correspondence between the notifying party or any of its Representatives and
Governmental Entities with respect to Governmental Approvals (other than finding
of suitability applications); provided; however; that copies shall be provided
to only the other party’s outside counsel or on a redacted basis if and to the
extent reasonably necessary to preserve the confidentiality of sensitive
business information or legal privilege.

(b) Notwithstanding anything herein to the contrary, (i) neither Parent nor
Buyer shall be obligated to contest any final action or decision taken by any
Governmental Entity challenging the consummation of the transactions
contemplated by this Agreement, and (ii) in no event shall Buyer or any of its
Affiliates be required to (A) sell or otherwise dispose of, hold separate or
agree to sell or dispose of, any assets, categories of assets or businesses of
Seller or of Buyer or any Affiliate of Buyer, (B) terminate existing
relationships, contractual rights or obligations, (C) amend or terminate
existing licenses or other intellectual property agreements or enter into new
licenses or other intellectual property agreements or (D) agree to any material
limitation or alteration in the manner in which Buyer or its Affiliates
(including with respect to the Business) conduct their businesses in the future,
in each case to avoid, prevent or terminate any action by any Governmental
Entity which would restrain, enjoin or otherwise prevent consummation of the
transactions contemplated by this Agreement.

(c) From the date of this Agreement until the Closing (or earlier termination of
this Agreement), each party hereto shall, and shall cause their respective
Affiliates to, promptly notify the other parties hereto in writing of any
pending or, to the knowledge of Buyer or Seller, as appropriate, threatened
action, suit, arbitration or other proceeding or investigation by any
Governmental Entity or any other Person (i) challenging or seeking damages in
connection with the transactions contemplated by this Agreement or (ii) seeking
to restrain or prohibit the consummation of the Closing.

 

37



--------------------------------------------------------------------------------

Section 6.6. Publicity. Seller and Buyer shall consult with each other before
issuing, and provide each other the opportunity to review and comment upon
(within a reasonable period of time), any press release with respect to the
entry into this Agreement or consummation of the transactions contemplated by
this Agreement and shall not issue any such press release prior to such
consultation and prior to considering in good faith any such comments, except as
may be required by Law applicable to such parties or their respective Affiliates
(including the Securities Act, the Exchange Act and any Gaming Laws) or the
requirements of the NASDAQ Stock Market or in any filings with the Securities
and Exchange Commission to be filed by Buyer, Parent or Seller (as may be
amended or supplemented).

Section 6.7. Exclusive Dealing. During the period from the date of this
Agreement to the earlier of (i) the Closing Date and (ii) the date this
Agreement is terminated in accordance with its terms, Seller shall not, and
shall cause the Company and the respective Affiliates and Representatives of the
Company and Seller not to, directly or indirectly, encourage, initiate, solicit
or engage in discussions or negotiations with, or provide any information to,
any Person, other than Buyer (and its Affiliates and Representatives),
concerning any purchase of any equity interests of the Company or Seller or any
merger, material asset sale or similar transaction involving the Company. Unless
this Agreement is terminated as provided in Section 8.1, Seller will not vote
its equity interests in the Company in favor of any purchase of any equity
interests of the Company, or any merger, asset sale or similar transaction
involving Seller or the Company, other than with respect to such a transaction
involving Buyer.

Section 6.8. Further Assurances and Actions.

(a) Seller will take commercially reasonable action to cause the Company to
seek, during the period prior to the Closing Date, the consent, approval or
waiver, in form and substance reasonably satisfactory to Buyer, from any party
to any Material Contract required to be obtained to assign or transfer any such
Material Contract to Buyer as set forth on Schedule 4.2(b) to the Seller
Disclosure Letter; provided that neither Seller nor Buyer shall have any
obligation to offer or pay any consideration in order to obtain any such
consents or approvals; and provided, further, that Seller shall not, and shall
cause the Company not to, make any agreement or understanding affecting the
Business as a condition for obtaining any such consents or waivers except with
the prior written consent of Buyer. Prior to the Closing Date, Buyer shall use
its commercially reasonable efforts to cooperate with Seller in attempting to
obtain the consents, approvals and waivers contemplated by this Section 6.8(a).
Notwithstanding anything set forth in this Section 6.8(a), Seller’s failure to
obtain any consents, waivers, or approvals contemplated by Section 6.8(a) or any
of the items referenced in Section 3.4(m) or (n) shall not constitute a Company
Material Adverse Effect or a breach of any representation, warranty, condition,
covenant or agreement contained in this Agreement, and obtaining any such
consents, waivers, approvals or other agreements, certificates or documents
referenced in such Sections shall not constitute a condition to Buyer’s and
Parent’s obligations to effect the Closing.

(b) Notwithstanding Section 6.8(a), in the event that at any time after the
Closing any further action is necessary to vest Buyer with full title to the LLC
Interests, the proper officers and/or managers of Buyer and/or managers or
officers of Seller shall take all action reasonably

 

38



--------------------------------------------------------------------------------

necessary (including executing and delivering further instruments, notices,
assumptions and releases) to vest Buyer with such title.

Section 6.9. Reservations. Buyer will honor (in accordance with their terms) all
pre-Closing customer reservations confirmed by the Company, discounts or other
benefits, including benefits extended under any frequent player or casino awards
programs, group discounts, other discounts or requirements that food, beverage
or other benefits to be delivered to the guest(s) holding such reservations,
discounts or other benefits. Buyer will honor all service agreements, if any,
that have been granted to groups, persons or other customers for periods after
the Closing Date at the rates and terms provided in such agreements. Buyer
agrees that Seller cannot, and does not, make any representation or warranty
that any party holding a reservation or agreement for facilities or services
will utilize such reservation or honor such agreement. Buyer, by the execution
hereof, solely assumes the risk of non-utilization of reservations and
non-performance of such reservation agreements from and after the Closing.
Between the date hereof and the Closing, Seller shall not, without the prior
written consent of Buyer (such consent not to be unreasonably delayed,
conditioned or withheld), (a) grant with respect to the Business any
(i) customer discounts or other benefits, including benefits extended under any
frequent player or casino awards programs, group discounts, other discounts or
requirement that food, beverage or other benefits be delivered to the guest(s)
holding such reservations, discounts or other benefits, or (ii) service
agreements to groups, persons or other customers or (b) materially alter the
terms of any rewards or patronage program for customers of the Business, in each
case other than in the ordinary course of business consistent with past
practice.

Section 6.10. Intercompany Accounts. Seller and Buyer agree that all
intercompany accounts between Seller or any Affiliate of Seller (other than the
Company), on the one hand, and the Company, on the other hand, shall be settled
at or prior to the Closing.

Section 6.11. No Control. Without limiting the covenants and agreements
contained in Section 6.1, prior to the Closing, (i) Buyer shall not directly or
indirectly control, supervise, direct or interfere with, or attempt to control,
supervise, direct or interfere with, the operation of the Business at the
Property and (ii) the operations and affairs of the Property shall be the sole
responsibility of the Company and its Affiliates and shall be under the
Company’s sole and complete control.

Section 6.12. Tax Matters.

(a) Following the Closing, Seller shall prepare, or cause to be prepared, and
file, or cause to be filed, all Tax Returns for the Company for all Pre-Closing
Tax Periods that are not filed on or before the Closing Date. Buyer shall
prepare, or cause to be prepared, and file, or cause to be filed, all Tax
Returns for the Company for all Post-Closing Tax Periods and for any Straddle
Period. Buyer shall permit Seller to review and comment on Tax Returns for any
Straddle Period at least thirty (30) days prior to the due date thereof and if
Buyer determines to reject Seller’s comments in finalizing any such Tax Return,
Buyer and Seller shall refer such dispute to the Auditor for resolution as set
forth in Section 6.12(d).

 

39



--------------------------------------------------------------------------------

(b) All sales, use and other similar Taxes not described in the next succeeding
sentence of this Section 6.12(b) incurred with respect to the transactions
contemplated hereby shall be borne solely by Seller, except to the extent
accrued on the Closing Balance Sheet and taken into account in determining
Closing Date Working Capital. To the extent the transactions contemplated by
this Agreement result in the imposition of any transfer, documentary, stamp or
registration Taxes, Buyer and Seller shall each bear one half of such Taxes.
Except as required by applicable Law, Seller shall prepare, execute and file all
Tax Returns and other documentation on a timely basis as may be required to
comply with the provisions of any such Tax Laws; provided, that Seller shall not
file any such Tax Return or other documentation without the prior written
consent of Buyer, which consent shall not to be unreasonably withheld or
delayed. In addition, Seller shall promptly provide Buyer with evidence of
filing, including copies, of such Tax Returns and other documentation.

(c) Buyer, Seller, the Company and their respective Affiliates shall cooperate
fully, as and to the extent reasonably requested by the other party, in
connection with the filing of Tax Returns, any audit, litigation or other
proceeding with respect to Taxes, and other Tax matters addressed by this
Section 6.12 or Section 9.3. Such cooperation shall include the retention and
(upon the other party’s request) the provision of records and information which
are reasonably relevant to any such Tax matters and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder.

(d) Any dispute, controversy, or claim between Buyer and Seller arising out of
or relating to the provisions of this Agreement that relates to Taxes that
cannot be resolved by negotiations between Buyer and Seller shall be submitted
to the Auditor for resolution. The Auditor shall control the proceedings related
to the dispute resolution and may request such evidence and information as it
deems necessary. The Auditor shall determine (it being understood that in making
such determination, the Auditor shall be functioning as an expert and not as an
arbitrator), based solely on written submissions by Buyer and Seller and not by
independent review, only those issues in dispute and shall render a written
report as to the resolution of the dispute and the resulting computation of any
Tax or other amount in dispute which, absent manifest error, shall be conclusive
and binding on Buyer, Seller and their respective Affiliates. In resolving any
disputed item, the Auditor may not assign a value to any item greater than the
greatest value for such items claimed by either party or less than the smallest
value for such items claimed by party. The fees, costs and expenses of the
Auditor shall be allocated to and borne equally by Buyer and Seller.

(e) For avoidance of doubt, Buyer and Seller agree that Seller shall be entitled
to claim any deductions for income tax purposes resulting from the following
payments or write-offs in connection with the sale of the LLC Interests pursuant
to this Agreement (i) the payoff of Indebtedness at the Closing and the write
off of costs and expenses incurred in connection with Indebtedness which is paid
off at Closing, (ii) Transaction Bonuses, (iii) the Casino Management
Termination Fee and (iv) any severance payments paid to employees in connection
with the termination of employment at or prior to Closing.

(f) Without limiting other provisions of the Agreement, after the date hereof,
Seller shall promptly provide information and documents reasonably requested by
Buyer relating to the

 

40



--------------------------------------------------------------------------------

Company’s practices regarding (i) the collection of information necessary to
prepare IRS Forms W-2G required to be prepared with respect to operations of the
Company, (ii) the collection and payment of sales and similar Taxes with respect
to complimentary goods and services provided to customers, and (iii) the
compliance with other Tax-related matters relating to customers of the Company
in each case so as to reasonably permit Buyer to prepare Form W-2Gs in the
ordinary course of business after the Closing.

Section 6.13. Company and Seller Indemnification.

(a) Parent and Buyer agree that all rights to indemnification or exculpation
existing in favor of, and all limitations on the personal liability of Steven E.
Hartman, Jess M. Ravich or Domenic Mezzetta (the “Company Indemnified Parties”)
provided for in the Company’s organizational documents as of the date hereof
shall continue in full force and effect for a period of (i) one (1) year from
the Closing Date for each of Steven E. Hartman and Jess M. Ravich and (ii) six
(6) years from the Closing Date for Domenic Mezzetta; provided however, that all
rights to indemnification in respect of any claims asserted or made within such
period shall continue until the disposition of such claim. Parent shall, or
shall cause the Company to, honor such obligations in accordance with their
terms.

(b) At the Closing, Seller shall purchase an extended reporting period
endorsement under the Company’s and Seller’s existing liability insurance
coverage for its managers and officers that shall provide such Persons with
coverage for six (6) years following the Closing of not less than the existing
coverage and have other terms not materially less favorable to, the insured
Persons than liability insurance coverage presently maintained by the Company
and Seller. The credit of unearned premium obtained in connection with the
termination of the Company’s existing liability insurance coverage for its
managers and officers effective as of the Closing shall be applied, as
documented in writing by Seller to Buyer, to the purchase of the extended
reporting period endorsement.

(c) The obligations under this Section 6.13 shall not be terminated or modified
in such a manner as to adversely affect any Company Indemnified Party to whom
this Section 6.13 applies without the consent of such Company Indemnified Party
(it being expressly agreed that the Company Indemnified Parties to whom this
Section 6.13 applies shall be third party beneficiaries of this Section 6.13 and
shall be entitled to enforce the covenants contained herein).

(d) In the event Parent, Buyer or the Company, or any of their respective
successors or assigns (i) consolidates with or merges into any other Person and
shall not be the continuing or Buyer or entity of such consolidation or merger
or (ii) transfers or conveys all or substantially all of its properties and
assets to any Person, then, and in each such case, to the extent necessary
proper provision shall be made so that the successors and assigns of Parent,
Buyer or the Company, as the case may be, assume the obligations set forth in
this Section 6.13.

Section 6.14. Investigation: No Additional Representations. Buyer and Parent, in
entering into this Agreement, are relying solely on the representations and
warranties set forth in this Agreement and, except as expressly set forth in
this Agreement (as modified by the Disclosure Letter), Seller and the Company
have made no representation or warranty, express or

 

41



--------------------------------------------------------------------------------

implied, at law or in equity, with respect to the Company or its business or
financial condition or any of its assets, Liabilities or operations, including
without limitation as to (i) any information made available to Buyer, Parent or
their Representatives in the Confidential Information Memorandum dated June 2010
or (ii) any projections, business plans or budgets of the Company.

Section 6.15. [INTENTIONALLY OMITTED].

Section 6.16. Confidential Nature of Information. Each party agrees that for a
period of three (3) years from the Closing, it will treat in confidence all
documents, materials and other information which it shall have obtained
regarding the other party during the course of the negotiations leading to the
consummation of the transactions contemplated hereby (whether obtained before or
after the date of this Agreement), the investigation provided for herein and the
preparation of this Agreement and other related documents, and, if the
transactions contemplated hereby are not consummated, each party will return to
the other party all copies of nonpublic documents and materials which have been
furnished in connection therewith. Such documents, materials and information
shall not be communicated to any third Person (other than, in the case of Buyer
or Parent, to its counsel, accountants, financial advisors or lenders, and in
the case of Seller, to its counsel, accountants or financial advisors). No other
party shall use any confidential information in any manner whatsoever except
solely for the purpose of evaluating the proposed purchase and sale of the LLC
Interests and the Business; provided, however, that after the Closing, Buyer or
Parent may use or disclose any confidential information included in the Business
or otherwise reasonably related to the Business. The obligation of each party to
treat such documents, materials and other information in confidence shall not
apply to any information which (i) is or becomes available to such party from a
source other than the other party, (ii) is or becomes available to the public
other than as a result of disclosure by such party or its agents, (iii) is
independently developed by Seller or any of its Affiliates, (iv) is required to
be disclosed under applicable law or judicial process, (v) such party reasonably
deems necessary to disclose to obtain any of the consents or approvals
contemplated hereby, or (vi) is disclosed or used by Seller or any of its
Affiliates to enforce or protect its rights under this Agreement, in connection
with tax or other regulatory filings, litigation, financial reporting or any
other reasonable business purpose. Prior to the Closing, in the event of any
conflict between the terms of the Confidentiality Agreement and the terms of
this Agreement, the terms of the Confidentiality Agreement shall prevail.

Section 6.17. Seller Covenant Not to Compete or Solicit Business.

(a) In recognition of the fact that Seller is receiving significant economic
value under this Agreement, and in furtherance of the sale of the LLC Interests
and the Business to Buyer hereunder by virtue of the transactions contemplated
hereby and more effectively to protect the value and goodwill of the Business so
sold, Seller acknowledges that Buyer and Parent would be irreparably damaged if
Seller or any of its Affiliates (excluding the Seller Equityholders and their
Affiliates) were to compete with Buyer, Parent or the Business and each
covenants and agrees that, for a period beginning on the Closing Date and ending
on the three (3) year anniversary of the Closing Date, Seller shall not, and
shall cause each of Seller’s Affiliates (but excluding the Seller Equityholders
and their Affiliates) not to:

 

42



--------------------------------------------------------------------------------

(i) directly or indirectly (whether as principal, agent, independent contractor,
partner, franchisor, licensor or otherwise) own, lease, manage, operate,
control, participate in, perform services for, or otherwise carry on, a business
competitive with the Business (A) within a sixty-five (65) mile radius of the
Property or (B) at the Isle of Capri Casino Hotel Lula located in Lula,
Mississippi (together, the “Existing Territory”);

(ii) directly or indirectly (whether as principal, agent, independent
contractor, partner, franchisor, licensor or otherwise) organize, create,
establish, own, lease, manage, operate, control, participate in, perform
services for, directly invest or finance or engage in investment banking,
restructuring investment or similar distressed or restructuring investment
activities or similar investment advisory activities for or otherwise carry on,
a new development for a business competitive with the Business within a one
hundred (100) mile radius of the Property (the “Future Territory” and, together
with the Existing Territory, the “Territory”); or

(iii) solicit or attempt to persuade any employee of the Company to terminate
such employment relationship (whether for the purpose of entering into any such
relationship on behalf of any other business organization in competition with
the Business or otherwise) provided, however, that the foregoing shall not
prohibit Seller from (A) engaging in the general solicitation (whether by
newspaper, trade publication or other periodical or pursuant to the use of an
executive search consultant) of employees (or hiring any employees that respond
to such general solicitation) so long as such solicitation is not directed
specifically at any employee of the Company after the Closing, or (B) soliciting
any employee after the Closing who is no longer employed by the Company.

Notwithstanding the foregoing, nothing set forth in this Section 6.17 shall
prohibit Seller or any of its Affiliates from owning the debt or equity
securities of or participating in distressed or restructuring investment
activities with respect to any entity which operates, through a subsidiary
business or otherwise, a business which competes with the Business in the
Territory, as long as (x) not more than 20% of such entity’s revenues, as of the
date hereof with respect to existing ownership of securities or
distressed/restructuring activities or as of the date of such investment or
commencement of such distressed/restructuring activities with respect to new
investments or distressed/restructuring activities, are derived from the
operations in the Territory which are competitive with the Business and
(y) neither Seller nor any of its Affiliates owns as of the date of this
Agreement, or will after the date hereof acquire sufficient debt or equity
securities to own at the time of acquisition in the aggregate, debt and equity
securities which together constitute more than 20% of the voting power of such
entity.

(b) Seller covenants and agrees that for a period of three (3) years from and
after the Closing Date it will not, and will not permit any of its Affiliates
(excluding the Seller Equityholders and their Affiliates) to, divulge or make
use of any Trade Secrets or other confidential information of the Business,
other than to disclose such Trade Secrets and information to Buyer, Parent or
their Affiliates, or as otherwise excepted or permitted under Section 6.16,
whether with respect to what is deemed not to be confidential information, or
with respect to permitted disclosures.

 

43



--------------------------------------------------------------------------------

(c) The parties agree that the covenants set forth in this Section 6.17 are
reasonable with respect to duration, geographical area and scope. If Seller
violates any of its obligations under this Section 6.17, Buyer or Parent may
proceed against it in law or in equity for such damages or other relief as a
court may deem appropriate. Seller acknowledges that a violation of this
Section 6.17 may cause Buyer or Parent irreparable harm which may not be
adequately compensated for by money damages. Seller therefore agrees that in the
event of any actual or threatened violation of this Section 6.17, Buyer and
Parent shall be entitled, in addition to other remedies that it may have, to
seek a temporary restraining order and to seek preliminary and final injunctive
relief against Seller or any of its Affiliates (excluding the Seller
Equityholders and their Affiliates) to prevent any violations of this
Section 6.17, without the necessity of posting a bond. It is the intent and
understanding of each party hereto that if, in any action before any court or
agency legally empowered to enforce this Section 6.17, any term, restriction,
covenant or promise in this Section 6.17 is found to be unreasonable and for
that reason unenforceable, then such term, restriction, covenant or promise
shall be deemed modified to the extent necessary to make it enforceable by such
court or agency, and such court or agency shall be empowered to reform the terms
hereof (including by modifying or reducing the duration, geographical area or
scope hereof) or to delete specific words or phrases included herein.

(d) For purposes of this Section 6.17, the Broker (and its Affiliates) or any
other investment banking firm with which Jess M. Ravich is affiliated (and such
firm’s Affiliates) shall not be deemed to be Affiliates of Seller.

(e) The parties agree that this Section 6.17 shall not apply to the Casino
Management Company or any of its managers, directors, officers or employees.

Section 6.18. Seller Equityholder Covenants Not to Compete or Solicit Business.
At Closing, each Seller Equityholder shall execute and deliver an agreement not
to compete or solicit business in substantially the form of Exhibit B (the
“Seller Equityholder Non-Compete and Non-Solicit Agreements”).

Section 6.19. Architect Litigation. Notwithstanding anything to the contrary
contained herein and without limiting the generality of Section 6.8, Seller
and Buyer understand and agree that Parent and Buyer will, and will cause the
Company to, after the Closing Date, pursue in a commercially reasonable manner
all reasonable claims in respect of the Architect Litigation, using counsel
designated by Seller (which counsel shall be reasonably acceptable to Parent and
Buyer). Such counsel shall be retained on a contingency fee basis, and the
engagement terms (including the engagement letter in respect thereof) shall be
reviewed by and subject to the prior reasonable approval of Parent and Buyer.
The Company shall be responsible for paying any out of pocket costs and expenses
required to be incurred in connection with the Architect Litigation, subject to
reimbursement in accordance with this Section 6.19. The Company shall
not settle the Architect Litigation after the Closing without Seller’s prior
written consent, which consent will not be unreasonably withheld. Prior to
Closing, the Seller Equityholders shall designate a representative who will be
responsible for interfacing with Buyer, Parent and the Company after the Closing
in connection with the prosecution and handling of the Architect Litigation (the
“Designated Representative”). Buyer and Parent further agree to, and to cause
their Affiliates (including the Company after the Closing) and their respective
employees and representatives to,

 

44



--------------------------------------------------------------------------------

cooperate in good faith with the Designated Representative in connection with
the prosecution, negotiation or settlement of the Architect Litigation, provided
any participation of the Designated Representative in proceedings associated
with the Architect Litigation will be at Seller’s expense, subject to
reimbursement in accordance with this Section 6.19. Without limiting the
generality of the foregoing, Parent and Buyer shall, after the Closing, cause
the Company to (i) deliver to the Designated Representative any and all notices
or other correspondence received by Buyer, Parent, the Company or their
Affiliates relating to the Architect Litigation; and (ii) subject to compliance
with applicable Laws, provide the Designated Representative reasonable access,
during normal business hours and upon reasonable advance notice, to the
employees of Parent or the Company having oversight of the Architect Litigation
and to the case files in respect thereof. Any recoveries or settlement proceeds
from the Architect Litigation (less any out of pocket costs and expenses paid by
the Company) will be allocated as follows: (x) the first $750,000 recovered
shall be paid to Seller and (y) any additional amounts recovered shall be split
50% and 50% between Seller and Buyer, respectively. The parties understand and
agree that no promise or representation is made, express or implied, as to the
amount of recovery, if any, that may be available in respect of the Architect
Litigation.

Section 6.20. Maintenance of Seller Existence. Seller shall maintain its limited
liability company existence, and remain in good standing in all jurisdictions
where its business or operations requires it to be so qualified, following the
Closing through and including December 30, 2011.

Section 6.21. Certain Remedial Actions. Within a reasonable time following the
date of this Agreement, but in no event later than the Closing Date, Seller
shall have (a) installed a boat ramp at the Casino property as contemplated by
Section 4.10(a)(xiv) of the Seller Disclosure Letter in satisfaction of the
Company’s obligation under that certain Letter Agreement dated August 13, 2007
with Refuge Land Company, LLC and in accordance with the requirements of the
approval received from the Mississippi Levee Commissioners by letter dated
August 23, 2010, and (b) remediated to the reasonable satisfaction of either
Buyer or the Mississippi State Department of Health the matters referred to in
the Report of Inspection of Drinking Water Supply issued to the Company by the
Mississippi State Department of Health dated June 29, 2010.

ARTICLE VII

CONDITIONS TO CLOSING

Section 7.1. Conditions to Each Party’s Obligation to Effect the Closing. The
respective obligation of each party to this Agreement to effect the Closing is
subject to the satisfaction of each of the following conditions on or prior to
the Closing Date, any of which may be waived in whole or in part in a writing
executed by Buyer and Seller:

(a) No Injunctions or Restraints. The consummation of the transactions
contemplated hereby shall not be restrained, enjoined or prohibited by any final
nonappealable judgment, order, award, decision, injunction, decree, ruling,
issued, made or rendered by any Governmental

 

45



--------------------------------------------------------------------------------

Entity, nor shall there have been any such action threatened in writing by any
Governmental Entity, and there shall not have been any Law enacted, promulgated
or deemed applicable to the transactions contemplated hereby by any Governmental
Entity that prevents the consummation of such transactions or has the effect of
making such consummation thereof illegal (each, a “Restraint”).

(b) Necessary Governmental Approvals. All material Governmental Approvals,
including the Gaming Approvals, which are required to be obtained for the
consummation of the transactions contemplated by this Agreement and which are
listed on Section 7.1(b) of the Seller Disclosure Letter, and any material
approval, licensing or registration of Buyer and its officers, directors, key
employees or Persons performing management functions similar to officers which
is listed on Section 7.1(b) of the Buyer Disclosure Letter, each, as required by
any Governmental Entity, shall have been obtained or made and shall be in full
force and effect as of the Closing Date.

(c) HSR Act. The waiting period under the HSR Act applicable to the transactions
contemplated by this Agreement shall have expired or early termination shall
have been granted without limitation, restriction or condition.

Section 7.2. Additional Conditions to Obligation of Buyer. The obligation of
Buyer to effect the Closing is subject to the satisfaction of each of the
following conditions on or prior to the Closing Date, any of which may be waived
in whole or in part in a writing executed by Buyer:

(a) Representations and Warranties. The representations and warranties of Seller
contained in Article IV, when read without any exception or qualification as to
Company Material Adverse Effect, shall be true and correct in all respects as of
the Closing as if made at and on such date, except where the failure of such
representations and warranties to be true and correct would not or would not
reasonably be expected to, individually or in the aggregate, result in a Company
Material Adverse Effect except, in each case (A) to the extent expressly made as
of an earlier date, in which case such representation or warranty shall be true
and correct in all material respects as of such earlier date and (B) for changes
therein expressly and specifically permitted by this Agreement or resulting from
any transaction expressly consented to in writing by Buyer.

(b) Performance of Obligations. Seller and the Company shall have performed in
all material respects all covenants, agreements and obligations required to be
performed by Seller and the Company, as applicable, under this Agreement at or
prior to the Closing, including delivery of items listed in Section 3.4 hereof.

(c) No Company Material Adverse Effect. Between the date hereof and the Closing
Date, no Company Material Adverse Effect shall have occurred and be continuing.

(d) Officer’s Certificate. Buyer shall have received a certificate signed on
behalf of Seller by an executive officer of Seller as to the satisfaction of the
conditions set forth in Sections 7.2(a), 7.2(b) and 7.2(c).

 

46



--------------------------------------------------------------------------------

(e) Minimum Cage Cash. At the Closing, the Company shall have Cage Cash on hand
at the Property in an amount sufficient to meet the requirements of the
Mississippi Gaming Commission and under Mississippi Gaming Laws and not less
than one million five hundred thousand dollars ($1,500,000).

For avoidance of doubt, and notwithstanding any other provision of this
Agreement, the parties acknowledge and agree that it shall not be a condition to
the obligations of Buyer and Parent to consummate the transactions contemplated
hereby that Buyer has sufficient funds for payment of the Purchase Price.

Section 7.3. Additional Conditions to Obligation of Seller. The obligation of
Seller to effect the Closing is subject to the satisfaction of each of the
following conditions on or prior to the Closing Date, any of which may be waived
in whole or in part in a writing executed by Seller:

(a) Representations and Warranties. Each of the representations and warranties
of Buyer contained in Article V, when read without any exception or
qualification as to materiality, shall be true and correct in all material
respects as of the Closing as if made at and on such date, except (i) to the
extent expressly made as of an earlier date, in which case such representation
or warranty shall be true and correct in all material respects as of such
earlier date and (ii) for changes therein specifically permitted by this
Agreement or resulting from any transaction expressly consented to in writing by
Seller.

(b) Performance of Obligations of Buyer. Buyer shall have performed in all
material respects all covenants, agreements and obligations required to be
performed by it under this Agreement at or prior to the Closing, including
delivery of items listed in Sections 3.2 and 3.3 hereof.

(c) Officer’s Certificate. Seller shall have received a certificate signed on
behalf of Buyer by an executive officer of Buyer as to the satisfaction of the
conditions set forth in Sections 7.3(a) and 7.3(b).

ARTICLE VIII

TERMINATION

Section 8.1. Termination. This Agreement may be terminated at any time prior to
the Closing (with respect to Sections 8.1(b) through 8.1(f) hereof, by written
notice by the terminating party to the other party):

(a) by mutual written agreement of Buyer and Seller;

(b) by either Buyer or Seller, if the transactions contemplated hereby shall not
have been consummated on or prior to the Outside Date provided, however, that
the right to terminate this Agreement under this Section 8.1(b) shall not be
available to Buyer if Buyer or Parent’s failure to fulfill any obligation under
this Agreement has been the primary cause of, or materially

 

47



--------------------------------------------------------------------------------

contributed to, the failure of the Closing to occur on or before the Outside
Date provided, further, that the right to terminate this Agreement under this
Section 8.1(b) shall not be available to Seller if Seller’s failure to fulfill
any obligation under this Agreement has been the primary cause of, or materially
contributed to, the failure of the Closing to occur on or before the Outside
Date;

(c) by either Buyer or Seller, if any Gaming Authority has either notified any
party to this Agreement or made a determination that such Gaming Authority will
not issue to Parent, Buyer or their Affiliates all necessary Gaming Approvals by
the Outside Date, if any Gaming Authority has advised any party to this
Agreement to withdraw any application for Gaming Approvals (and has not advised
such party to re-submit such application with modifications thereto) or if the
condition set forth in Section 7.1(b) becomes incapable of satisfaction prior to
the Outside Date;

(d) by either Buyer or Seller, if a court of competent jurisdiction or other
Governmental Entity (other than a Gaming Authority) shall have issued a
Restraint preventing the consummation of the transactions contemplated by this
Agreement and such Restraint shall be in effect; provided, however, that the
right to terminate this Agreement under this Section 8.1(d) shall not be
available to any party whose failure to fulfill any obligation under this
Agreement has been the primary cause of such Restraint;

(e) by Buyer, if Seller has breached any representation, warranty, covenant or
agreement on the part of Seller set forth in this Agreement that (i) would
reasonably be expected to result in a failure of a condition set forth in
Section 7.2 hereof and (ii) if it is capable of cure, is not cured in all
material respects within thirty (30) calendar days after written notice thereof;
provided, however, that if such breach cannot reasonably be cured within such
thirty (30) day period but can be reasonably cured prior to the Outside Date,
and Seller is diligently proceeding to cure such breach, this Agreement may not
be terminated pursuant to this Section 8.1(e); or

(f) by Seller, if Buyer has breached any representation, warranty, covenant or
agreement on the part of Buyer set forth in this Agreement that (i) would
reasonably be expected to result in a failure of a condition set forth in
Section 7.3 hereof and (ii) if it is capable of cure, is not cured in all
material respects within thirty (30) calendar days after written notice thereof;
provided, however, that if such breach cannot reasonably be cured within such
thirty (30) day period but can be reasonably cured prior to the Outside Date,
and Buyer is diligently proceeding to cure such breach, this Agreement may not
be terminated pursuant to this Section 8.1(f).

Section 8.2. Effect of Termination. In the event of termination of this
Agreement as provided in Section 8.1 hereof, this Agreement shall immediately
become null and void, and there shall be no Liability on the part of Buyer,
Parent or Seller, or their respective Affiliates or Representatives hereunder,
other than pursuant to the penultimate sentence of Section 6.4(a), this
Section 8.2, and Article X hereof; provided, however, that nothing contained in
this Section 8.2 shall relieve or limit the Liability of any party to this
Agreement for any fraudulent or willful breach of this Agreement.

 

48



--------------------------------------------------------------------------------

ARTICLE IX

SURVIVAL; INDEMNIFICATION

Section 9.1. Survival of Representations, Warranties, Covenants and Agreements.
The representations and warranties made by Seller, Parent and Buyer in this
Agreement shall survive the Closing until (and claims based upon or arising out
of such representations and warranties may be asserted at any time before) the
earlier of (a) the twelve (12)-month anniversary of the Closing Date or
(b) December 30, 2011; provided that (i) the representations and warranties
contained in Sections 4.1, 4.2(a), 4.3, 4.19, 5.1, 5.2 and 5.8 shall survive the
Closing until the six (6)-year anniversary of the Closing Date, (ii) the
representations and warranties contained in Section 4.16(a) shall survive until
the sixth anniversary of the Closing Date and (iii) the representations and
warranties contained Section 4.16 (other than Section 4.16(a) shall survive
until the third anniversary of the Closing Date (with respect to any given
representation and warranty, the “Survival Period”). The expiration of the
Survival Period with respect to a given representation and warranty provided
herein shall not affect a party in respect of any claim asserted by such party
in reasonable detail in a writing received by the Indemnifying Party (as defined
in Section 9.5 hereof) prior to the expiration of the Survival Period provided
herein with respect to such representation and warranty. All covenants and
agreements contained herein that by their terms contemplate actions or impose
obligations following the Closing shall survive the Closing and remain in full
force and effect in accordance with their terms, provided, that the covenants of
Seller set forth (i) in Section 6.17 shall survive for a period of three
(3) months following the expiration of the noncompetition or nonsolicitation
period provided therein, as applicable, and (ii) in Section 9.3 and Section 6.12
shall remain in full force and effect until the third anniversary of the Closing
Date except with respect to Liability for state and local gaming Taxes for which
such sections shall remain in full force and effect until the fourth anniversary
of the Closing Date, except in each case with respect to unperformed obligations
arising from a claim asserted in good faith by Parent and Buyer in reasonable
detail in writing prior to the end of such period.

Section 9.2. Indemnification.

(a) From and after the Closing, Seller shall indemnify, save and hold harmless
Buyer and its Affiliates and their respective Representatives, equityholders,
successors and assigns (each, a “Buyer Indemnified Party” and collectively, the
“Buyer Indemnified Parties”) from and against any and all costs, losses,
Liabilities, damages, claims, demands, expenses, including interest, penalties,
reasonable attorneys’ fees and all amounts paid in investigation, defense or
settlement of any of the foregoing (herein, “Damages”), paid or incurred, in
connection with, arising out of or resulting from:

(i) any breach of any warranty or the inaccuracy of any representation of Seller
contained or referred to in this Agreement or any certificate delivered by or on
behalf of Seller pursuant hereto or in any Seller Ancillary Agreement;

(ii) any breach of or failure to perform any covenant or agreement made, or to
be performed, by Seller in this Agreement or in any Seller Ancillary Agreement;
or

 

49



--------------------------------------------------------------------------------

(iii) the Bozier Litigation.

(b) From and after the Closing, Buyer and Parent shall, jointly and severally,
indemnify, save and hold harmless Seller and its Affiliates and their respective
Representatives, equityholders, successors and assigns (each, a “Seller
Indemnified Party” and collectively, the “Seller Indemnified Parties”) from and
against any and all Damages paid or incurred, in connection with, arising out of
or resulting from:

(i) any breach of any warranty or the inaccuracy of any representation of Buyer
or Parent contained or referred to in this Agreement or any certificate
delivered by or on behalf of Buyer or Parent pursuant hereto or in any Buyer
Ancillary Agreement; or

(ii) any breach of or failure to perform any covenant or agreement made, or to
be performed, by Buyer or Parent in this Agreement or in any Buyer Ancillary
Agreement.

(c) Concurrently with the execution of this Agreement, the Seller Equityholders
have each executed a Limited Guarantee with respect to their several allocable
portion of Seller’s indemnification obligations under Sections 9.2(a)(i) (solely
with respect to breaches of representations and warranties contained in Sections
4.1, 4.2(a), 4.3, 4.16 and 4.19) or covenants contained in Sections 9.2(a)(iii)
or 9.3 as provided herein (collectively, the “Limited Guarantees”).

(d) Any indemnification claim under Sections 9.2(a) or 9.3 must be made against
the Indemnity Escrowed Funds until the Indemnity Escrowed Funds have been fully
exhausted or fully dispersed prior to making any claim under the Limited
Guarantees. The right to receive distributions from the Indemnity Escrowed
Funds shall be the sole and exclusive source for indemnification payments to the
Buyer Indemnified Parties from Seller in respect of any claim under this Article
IX for which a claim must be validly asserted prior to the earlier of the twelve
(12)-month anniversary of the Closing or December 30, 2011. After the earlier of
the twelve (12) month anniversary of the Closing Date or December 30, 2011,
Buyer’s and Parent’s sole and exclusive recourse for indemnification under this
Article IX shall be under the Limited Guarantees.

(e) The Liability of each Seller Equityholder under its Limited Guaranty
(including with respect to Section 9.3) shall be several and not joint, and
shall be limited to the allocable portion of the Equity Purchase Price it
receives less its deemed pro-rata share of any indemnity payments paid to the
Buyer Indemnified Parties from the Indemnity Escrowed Funds.

Section 9.3. Tax Payments and Indemnification.

(a) In the case of any Tax period of the Company that includes, but does not end
on, the Closing Date (a “Straddle Period”), the amount of Taxes allocable to the
portion of the Straddle Period ending on the Closing Date shall be deemed to be,
(A) in the case of Taxes imposed on real, personal and intangible property and
any other Taxes levied on an annual or other periodic basis (“Per Diem Taxes”)
of the Company, the amount of such Taxes for the entire

 

50



--------------------------------------------------------------------------------

period multiplied by a fraction, the numerator which is the number of calendar
days in the Straddle Period ending on and including the Closing Date and the
denominator of which is the number of calendar days in the entire relevant
Straddle Period and (B) in the case of Taxes not described in (A) above, the
amount of any such Taxes shall be determined as if such taxable period ended as
of the close of business on the Closing Date.

(b) Seller shall be liable for and pay, and pursuant to this Article IX shall
indemnify, save and hold harmless each Buyer Indemnified Party from and against
any and all Damages paid or incurred, in connection with, arising out of or
resulting from Taxes (including, without limitation, Taxes pursuant to a
Contract or otherwise) payable by the Company, or for which the Company is
liable, in each case attributable to taxable years or periods ending on or prior
to the Closing Date and, with respect to any Straddle Period, the portion of
such Straddle Period ending on and including the Closing Date, except to the
extent such Taxes have been accrued on the Closing Date Balance Sheet and taken
into account in determining the final Closing Date Working Capital. Buyer shall
be liable for and pay, and pursuant to this Article IX shall indemnify Seller
from and against, all Taxes applicable to the assets of the Company that are
attributable to taxable years or periods beginning after the Closing Date and,
with respect to any Straddle Period, the portion of such Straddle Period
beginning after the Closing Date; provided, however, that Buyer shall not be
liable for or pay, and shall not indemnify Seller from and against, any Taxes
for which Seller is liable under this Agreement; including without limitation,
pursuant to the preceding sentence or Section 6.12.

(c) Seller, Parent or Buyer, as the case may be, shall provide reimbursement for
any Tax paid by one party all or a portion of which is the responsibility of the
other party in accordance with the terms of Section 6.12 or this Section 9.3
without regard to the Deductible or Cap. Not later than ten (10) days prior to
the payment of any such Tax, the party paying such Tax shall give notice to the
other party of the Tax payable and the portion which is the liability of each
party, although failure to do so will not relieve the other party from its
liability hereunder.

(d) Notwithstanding anything to the contrary in this Agreement, the obligations
of Buyer and Seller under this Section 9.3 shall remain in full force and effect
until (i) the third anniversary of the Closing Date for all Taxes other than
state and local gaming Taxes and (ii) the fourth anniversary of the Closing Date
for state and local gaming Taxes, except in each case with respect to
unperformed obligations arising from a claim asserted in good faith by the other
party in reasonable detail in writing prior to such third anniversary.

Section 9.4. Interpretation. Notwithstanding anything in this Agreement to the
contrary, the term Damages shall not include any consequential or punitive
damages, other than punitive damages awarded to a third party. Notwithstanding
anything to the contrary in this Agreement, no Indemnifying Party (as defined in
Section 9.5 hereof) shall be liable for any Damages to the extent that such
Damages suffered by any Indemnified Party (as defined in Section 9.5 hereof)
result from the failure of such Indemnified Party to take reasonable and prudent
action, if appropriate under the circumstances, to mitigate such Damages;
provided, that such mitigation would have materially decreased the amount of
Damages being sought by the Indemnified Party.

 

51



--------------------------------------------------------------------------------

Section 9.5. Procedure for Claims between Parties. If a claim for Damages is to
be made by a Buyer Indemnified Party or Seller Indemnified Party (each, an
“Indemnified Party” and collectively, the “Indemnified Parties”), such party
shall give written notice briefly describing the claim and the total monetary
damages (or, if not reasonably capable of calculation, an estimate of the total
monetary damages) sought (each, a “Notice”) to the indemnifying party hereunder
(the “Indemnifying Party” and collectively, the “Indemnifying Parties”) within a
reasonable time period after such Indemnified Party becomes aware of any fact,
condition or event that may give rise to Damages for which indemnification may
be sought under this Article IX.

Section 9.6. Defense of Third Party Claims.

(a) If any lawsuit or enforcement action is filed against an Indemnified Party
by any third party (each, a “Third Party Claim”) for which indemnification under
this Article IX may be sought, Notice thereof shall be given to the Indemnifying
Party as promptly as practicable. The failure of any Indemnified Party to give
timely Notice hereunder shall not affect the rights to indemnification
hereunder, except to the extent that the Indemnifying Party was actually
materially prejudiced by such failure.

(b) The Indemnifying Party shall be entitled, if it so elects at its own cost
and expense, to (i) take control of the defense and investigation of such Third
Party Claim, (ii) employ and engage attorneys of its own choice (provided that
such attorneys are reasonably acceptable to the Indemnified Party) to handle and
defend the same, and (iii) compromise or settle such claim, which compromise or
settlement shall be made only (x) with the written consent of the Indemnified
Party, such consent not to be unreasonably delayed, conditioned or withheld or
(y) if such compromise or settlement contains an unconditional release of the
Indemnified Party in respect of such claim. If the Indemnifying Party elects to
assume the defense of a Third Party Claim, the Indemnified Party shall cooperate
in all reasonable respects with the Indemnifying Party and its attorneys in the
investigation, trial and defense of such Third Party Claim and any appeal
arising therefrom; provided, however, that the Indemnified Party may, at its own
cost, participate in (but not control) the investigation, trial and defense of
such lawsuit or action and any appeal arising therefrom. The parties shall
cooperate with each other in any notifications to insurers. If the Indemnifying
Party fails to assume the defense of such claim within thirty (30) calendar days
after receipt of the Notice, the Indemnified Party against which such claim has
been asserted will have the right to undertake, subject to the provisions and
limitations of Article IX, the defense, compromise or settlement of such Third
Party Claim; provided, however, that such claim shall not be compromised or
settled without the prior written consent of the Indemnifying Party, which
consent shall not be unreasonably delayed, conditioned or withheld and any such
compromise or settlement shall include an unconditional release of the
Indemnifying Party in respect of such claim. If the Indemnified Party assumes
the defense of the claim, the Indemnified Party will keep the Indemnifying Party
reasonably informed of the progress of any such defense, compromise or
settlement. Notwithstanding anything to the contrary in this Section 9.6, any
Buyer Indemnified Party shall be entitled, if it so elects at its own expense,
to (x) take control of the defense and investigation of any Third Party Claim
which relates to compliance with applicable Laws and regulations, issues
relating to the reputation of Parent, Buyer or any of their respective
Affiliates or the ongoing business operations of Parent,

 

52



--------------------------------------------------------------------------------

Buyer or any of their respective Affiliates, (y) employ and engage attorneys of
its own choice to handle and defend the same, and (z) compromise or settle such
claim.

Section 9.7. Limitations on Indemnity.

(a) No Buyer Indemnified Party shall, with respect to any claim for
indemnification, seek, or be entitled to, indemnification from Seller pursuant
to Section 9.2(a)(i) hereof unless (i) notice of such claim is given to the
Indemnifying Party during the applicable Survival Period (ii) the amount of
Damages with respect to the particular breach exceeds ten thousand dollars
($10,000) (aggregating all such Damages arising from substantially identical
facts), and all such Damages shall be disregarded and shall not be aggregated
for purposes of the Deductible, and (iii) the aggregate amount of all Damages
for which such Buyer Indemnified Party are entitled to indemnification pursuant
to Section 9.2(a)(i) hereof exceeds, on a cumulative basis, one million three
hundred eighty thousand dollars ($1,380,000) (the “Deductible”); provided, that,
if the aggregate of all claims for Damages for which indemnification is sought
by such Buyer Indemnified Party pursuant to Section 9.2(a)(i) hereof equals or
exceeds the Deductible, then such Buyer Indemnified Party shall be entitled to
recover, with respect to such claims, subject to the limitations in this
Section 9.7(a), only the amount by which the Damages exceed the Deductible. In
no event shall the aggregate Damages recovered by the Buyer Indemnified Parties
pursuant to Section 9.2(a) exceed, on a cumulative basis, ten million dollars
($10,000,000) (the “Cap”). Notwithstanding the foregoing, the Deductible and Cap
shall not apply to indemnification claims made by the Buyer Indemnified Parties
pursuant to Section 9.2(a)(i) with respect to breaches of the representations
and warranties of Seller in Sections 4.1, 4.2(a), 4.3, 4.16 or 4.19 or with
respect to Damages under Section 9.2(a)(iii), provided, however, that with
respect to breaches of such representations and warranties, and breaches of
covenants and agreements hereunder, including Section 9.3, in no event shall the
aggregate Damages recovered by the Buyer Indemnified pursuant to such sections,
covenants and agreements hereunder and the several Limited Guarantees, together
with all other Damages recovered under Section 9.2(a), exceed the Equity
Purchase Price, and provided; further, that the total Damages that may be
recovered from a Seller Equityholder under its Limited Guaranty (including
pursuant to Section 9.3) shall not exceed the portion of the Equity Purchase
Price it receives less its deemed pro-rata share of any indemnity payments paid
to the Buyer Indemnified Parties from the Indemnity Escrowed Funds.

(b) In calculating the amount of any Damages payable to a Buyer Indemnified
Party or a Seller Indemnified Party hereunder, the amount of the Damages shall
(i) not be duplicative of any other Damage for which an indemnification claim
has been made and (ii) be computed net of any amounts recovered by such
Indemnified Party under any insurance policy with respect to such Damages (net
of any costs and expenses incurred in obtaining such insurance proceeds, and net
of any Taxes imposed on such proceeds). If an Indemnifying Party pays an
Indemnified Party for a claim and subsequently insurance proceeds in respect of
such claim are collected by the Indemnified Party, then the Indemnified Party
promptly shall remit the insurance proceeds (net of any costs and expenses
incurred in obtaining such insurance proceeds, and net of any Taxes imposed on
such proceeds) to the Indemnifying Party, but only to the extent that such
proceeds do not exceed such payment previously made by the Indemnifying Party.

 

53



--------------------------------------------------------------------------------

(c) For purposes of this Article IX, in order to determine the amount of any
Damages, all qualifications or exceptions included in such representations or
warranties relating to materiality or Company Material Adverse Effect shall be
disregarded.

Section 9.8. Exclusive Remedy. After the Closing, the indemnities provided in
this Article IX and the Limited Guarantees shall constitute the sole and
exclusive remedy of any Indemnified Party for Damages arising out of, resulting
from or incurred in connection with any claims regarding matters arising under
or otherwise relating to this Agreement and each exhibit, Disclosure Letter,
document or certificate delivered in connection herewith. Without limiting the
foregoing, each of Buyer, Parent and Seller hereby waives (and, by their
acceptance of the benefits under this Agreement, each Buyer Indemnified Party
and Seller Indemnified Party hereby waives), from and after the Closing, any and
all rights, claims and causes of action (other than claims of, or causes of
action arising from fraud, intentional misrepresentation with intent to mislead,
remedies that cannot be waived as a matter of law, or equitable remedies) such
party may have against the other party arising under or based upon this
Agreement or any exhibit, Disclosure Letter, document or certificate delivered
in connection herewith, and no legal action sounding in tort, statute or strict
liability may be maintained by any party with respect thereto (other than a
legal action brought solely to enforce the provisions of this Article IX or the
Limited Guarantees). Notwithstanding anything to the contrary in this
Section 9.8, in the case of (a) any fraud or intentional misrepresentation with
intent to mislead, (b) remedies that cannot be waived as a matter of law or
(c) equitable remedies, any Indemnified Party shall have all remedies available
at law or in equity with respect thereto.

Section 9.9. Claims Against the Indemnity Escrowed Funds. Buyer shall have the
right to notify the Indemnity Escrow Agent of any claim for indemnification made
by any Buyer Indemnified Party pursuant to Section 9.2(a). Promptly following
the final resolution of any claim for indemnification made by any Buyer
Indemnified Party pursuant to this Article IX and the provisions of the Escrow
Agreement, upon request by Buyer, Seller shall execute and deliver a certificate
requesting the Indemnity Escrow Agent to deliver by wire transfer to an account
designated by Buyer immediately available funds in the amount of such claim as
finally determined in accordance with this Article IX and the provisions of the
Escrow Agreement (not to exceed the Indemnity Escrowed Funds). Notwithstanding
any other provision of this Agreement, on the earlier of (a) the twelve
(12)-month anniversary of the Closing Date or (b) December 30, 2011 (the “Escrow
Termination Date”), the Escrow Agreement shall provide that the Indemnity Escrow
Agent will deliver by wire transfer to an account designated in writing by
Seller all amounts that remain of the Indemnity Escrowed Funds, less the sum of
any amounts subject to claims for indemnification made by any Buyer Indemnified
Party pursuant to this Article IX that have not been finally determined in
accordance with this Article IX before the Escrow Termination Date. If at any
time after the Escrow Termination Date the entire balance remaining in the
Indemnity Escrowed Funds exceeds the sum of any amounts subject to claims for
indemnification made by any Buyer Indemnified Parties pursuant to this
Article IX that have not been finally determined in accordance with this
Article IX as of such time, the Escrow Agreement shall provide that the
Indemnity Escrow Agent will deliver such excess to Seller by wire transfer to an
account designated in writing by Seller.

 

54



--------------------------------------------------------------------------------

Section 9.10. Special Indemnity Provisions. The following provisions relate to
the conduct of the Bozier Litigation after the Closing, the treatment of the
Bozier Indemnity Agreement and Bozier Escrow Agreement and the indemnification
provided in Section 9.2(a)(iii). It is the express intent of the parties hereto
that the Bozier Indemnity Agreement and the Bozier Escrow Agreement, and all
rights and benefits thereunder, shall be and remain available for the express
benefit of Seller, Agent, the Company and the other indemnitees under the Bozier
Indemnity Agreement or the Bozier Escrow Agreement.

(a) The Seller and the Agent (as defined in the Bozier Indemnity Agreement) will
control on behalf of the Company (i) the conduct of the defense and settlement
of the Bozier Litigation and (ii) all proceedings and actions under the Bozier
Indemnity Agreement and the Bozier Escrow Agreement. Parent, Buyer or the
Company may, in its discretion, participate in the Bozier Litigation but such
participation shall be at the Company’s sole cost and expense and shall not
affect Seller’s and Agent’s right to control the litigation (subject to any
rights of any indemnifying party under the Bozier Indemnity Agreement and the
Bozier Escrow Agreement).

(b) The Seller or Agent may settle the Bozier Litigation without the consent of
Parent, Buyer or the Company as long as such settlement includes a full release
of the Company including an acknowledgement of Bozier that neither he nor any of
his Affiliates has any equity right or ownership interest whatsoever in the
Company. After the Closing, none of Parent, Buyer or the Company shall settle
the Bozier Litigation or take any action pursuant to the Bozier Indemnity
Agreement or Bozier Escrow Agreement without Seller’s or Agent’s prior written
approval.

(c) From and after the Closing, subject to the Bozier Indemnity Agreement and
the Bozier Escrow Agreement, Parent and Buyer further agree to, and to cause the
Company and their respective employees and representatives to, cooperate in good
faith with Seller and Agent and their employees and representatives in
connection with (i) the control, defense, negotiation or settlement of the
Bozier Litigation and (ii) the actions of Seller and Agent under the Bozier
Indemnity Agreement or the Bozier Escrow Agreement to facilitate recovery by the
indemnitees thereunder of any amounts available thereunder. Without limiting the
generality of the foregoing, Parent and Buyer shall, and shall cause the Company
to, (i) deliver to Seller and Agent any and all notices or other correspondence
received by Parent, Buyer or the Company or any affiliates thereof relating to
the Bozier Litigation or promptly inform Seller and Agent of any other material
developments coming to their attention relating to the Bozier Litigation;
(ii) maintain all books, records and materials (in whatever form maintained,
whether documentary, electronically stored or otherwise) pertinent to the Bozier
Litigation unless and until Seller or Agent instructs otherwise; and
(iii) provide Seller and Agent reasonable access, during normal business hours
and upon reasonable advance notice, to the Business’ facilities and all books,
records and materials (in whatever form maintained, whether documentary,
electronically stored or otherwise), employees and properties of the Business
facilities, as may be reasonably required by the Seller or Agent in connection
with all matters relating to the Bozier Litigation, and to make employees
available as reasonably requested by Seller and Agent for depositions,
interrogatories, court testimony and other legal inquiries and procedures
associated with the Bozier Litigation (including preparation therefore).

 

55



--------------------------------------------------------------------------------

(d) To the extent the Company incurs out of pocket expenses, including
reasonable attorney’s fees of counsel reasonably satisfactory to Seller or
Agent, related to its cooperation under Sections 9.10(b) or (c) that are not
paid pursuant to the Bozier Indemnity Agreement or the Bozier Escrow Agreement,
such expenses shall be reimbursed by Seller.

(e) Other than with respect to Company expenses to be paid under
Section 9.10(d), no claim for indemnification shall be required to be paid to
any Buyer Indemnified Party under Section 9.2(a)(iii) prior to the rendering of
a final nonappealable judgment with respect to, or a final settlement of, such
claims in the Bozier Litigation.

Section 9.11. Treatment of Indemnification Payments. All indemnification
payments made pursuant to this Article IX shall be treated by the parties for
income Tax purposes as adjustments to the Purchase Price, unless otherwise
required by applicable Law.

ARTICLE X

MISCELLANEOUS

Section 10.1. Definitions.

(a) For purposes of this Agreement, the term:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first-mentioned Person. With respect to
Buyer, for purposes of Section 6.5, Affiliate shall include those persons
required to file a suitability application, whether as a key person or
otherwise. With respect to the Seller, after the Closing, Affiliate shall not
include the Company or any of its managers, officers or employees.

“Agreed Accounting Principles” means GAAP consistently applied; provided that,
with respect to any matter as to which there is more than one generally accepted
accounting principle, Agreed Accounting Principles means the generally accepted
accounting principles applied in the preparation of the Latest Balance Sheet;
provided; further that, for purposes of the Agreed Accounting Principles, no
known adjustments for items or matters, regardless of the amount thereof, shall
be deemed to be immaterial.

“Antitrust Laws” shall mean the Sherman Antitrust Act of 1890, as amended; the
Clayton Antitrust Act of 1914, as amended; the HSR Act; the Federal Trade
Commission Act of 1914, as amended; and all other judicial doctrines, and other
Laws that are designed or intended to prohibit, restrict or regulate actions
having the purpose or effect of monopolization, restraint of trade, or lessening
of competition through merger or acquisition.

“Architect Litigation” collectively means any claims or proceedings maintained
or initiated by Seller and/or the Company against P. Gerald Foote & Associates
and/or KBA Incorporated/Architects in connection with SW Gaming LLC v. P. Gerald
Foote and Associates and KBA Incorporated/Architects, American Arbitration
Association (“AAA”), Case No. 69 110

 

56



--------------------------------------------------------------------------------

J 00390 90 and filed in the U.S. District Court for the Northern District of
Mississippi, Case No. 4:09-CV-63.

“Applicable Rate” means the prime rate published in the Wall Street Journal on
the Determination Date, or if that rate is no longer published, a comparable
rate.

“Auditor” means Ernst & Young LLP, or if Ernst & Young LLP is unwilling or
unable to serve in such capacity, then another independent accounting firm of
national reputation as shall be promptly and reasonably agreed to by Buyer and
Seller.

“Balance Sheet” means the audited balance sheet of the Company as of
December 31, 2009 in the form set forth in Section 4.4(a) of the Seller
Disclosure Letter.

“Bozier Escrow Agreement” means that certain Schilling Unit Purchase Escrow
Agreement dated as of February 17, 2009 by and among Richard J. Schilling, Jr.,
Seller, Company and Trustmark National Bank, as escrow agent.

“Bozier Indemnity Agreement” means that certain Pending Litigation Indemnity
Agreement dated June 28, 2006 among Richard J. Schilling, Jr., Lanny R.
Holbrook, Levine Leichtman Capital Partners III, L.P., as Agent, Seller and the
Company.

“Bozier Litigation” means George M. Bozier v. Richard J. Schilling, Jr. and SW
Gaming, LLC (Case No. 051307, Chancery Court of Washington County, Mississippi
(the “Trial Court”), now pending on appeal to the Mississippi Supreme Court,
Case No. 2009-TS-00841), and all matters relating thereto.

“Business Day” means any day, other than a Saturday, Sunday or a day on which
banks located in New York, New York shall be authorized or required by Law to
close.

“Buyer Ancillary Agreements” means the Escrow Agreement and the Equityholder
Release to be executed and delivered by Seller.

“Cage Cash” means negotiable instruments and other cash equivalents of the
Company located in cages, drop boxes, slot machines and other gaming devices at
the Property.

“Casino Management Agreement” means the Amended and Restated Casino Management
Agreement, dated as of April 8, 2010 among Seller, the Company and The Jay
Daniel Company, LLC.

“Casino Management Company” means The Jay Daniel Company, LLC.

“Casino Management Termination Fees” means the aggregate amount payable at
Closing by the Company to (i) the Casino Management Company pursuant to the
Casino Management Termination Agreement, dated as of September 10, 2010, among
the Company, Seller and the Casino Management Company and (ii) Jeffrey J. Dahl
pursuant to the Closing Payment Agreement, dated as of September 10, 2010,
between the Company and Jeffrey J. Dahl

 

57



--------------------------------------------------------------------------------

and (iii) Joseph L. Billhimer pursuant to the Closing Payment Agreement, dated
as of September 10, 2010, between the Company and Joseph L. Billhimer.

“Closing Transaction Bonuses” means the amount of any Transaction Bonuses
payable by the Company at Closing.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, 1986
or 1990, as amended.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Intellectual Property” means all Intellectual Property owned, licensed,
or used by the Company in the operation of the Business as presently conducted.

“Company Material Adverse Effect” means any change, effect, event or occurrence
that has had, or would reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the business, assets, liabilities,
condition (financial or otherwise) or results of operations of the Company or
the Business; provided; however, that any change, effect, event or occurrence
resulting from (A) changes in international or national political or regulatory
conditions generally (B) changes or conditions generally affecting the U.S.
economy or financial markets or generally affecting the industry in which the
Company operates, (C) changes in Tax rates or the imposition of new Taxes, other
than changes in state or local gaming Tax rates in the State of Mississippi,
(D) the introduction of gaming in any state adjoining Mississippi, (E) the
opening of any new gaming facility in Mississippi, other than the opening of any
new gaming facility in Washington County, Mississippi, (F) the termination by
the Company of the Casino Management Company as provider of casino management
services to the Company pursuant to the Casino Management Agreement, (G) any
change in Law or GAAP, (H) any act of terrorism, war (whether or not declared),
natural disaster, act of God or severe weather conditions, (I) failure to meet
projections, forecasts or revenue or earning projections for any period,
(J) actions taken with the written consent of Buyer, or (K) the execution or
announcement of this Agreement, the pendency of the transactions contemplated by
this Agreement or the performance of the obligations under this Agreement shall
be deemed not to constitute a “Company Material Adverse Effect”; except that, in
the case of the foregoing clauses (A), (B), (C) or (H) only to the extent such
changes do not disproportionately impact the Company or the Business relative to
other companies in the industry in which the Business is conducted.

“Contract” means any legally binding agreement, contract, lease, power of
attorney, note, loan, understanding, arrangement, evidence of Indebtedness,
purchase order, letter of credit, undertaking, covenant not to compete, license,
instrument, obligation, commitment, policy, purchase and sales order and other
executory commitment to which any Person is a party or to which any of the
assets of such Person are subject.

“Encumbrances” means Liens, covenants, conditions, restrictions, easements,
title defects, options, rights of first offer, rights of first refusal,
restrictions on transfer, rights of other parties, limitations on use,
limitations on voting rights, or other encumbrances of any kind or nature.

 

58



--------------------------------------------------------------------------------

“Environmental Claim” means any claim, action, cause of action, investigation or
written notice by any Person alleging potential liability arising out of, based
on or resulting from (i) the presence, Release of or exposure to any Hazardous
Materials at the Real Property or to Hazardous Materials at any third-party
property generated by or resulting from the operations of the Company; or
(ii) circumstances forming the basis of any violation by the Company of any
Environmental Law.

“Environmental Laws” means all Laws relating to pollution or protection of the
environment, including without limitation, Laws relating to Releases or
threatened Releases of Hazardous Materials, natural resource damages, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, transport or handling of Hazardous Materials, and all Laws relating to
protection of occupational safety and health.

“Equity Purchase Price” means the Purchase Price minus (i) Indebtedness as of
the Closing, (ii) the Transaction Bonuses, and (iii) amounts required to be
repaid by Seller at or after the Closing to the holders of Senior Unsecured
Notes Due 2016 issued under that certain Note Purchase Agreement dated as of
April 8, 2010 by and among Seller, the Purchasers signatory thereto and Levine
Leichtman Capital Partners III, L.P., as Agent.

“ERISA Affiliate” means, with respect to any Person, any other Person that is a
member of a controlled group for purposes of Section 4001(a)(14) of ERISA or
that is treated as a single employer for purposes of Section 414 of the Code,
with such Person.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fixtures” means all fixtures owned by the Company and placed on, attached to,
or located at and used in connection with the operation of the Property.

“Gaming Approvals” means all licenses, permits, approvals, authorizations,
registrations, findings of suitability, franchises, entitlements, waivers and
exemptions issued by any Gaming Authority necessary for or relating to the
conduct of activities by any party hereto or any of its Affiliates, including,
without limitation, the ownership, operation, management and development of the
Property.

“Gaming Authority” means any governmental authority or agency with regulatory
control or jurisdiction over the conduct of lawful gaming or gambling,
including, without limitation, the Mississippi Gaming Commission.

“Gaming Laws” means any federal, state, local or foreign statute, ordinance,
rule, regulation, permit, consent, registration, finding of suitability,
approval, license, judgment, order, decree, injunction or other authorization,
including any condition or limitation placed thereon, governing or relating to
the current casino and gaming activities and operations of the Property, the
Company, Buyer or any of their respective Affiliates, as the case may be,
including but not limited to the Mississippi Gaming Control Act and the rules
and regulations promulgated thereunder, including the policies, interpretations
and administration thereof by the Mississippi Gaming Commission.

 

59



--------------------------------------------------------------------------------

“Gaming License” means the Company’s Mississippi gaming license, together with
all applicable conditions and renewals thereto.

“Hazardous Materials” means, without limitation, all substances defined as
Hazardous Substances, Oils, Pollutants or Contaminants in the National Oil and
Hazardous Substances Pollution Contingency Plan, 40 C.F.R. § 300.5, asbestos and
asbestos containing materials, mold, and any other chemical, substance or waste
defined as hazardous, toxic by, or otherwise regulated by, or for which
standards of care are imposed under, any Environmental Law.

“Indebtedness” of any Person means (i) indebtedness for borrowed money or
indebtedness issued or incurred in substitution or exchange for indebtedness for
borrowed money including any related interest, prepayment penalties or premiums,
fees and expenses (ii) amounts owing as deferred purchase price for property or
services, including all seller notes and “earn-out” payments, (iii) indebtedness
evidenced by any note, bond, debenture, mortgage or other debt instrument or
debt security, including any related interest, prepayment penalties or premiums,
fees and expenses (iv) obligations under any interest rate, currency or other
hedging agreement or reimbursement obligations in connection with letters of
credit or (v) guarantees with respect to any indebtedness of any other Person of
a type described in clauses (i) through (iv) above; provided that operating
leases, trade payables and accrued expenses or liabilities incurred in the
ordinary course of business shall not constitute “Indebtedness.”

“Intellectual Property” means all of the following in any jurisdiction:
(i) patents, patent applications and patent disclosures as well as any reissues,
continuations, continuations in part, divisions, revisions, extensions or
reexaminations thereof; (ii) trademarks, service marks, certification marks,
trade dress, trade names, brand names, slogans, logos and other indicia of
origin, Internet domain names, and corporate names (and all translations,
adaptations, derivations, and combinations of the foregoing), together with all
of the goodwill associated therewith; (iii) copyrights and copyrightable works;
(iv) registrations, applications for registration and any renewals or extensions
for any of the foregoing; (v) computer software (including source code and
object code), data, databases and documentation thereof; (vi) Trade Secrets;
(vii) all other intellectual property and proprietary rights; (viii) all
advertising and promotional materials; (ix) writings, compilations and other
works, whether copyrightable or not; (x) all copies and tangible embodiments of
any of the foregoing, in whatever form or medium; (xi) all rights to sue for
past, present and future infringement or misappropriation of any of the
foregoing; and (xii) all proceeds of any of the foregoing, including license
royalties and other income and damages and other proceeds of suit.

“IRS” means the Internal Revenue Service, a division of the United States
Treasury Department, or any successor thereto.

“knowledge” means (a) when used in the phrase “knowledge of Seller” or “Seller’s
knowledge” and words of similar import, the actual knowledge, after due inquiry,
of Jeffrey J. Dahl, Joseph L. Billhimer, Jeff Favre, Joe Anderson, Jess M.
Ravich, Steven Hartman or Dominic Mezzetta, (b) when used in the phrase
“knowledge of Buyer” or “Buyer’s knowledge” and words of similar import, the
actual knowledge, after due inquiry, of William E. Mudd, William C. Carstanjen,
and Rebecca C. Reed.

 

60



--------------------------------------------------------------------------------

“Law” means any foreign or domestic law, statute, code, ordinance, rule,
regulation, order, judgment, writ, stipulation, award, injunction, decree or
arbitration award, policies, guidance, court decision, rule of common law or
finding, including any Gaming Laws.

“Legal Proceeding” means any proceeding, arbitration, hearing, litigation, or
suit (whether civil, criminal, administrative, investigative, or informal)
commenced, brought, conducted, or heard by or before any Governmental Entity or
arbitrator.

“Levee Indebtedness” means the Irrevocable Standby Letter of Credit No. 264,
dated August 22, 2007, and expiring on March 25, 2011, issued by Guaranty Bank
and Trust Company in favor of The Board of Mississippi Levee Commissioners in
the amount of $100,000 and the related Promissory Note between Guaranty Bank and
Trust Company and the Company, dated August 22, 2007.

“Liabilities” mean any direct or indirect liability, obligation, commitment or
expense of any Person of any type, whether accrued, absolute, contingent,
matured, unmatured, liquidated, unliquidated, known or unknown.

“Liens” means any mortgage, pledge, lien, security interest, conditional or
installment sale agreement, option or right of first refusal, other than
restrictions on transfer under applicable securities Laws.

“Outside Date” means March 31, 2011.

“Parent Credit Facility” means the Second Amended and Restated Credit Agreement
among Parent, the guarantors party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as agent and collateral agent, with PNC Bank,
National Association, as Syndication Agent, and Fifth Third Bank, U.S. Bank,
National Association and Wells Fargo Bank, National Association, as
Documentation Agents, dated December 22, 2009.

“Permitted Encumbrances” means:

(i) Encumbrances arising in the ordinary course of business for carriers,
warehousemen, mechanics’ and materialmen’s Encumbrances not filed of record,
maritime Liens and charges, assessments and other governmental charges not
delinquent or that are currently being contested in good faith by appropriate
proceedings;

(ii) Encumbrances for Taxes not yet due and payable;

(iii) Deposits or pledges in the ordinary course of business to secure payment
of workers compensation or unemployment insurance mandated under applicable Law;

(iv) Encumbrances in respect of judgments or awards with respect to which Seller
shall in good faith currently be prosecuting an appeal or other proceeding for
review and with respect to which (1) the Company shall have secured a stay of
execution pending such appeal or such proceeding for review and (2) has been
disclosed in the Seller Disclosure Letter;

 

61



--------------------------------------------------------------------------------

(v) Encumbrances created by or approved in writing by Buyer prior to Closing;

(vi) easements, leases, reservations or other rights of others in, or minor
defects and irregularities in title to, property or assets of the Company;
provided that, such easements, leases, reservations, rights, defects or
irregularities do not materially impair or affect the use of such property or
assets for the purposes for which they are held or detract from the value of
such property in any material respect;

(vii) riparian, littoral and other rights created by the fact that a portion of
the Property formerly or currently comprises shores or bottoms of navigable
waters;

(viii) zoning and subdivision ordinances; and

(ix) any matter, other than any Real Property Lien, included as an exception to
coverage (whether prior or subordinate in title) included in that certain
(i) Title Insurance Commitment issued by First American Title Insurance Company
to SW Gaming LLC dated September 8, 2010 at 8:00 a.m. and identified as Agent’s
File No. 10-297 and (ii) Loan Policy of Title Insurance issued by First American
Title Insurance Company, dated as of April 8, 2010, as Policy No. 5011300-32507

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
“group” (as defined in Rule 13d-5(b)(1) under the Exchange Act).

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date.

“Post-Closing Tax Period” means any Tax period beginning after the Closing Date.

“Property” means Harlow’s Casino Resort and Hotel and all related Structures,
facilities and Fixtures.

“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching or migration into the
environment (including, without limitation, ambient air, surface water,
groundwater and surface or subsurface strata) or into or out of any property,
including the movement of Hazardous Materials through or in the air, soil,
surface water, groundwater or property.

“Representatives” means, with respect to any Person, the members, managers,
officers, directors, employees, financial advisors, legal advisors, agents or
other representatives of such Person.

“Seller Ancillary Agreements” means the Escrow Agreement and the Equityholder
Release to be executed and delivered by Seller.

 

62



--------------------------------------------------------------------------------

“Seller Equityholders” means the individuals and entities set forth on
Section 10.1(a) of the Seller Disclosure Letter, who constitute all of the
holders of the outstanding equity interests in Seller.

“Subsidiary” means, with respect to any party, any corporation or other
organization, whether incorporated or unincorporated, of which (i) such party or
any other Subsidiary of such party is a general partner or managing member or
(ii) at least 50% of the securities or other equity interests having by their
terms voting power to elect a majority of the board of directors (or others
performing similar functions with respect to such corporation or other
organization) is, directly or indirectly, owned or controlled by such party or
by any one or more of its Subsidiaries.

“Survey” means the survey entitled “ALTA/ACSM LAND TITLE SURVEY HARLOW’S CASINO
Harlow’s Boulevard Washington County, Mississippi” dated March 25, 2010 and
prepared by Hooker Engineering Services Inc. and previously delivered to Buyer

“Taxes” means any and all taxes, charges, fees, levies, tariffs, duties,
liabilities, impositions or other assessments of any kind (together with any and
all interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any tax authority or other Governmental Entity,
including, without limitation, income, gross receipts, profits, gaming, excise,
real or personal property, environmental, sales, use, value-added, ad valorem,
withholding, social security, retirement, employment, unemployment, workers’
compensation, occupation, service, license, net worth, capital stock, payroll,
franchise, gains, stamp, transfer and recording taxes, and shall include any
Liability for such amounts as a result either of being a member of a combined,
consolidated, unitary or affiliated group or as a transferee or successor, by
Contract, or otherwise.

“Tax Return” means any report, return (including any information return),
amended return (including any amended information return) claim for refund,
election, estimated Tax filing or payment, request for extension, document,
declaration or other information or filing required to be supplied to any tax
authority or other Governmental Entity with respect to Taxes, including
attachments thereto and amendments thereof.

“Third-Party Intellectual Property” means any rights to Intellectual Property
owned by any third party.

“Trade Secrets” means trade secrets and confidential ideas, know-how, concepts,
methods, processes, formulae, technology, algorithms, models, reports, data,
customer lists, supplier lists, mailing lists, business plans and other
proprietary information, all of which derive value, monetary or otherwise, from
being maintained in confidence.

“Transaction Bonuses” means all bonuses payable to any manager, officer or
employee of the Company as a result of the transactions contemplated by this
Agreement.

“Treasury Regulations” means the regulations promulgated under the Code by the
U.S. Department of the Treasury.

 

63



--------------------------------------------------------------------------------

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988
and analogous state, local or foreign Law (including any state Laws relating to
plant closings or mass layoffs).

“Working Capital” means the current assets (including cash, Cage Cash and cash
equivalents) of the Company minus the current liabilities of the Company,
determined in accordance with GAAP and on a basis consistent with (i) the Agreed
Accounting Principles and (ii) the Working Capital calculation attached as
Section 2.4 of the Seller Disclosure Letter, provided that Working Capital shall
not include any amounts in respect of Indebtedness of the Company, the
Transaction Bonuses or the Casino Management Termination Fee .

“Working Capital Target Amount” means zero dollars ($0).

(b) The following are defined elsewhere in this Agreement, as indicated below:

 

Terms

  

Cross Reference in

Agreement

Adjustments    Section 2.4 Affiliated Person    Section 4.6 Agreement   
Preamble Audited Financial Information    Section 4.4(a) Balance Sheet Dispute
Notice    Section 2.5(b) Broker    Section 4.19 Business    Recitals Buyer   
Preamble Buyer Disclosure Letter    Article V Buyer Indemnified Parties   
Section 9.2(a) Buyer Permits    Section 5.4(a) Buyer Plans    Section 6.3(b) Cap
   Section 9.7(a) Closing    Section 3.1 Closing Balance Sheet    Section 2.5(a)
Closing Date    Section 3.1 Closing Date Working Capital    Section 2.5(a)
Closing Payment    Section 2.1 Closing Statement    Section 2.5(a) Company   
Recitals Company Benefit Plans    Section 4.15(a) Company Business Personnel   
Section 4.14(a) Company Indemnified Parties    Section 6.13(a) Company IT
Systems    Section 4.9(g) Company Permits    Section 4.13(a) Confidentiality
Agreement    Section 6.4(a) Confirmation Certificate    Section 2.5(b) Damages
   Section 9.2(a)

 

64



--------------------------------------------------------------------------------

Terms

  

Cross Reference in

Agreement

Deductible    Section 9.7(a) Designated Representative    Section 6.19
Determination Date    Section 2.5(b) Disclosure Letters    Article V Employees
   Section 4.15(a) ERISA    Section 4.15(a) Escrow Termination Date   
Section 9.9 Estimated Working Capital Deficiency    Section 2.4 Estimated
Working Capital Excess    Section 2.4 Existing Territory    Section 6.17(a)(ii)
Fee Liens    Section 4.17(d)(i) Final Working Capital Adjustment   
Section 2.5(c) Financial Information    Section 4.4(a) Future Territory   
Section 6.17(a)(ii) GAAP    Section 4.4(a) Governmental Approvals   
Section 6.5(a) Governmental Entity    Section 4.2(c) Guaranteed Obligations   
Section 10.15(a) HSR Act    Section 4.2(c) Indemnified Party    Section 9.5
Indemnifying Party    Section 9.5 Indemnity Escrow Account    Section 2.2
Indemnity Escrow Agent    Section 2.2 Indemnity Escrow Agreement    Section 2.2
Indemnity Escrow Amount    Section 2.2 Indemnity Escrowed Funds    Section 2.2
Initial Working Capital    Section 2.4 Inspection    Section 6.4(a) Latest
Balance Sheet    Section 4.4(a) Leases    Section 4.17(a) Limited Guarantees   
Section 9.2(c) LLC Interests    Recitals Material Contract    Section 4.10(b)
Notice    Section 9.5 Parent    Preamble Per Diem Taxes    Section 9.3(a)
Pre-Closing Balance Sheet    Section 2.4 Pre-Closing Closing Statement   
Section 2.4 Purchase Price    Section 2.1 Purchase Price Allocation   
Section 2.3(a) Real Property    Section 4.17(b) Real Property Liens   
Section 4.17(c)

 

65



--------------------------------------------------------------------------------

Terms

  

Cross Reference in

Agreement

Restraint    Section 7.1(a) Securities Act    Section 5.5 Seller    Preamble
Seller Disclosure Letter    Article IV Seller Equityholder Non-Compete and
Non-Solicit Agreements    Section 6.18 Seller Indemnified Parties    Section
9.2(b) Seller Review Period    Section 2.5(b) Straddle Period    Section 9.3(a)
Structures    Section 4.17(d)(iii) Survival Period    Section 9.1 Territory   
Section 6.17(a)(ii) Third Party Claim    Section 9.6(a) Unaudited Financial
Information    Section 4.4(a)

Section 10.2. Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.

(a) This Agreement shall be governed by and construed in accordance with the
internal substantive Laws (other than conflicts-of-law principles) of the State
of New York. Each party irrevocably consents to the personal jurisdiction of the
state and federal courts located in the State of New York in connection with any
controversy related to this Agreement, waives any argument that venue in any
such forum is not convenient and agrees that any litigation initiated by any of
them in connection with this Agreement shall be venued in the United States
District Court for the Southern District of New York.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE BUYER ANCILLARY AGREEMENTS, THE SELLER
ANCILLARY AGREEMENTS, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR THE
ACTIONS OF ANY PARTY TO THIS AGREEMENT IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF THE WAIVERS, (ii) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (iii) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (iv) IT HAS BEEN INDUCED TO ENTER INTO

 

66



--------------------------------------------------------------------------------

THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.2(b).

Section 10.3. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given (a) on the date of delivery if delivered
personally or sent by fax (which is confirmed), (b) on the first Business Day
following the date of dispatch by overnight courier service or (c) on the fifth
Business Day following the date mailing if mailed by registered or certified
mail (return receipt requested) to the parties at the following addresses (or at
such other address for a party as shall be specified by like notice):

 

  (a) if to Buyer or Parent, to:

Churchill Downs Incorporated

700 Central Avenue

Louisville, KY 40208

Attention: General Counsel

Telecopier: (502) 636-4548

with a copy to:

Sidley Austin LLP

One South Dearborn Street

Chicago, IL 60603

Attention: Brian J. Fahrney

                 Matthew G. McQueen

Telecopier: (312) 853-7036

 

  (b) if to Seller, to:

SWG Holdings, LLC

149 S. Barrington Avenue, #828

Los Angeles, CA 90049

Attention: Jess M. Ravich

Telecopier: (310) 788-5367

and

SWG Holdings, LLC

335 N. Maple Drive, Suite 240

Beverly Hills, CA 90210

Attention: Steven E. Hartman

Telecopier: (310) 275-9484

with a copy to:

Bingham McCutchen LLP

355 S. Grand Avenue, Suite 4400

 

67



--------------------------------------------------------------------------------

Los Angeles, CA 90071

Attention: Richard J. Welch

Facsimile: (213) 680-6499

Section 10.4. Interpretation. When a reference is made in this Agreement to
Sections or exhibits, such reference shall be to a Section or exhibit of this
Agreement unless otherwise indicated. All exhibits and Disclosure Letters to
this Agreement are incorporated herein by reference. Whenever the words
“include,” “includes” or “including” are used in this Agreement they shall be
deemed to be followed by the words “without limitation.” The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The phrase “made available” in this Agreement shall mean that
the information referred to has been made available if requested by the party to
whom such information is to be made available. Each of Buyer, Parent and Seller
will be referred to herein individually as a “party” and collectively as
“parties” (except where the context otherwise requires).

Section 10.5. Headings. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

Section 10.6. Entire Agreement. This Agreement and all documents and instruments
referred to herein constitute the entire agreement and supersede all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof.

Section 10.7. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect and such term so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party or provision shall be ineffective to the extent,
but only to the extent, of such invalidity, illegality or unenforceability
without invalidating the remainder of such invalid, illegal or unenforceable
provision or provisions or any other provisions hereof, unless such a
construction would be unreasonable.

Section 10.8. Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, by operation of
law or otherwise, in whole or in part by any of the parties hereto without the
prior written consent of the other parties; provided that (i) Seller may assign
any of its rights hereunder to the Seller Equityholders and (ii) Buyer may
assign any of its rights, interests and obligations hereunder to Parent. Any
attempted or purported assignment in violation of the preceding sentence shall
be null and void and of no effect whatsoever. Subject to the preceding two
sentences, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.

 

68



--------------------------------------------------------------------------------

Section 10.9. Parties of Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and their respective successors
and assigns, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement except as expressly provided
herein, including in Section 6.13 and in Article IX (which, from and after the
Closing, shall be for the benefit of each Indemnified Party).

Section 10.10. Mutual Drafting. Each party hereto has participated in the
drafting of this Agreement, which each party acknowledges is the result of good
faith negotiations between the parties. In the event any ambiguity or question
of intent arises, this Agreement shall be construed as if drafted jointly by the
parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

Section 10.11. Enforcement of Agreement; Remedies. The parties hereto agree that
irreparable damage may occur in the event that any of the covenants in this
Agreement are not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that without posting bond or other
undertaking, the parties shall be entitled to seek an injunction or injunctions
to prevent breaches of the covenants set forth in this Agreement and to enforce
specifically the terms and provisions of the covenants hereof in accordance with
Section 10.2, including without limitation the obligation to close the
transactions contemplated hereby on the Closing Date pursuant to this Agreement.
Such remedies shall not be exclusive and shall be in addition to any other
remedies, including Damages, that any party may have under applicable Law or
under Article IX of this Agreement.

Section 10.12. Amendment. This Agreement may be amended by Buyer, Parent and
Seller; provided that such amendment is effected by an instrument in writing
signed on behalf of each of Buyer, Parent and Seller.

Section 10.13. Extension; Waiver. At any time prior to the Closing, any term or
provision of this Agreement may be waived, or the time for its performance may
be extended, by the party or parties entitled to the benefit thereof. Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in a written instrument signed on behalf of such party.
The failure of any party hereto to enforce at any time any provision of this
Agreement shall not be construed to be a waiver of such provision, nor in any
way to affect the validity of this Agreement or any part hereof or the right of
any party thereafter to enforce each and every such provision. No waiver of any
breach of this Agreement shall be held to constitute a waiver of any other or
subsequent breach.

Section 10.14. Disclosure Letters. Each of Buyer and Seller has or may have set
forth information in its respective Disclosure Letter in a section thereof that
corresponds to the section of this Agreement to which it relates. A matter set
forth in one section of a Disclosure Letter need not be set forth in any other
section of the Disclosure Letter so long as its relevance to the latter section
of the Disclosure Letter or section of the Agreement is reasonably apparent on
the face of the information disclosed in the Disclosure Letter to the Person to
which such disclosure is being made. Such information and the dollar thresholds
set forth herein shall not be used as a

 

69



--------------------------------------------------------------------------------

basis for interpreting the terms “material,” “Material Contract,” “Company
Material Adverse Effect” or other similar terms in this Agreement.

Section 10.15. Parent Guarantee.

(a) Parent hereby unconditionally and irrevocably guarantees and promises to
Seller, in order to induce Seller to enter into this Agreement (i) the payment
by Buyer of the Purchase Price and any other amounts payable by Buyer to Seller
pursuant to this Agreement when and to the extent the same shall become due and
payable, and (ii) the performance, fulfillment and observance of each agreement,
condition, covenant, obligation and undertaking of Buyer under this Agreement
and all agreements ancillary thereto or executed in connection therewith, on the
terms and subject to the conditions set forth therein (collectively, the
“Guaranteed Obligations”). If Buyer shall fail to pay any amounts due under this
Agreement when and to the extent the same shall become due and payable, or shall
fail to perform, fulfill or observe any of the Guaranteed Obligations in the
manner provided in this Agreement or any relevant ancillary agreement, Parent
will upon written demand from Seller promptly pay or cause to be paid such
amount to Seller or perform, fulfill or observe or cause to be performed,
fulfilled or observed such Guaranteed Obligation, as the case may be. The
Guaranteed Obligations under this guaranty shall constitute an absolute and
unconditional present and continuing guarantee of payment and performance to the
extent provided herein and not of collectability, and shall not be contingent
upon any attempt by Seller to enforce payment or performance by Buyer.

(b) The Guaranteed Obligations under this guaranty are absolute and
unconditional, are not subject to any counterclaim, setoff, deduction, abatement
or defense based upon any claim Parent or Buyer may have against Seller, and
shall remain in full force and effect without regard to (i) any agreement or
modification to any of the terms of this Agreement or any other agreement which
may hereafter be made relating thereto, in each case in accordance with the
terms of this Agreement; (ii) any exercise, non-exercise or waiver by Seller of
any right, power, privilege or remedy under or in respect of this Agreement;
(iii) any insolvency, bankruptcy, dissolution, liquidation, reorganization or
the like of Parent or Buyer at any time; or (iv) absence of any notice to, or
knowledge by, Parent of the existence or occurrence of any of the matters or
events set forth in the foregoing subdivisions (i) through (iii). Parent will
continue to own all of the outstanding equity or membership interests of Buyer,
and maintain the legal existence of Buyer, and upon any dissolution, liquidation
or reorganization of Buyer at any time, Parent shall directly and
unconditionally assume all payment and performance Guaranteed Obligations of
Buyer under this Agreement or otherwise.

(c) Parent unconditionally waives (i) any and all notice of default,
non-performance or non-payment under this Agreement and (ii) all notices which
may be required by statute, rule of law or otherwise to preserve intact any
rights of Seller against Parent, including, without limitation, any demand,
presentment or protest, or proof of notice of non-payment under this Agreement.

Section 10.16. Counterparts. This Agreement may be executed by facsimile and/or
in one or more counterparts, and by the different parties hereto in separate
counterparts, each of

 

70



--------------------------------------------------------------------------------

which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

Section 10.17. Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all fees and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party incurring such
expenses, whether or not the Closing is consummated provided that any fees or
expenses associated with obtaining any Governmental Approval shall be paid by
Buyer.

[SIGNATURE PAGE FOLLOWS]

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed by
their respective duly authorized officers as of the date first written above.

 

Seller:     Buyer: SWG HOLDINGS, LLC     HCRH, LLC By:  

/s/ Jess Ravich

    By:  

/s/ William Carstanjen

Name:   Jess Ravich     Name:   William Carstanjen Its:   Chairman     Its:  
President       Parent:       CHURCHILL DOWNS INCORPORATED       By:  

/s/ William Carstanjen

      Name:   William Carstanjen       Its:   Chief Operating Officer

 

72



--------------------------------------------------------------------------------

EXHIBIT A

Escrow Agreement

This Escrow Agreement is dated as of [                    ], 2010 (the
“Agreement”) and is among SWG Holdings, LLC, a Delaware limited liability
company (the “Seller”), HCRH, LLC, a Delaware limited liability company (the
“Buyer”), and Wells Fargo Bank, National Association, a national banking
association, as escrow agent (the “Escrow Agent”).

WHEREAS, the Buyer, the Seller and Churchill Downs Incorporated, a Kentucky
corporation, are parties to that certain Purchase Agreement, dated as of
September 10, 2010 (the “Purchase Agreement”), pursuant to which, and subject to
the terms and conditions set forth therein, the Buyer will purchase all of the
issued and outstanding membership interests of SW Gaming, LLC, a Mississippi
limited liability company and a wholly owned subsidiary of the Seller (all
capitalized terms not defined herein shall having the meaning set forth for such
terms in the Purchase Agreement); and

WHEREAS, pursuant to the terms of the Purchase Agreement, certain amounts are to
be deposited by the Buyer with the Escrow Agent to be held in a separate escrow
account, subject to their later release pursuant to the terms of this Agreement
as an exclusive source of funds for certain amounts owing to Buyer Indemnified
Parties under Article IX of the Purchase Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, and for other good, fair and valuable considerations and reasonably
equivalent value, the receipt and sufficiency of which are hereby acknowledged
by the parties hereto, the Escrow Agent, the Seller and the Buyer do agree as
follows, intending to be legally bound:

Section 1. Appointment of Escrow Agent; Establishment of Escrow Account

(a) Seller and Buyer hereby appoint the Escrow Agent as their agent to hold in
escrow, and to administer the disposition of, the Escrow Account (as defined
below) in accordance with the terms of this Agreement, and the Escrow Agent
hereby accepts such appointment.

(b) Simultaneously with the execution of this Agreement, and in accordance with
Section 3.2 of the Purchase Agreement, the Buyer hereby deposits with the Escrow
Agent the sum of $10,000,000.00 to be held in escrow by the Escrow Agent. The
Escrow Agent accepts said $10,000,000.00 and agrees to establish and maintain,
in its capacity as Escrow Agent pursuant to the terms of this Agreement, a
separate account (the “Escrow Account”) for such $10,000,000.00.

(c) The Seller and the Buyer shall each furnish the Escrow Agent with a
completed Form W-9.



--------------------------------------------------------------------------------

Section 2. Investments

(a) The Escrow Agent agrees to invest and reinvest funds in the Escrow Account,
but only upon written instruction signed by an authorized agent of the Buyer;
provided that the Escrow Account may only be invested in U.S. Treasury bills
having a maturity of 90 days or less (the “Permitted Investments”), certificate
of deposits issued by the Escrow Agent or money market funds of the Escrow
Agent. In the event that the Escrow Agent does not receive written direction
from the Buyer to invest funds held in the Escrow Account, the Escrow Agent
shall invest such funds in the Wells Fargo Bank Money Market Deposit Account
(“MMDA”), or a successor or similar fund or account offered by the Escrow Agent.
Amounts on deposit in the MMDA are insured up to a total of $250,000 per
depositor, per insured bank (including principal and accrued interest) by the
Federal Deposit Insurance Corporation (“FDIC”), subject to the applicable rules
and regulations of the FDIC. The parties understand that deposits in the MMDA
are not secured.

(b) The parties recognize and agree that the Escrow Agent will not provide
supervision, recommendations or advice relating to either the investment of
moneys held in the Escrow Account or the purchase, sale, retention or other
disposition of any Permitted Investment.

(c) Interest and other earnings from investments and reinvestments of funds in
the Escrow Account shall be added to the Escrow Account. Any loss or expense
incurred as a result of an investment will be borne by the Escrow Account.

(d) If the Buyer instructs the Escrow Agent to invest and reinvest funds in the
Escrow Account in Permitted Investments, the Escrow Agent is authorized to
execute purchases and sales of Permitted Investments through the facilities of
its own trading or capital markets operations or those of any affiliated entity.
The Escrow Agent shall send statements to each of the parties hereto on a
monthly basis reflecting activity in the Escrow Account for the preceding month
(including all interest earned and all distributions made). Although the Seller
and the Buyer each recognizes that it may obtain a broker confirmation or
written statement containing comparable information at no additional cost, the
Seller and the Buyer hereby agree that confirmations of Permitted Investments
shall not be required to be issued by the Escrow Agent for each month in which a
monthly statement is rendered, unless requested by the Seller or the Buyer.

(e) If the Buyer instructs the Escrow Agent to invest and reinvest funds in the
Escrow Account in Permitted Investments, the Seller and the Buyer acknowledge
and agree that the delivery of the escrowed property that are in the form of
Permitted Investments is subject to the sale and final settlement of Permitted
Investments. Proceeds of any sale of Permitted Investments will be delivered on
the Business Day on which the appropriate instructions are delivered to the
Escrow Agent if received prior to the deadline for same day sale of such
Permitted Investments. If such instructions are received after the applicable
deadline, proceeds will be delivered on the next succeeding

 

2



--------------------------------------------------------------------------------

Business Day. For purposes of this Agreement, “Business Day” means any day other
than a Saturday, Sunday or a day on which banks located in New York, New York or
Chicago, Illinois shall be authorized or required by law or executive order to
close.

Section 3. Disbursement of Escrow Account

(a) From the date of this Agreement until the earlier of (a) the twelve
(12)-month anniversary of the date of this Agreement or (b) December 30, 2011
(such earlier date, the “Escrow Termination Date”), the Buyer may give notice (a
“Claim Notice”) to the Seller and the Escrow Agent of a claim for Damages
pursuant to, and in accordance with the terms of, Article IX of the Purchase
Agreement (a “Damages Claim”), which notice shall briefly describe the claim and
the total monetary damages (or, if not reasonable capable of calculation, an
estimate of the total monetary damages) sought by a Buyer Indemnified Party.
Such Claim Notice shall not be deemed to constitute notice of an indemnification
claim pursuant to Article IX of the Purchase Agreement unless it complies with
Section 9.5 of the Purchase Agreement.

(b) If the Seller does not deliver notice to the Buyer and the Escrow Agent
disputing a Damages Claim on the basis that such Damages Claim is not payable
pursuant to the terms of the Purchase Agreement (a “Claim Dispute”) within
thirty (30) calendar days after the Seller’s receipt of the Claim Notice, then
the dollar amount of the Damages Claim set forth in the Buyer’s Claim Notice and
the validity of the claim under the Purchase Agreement shall be deemed
conclusive for purposes of this Agreement and, on the Business Day immediately
following the last day of such thirty (30) calendar-day period, the Escrow Agent
shall pay the Buyer the dollar amount of such Damages Claim from the Escrow
Account.

(c) If a Claim Dispute is given with respect to a Damages Claim, the Escrow
Agent shall not make any payment with respect to a Claim Notice except (i) upon
receipt of and in accordance with joint written instructions of the Buyer and
the Seller or (ii) after a final non-appealable decision has been rendered by a
court of competent jurisdiction together with a certificate signed by the
delivering party stating that such decision is final, non-appealable and from a
court of competent jurisdiction, or binding arbitrator to enforce an award with
respect to the amount of such Damages Claim (resolved as between the Buyer and
the Seller), and then in accordance with such decision, provided that the Escrow
Agent first delivers a copy of such decision to the Buyer and the Seller. In
case the Escrow Agent obeys or complies with any such order, judgment or decree
of any such court or binding resolution of arbitration, the Escrow Agent shall
not be liable to any of the parties to this Agreement or to any other person by
reason of such compliance.

(d) On the Escrow Termination Date, the Escrow Agent shall deliver by wire
transfer to an account designated in writing by the Seller all amounts that
remain in the Escrow Account, less the sum of any amounts subject to claims for
indemnification made by any Buyer Indemnified Party pursuant to, and in
accordance with the terms of, Article IX of the Purchase Agreement (which
amounts shall be subject to Section 9.7 of

 

3



--------------------------------------------------------------------------------

the Purchase Agreement) that have not been finally determined in accordance with
Article IX of the Purchase Agreement before the Escrow Termination Date.

(e) If at any time after the Escrow Termination Date the entire balance
remaining in the Escrow Account exceeds the sum of any amounts subject to claims
for indemnification made by any Buyer Indemnified Parties prior to the Escrow
Termination Date pursuant to, and in accordance with, Article IX of the Purchase
Agreement (which amounts shall be subject Section 9.7 of the Purchase Agreement
and which amounts shall not exceed the amounts claimed on the Escrow Termination
Date) that have not been finally determined in accordance with Article IX of the
Purchase Agreement as of such time, the Buyer and the Seller shall execute and
deliver a certificate requesting the Escrow Agent to deliver such excess to the
Seller by wire transfer to an account designated by the Seller.

Section 4. Concerning the Escrow Agent

Notwithstanding any provision contained herein to the contrary, but subject to
the last sentence of clause (k) below, the Escrow Agent, including its officers,
directors, employees and agents, shall:

(a) not be liable for any action taken or omitted under this Agreement so long
as it shall have acted in good faith and without gross negligence or willful
misconduct;

(b) have no responsibility to inquire into or determine the genuineness,
authenticity, or sufficiency of any securities, checks, or other documents or
instruments submitted to it in connection with its duties hereunder;

(c) be entitled to deem the signatories of any documents or instruments
submitted to it hereunder as being those purported to be authorized to sign such
documents or instruments on behalf of the parties hereto, and shall be entitled
to rely upon the genuineness of the signatures of such signatories without
inquiry and without requiring substantiating evidence of any kind, provided that
the Escrow Agent in good faith believes such signatories are authorized and such
signatures are genuine;

(d) be entitled to refrain from taking any action contemplated by this Agreement
in the event that it becomes aware of any disagreement between the parties
hereto as to any facts or as to the happening of any contemplated event
precedent to such action;

(e) have no responsibility or liability for any diminution in value of any
assets held hereunder which may result from any investments or reinvestment made
in accordance with Section 2;

(f) be entitled to compensation for its services hereunder, to be paid 50% by
the Seller and 50% by the Buyer as per Exhibit A attached hereto, which is made
a part hereof, and for reimbursement of its reasonable out-of-pocket expenses
including, but not

 

4



--------------------------------------------------------------------------------

by way of limitation, the reasonable fees and costs of attorneys or agents which
it may find necessary to engage in performance of its duties hereunder, all to
be paid by the Seller and the Buyer;

(g) be entitled and is hereby granted the right to set off and deduct any unpaid
fees, non-reimbursed reasonable out-of-pocket expenses and unsatisfied
indemnification rights from amounts on deposit in the Escrow Account;

(h) be under no obligation to invest the deposited funds or the income generated
thereby until it has received a Form W-9 from the Seller and the Buyer,
regardless of whether such party is exempt from reporting or withholding
requirements under the Internal Revenue Code of 1986, as amended;

(i) be, and hereby is, jointly and severally indemnified and saved harmless by
the Seller and the Buyer from all losses, liabilities, reasonable costs and
reasonable expenses, including reasonable attorney fees and expenses, which may
be incurred by it as a result of its acceptance of the Escrow Account or arising
from the performance of its duties hereunder, unless such losses, liabilities,
costs and expenses shall have been finally adjudicated to have been primarily
caused by the bad faith, willful misconduct or gross negligence of the Escrow
Agent, and such indemnification shall survive its resignation or removal, or the
termination of this Agreement;

(j) in the event that (i) any dispute shall arise between the parties with
respect to the disposition or disbursement of any of the assets held hereunder
or (ii) the Escrow Agent shall be uncertain as to how to proceed in a situation
not explicitly addressed by the terms of this Agreement whether because of
conflicting demands by the other parties hereto or otherwise, be permitted to
interplead all of the assets held hereunder into a court of competent
jurisdiction, and thereafter be fully relieved from any and all liability or
obligation with respect to such interpleaded assets. The parties hereto other
than the Escrow Agent further agree to pursue any redress or recourse in
connection with such a dispute, without making the Escrow Agent a party to same;

(k) have only those duties as are specifically provided herein, which shall be
deemed purely ministerial in nature, and shall under no circumstance be deemed a
fiduciary for any of the parties to this Agreement; and no additional
obligations of the Escrow Agent shall be inferred from the terms of this
Agreement or any other agreement. The Escrow Agent shall neither be responsible
for, nor chargeable with, knowledge of the terms and conditions of any other
agreement, instrument or document between the other parties hereto, in
connection herewith, including without limitation the Purchase Agreement. IN NO
EVENT SHALL THE ESCROW AGENT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY
(i) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES PROVIDED HEREUNDER,
OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN FINALLY ADJUDICATED TO
HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S, BAD FAITH, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, OR (ii) SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR LOSSES
OF ANY KIND WHATSOEVER

 

5



--------------------------------------------------------------------------------

(INCLUDING WITHOUT LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM
OF ACTION;

(l) have the right, but not the obligation, to consult with counsel of choice
and shall not be liable for action taken or omitted to be taken by Escrow Agent
in accordance with advice of such counsel or any opinion of counsel to the
Seller addressed and delivered to the Escrow Agent; and

(m) have the right to perform any of its duties hereunder through its agents,
attorneys, custodians or nominees.

Any banking association or corporation into which the Escrow Agent may be
merged, converted or with which the Escrow Agent may be consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Escrow Agent shall be a party, or any banking association or corporation to
which all or substantially all of the corporate trust business of the Escrow
Agent shall be transferred, shall succeed to all the Escrow Agent’s rights,
obligations and immunities hereunder without the execution or filing of any
instrument or any further act, deed or conveyance on the part of any of the
parties hereto, anything herein to the contrary notwithstanding. The Escrow
Agent shall provide prompt notice to the Buyer and the Seller of any such
transfer.

Section 5. Attachment of Escrow Account; Compliance with Legal Orders

Except as otherwise stated herein, the Escrow Account shall not be subject to
any lien, attachment, trustee process or any other judicial process of any
creditor of any party hereto. However, in the event that any escrow property
shall be attached, garnished or levied upon by any court order, or the delivery
thereof shall be stayed or enjoined by an order of a court, or any order,
judgment or decree shall be made or entered by any court order affecting the
property deposited under this Agreement, the Escrow Agent shall provide notice
of such court order, writ or decree to the Seller and the Buyer and after the
delivery of such notice is hereby expressly authorized, in its sole discretion,
to obey and comply with all writs, orders or decrees so entered or issued, which
it is advised by legal counsel of its own choosing is binding upon it, whether
with or without jurisdiction, and in the event that the Escrow Agent obeys or
complies with any such writ order or decree it shall not be liable to any of the
parties hereto or to any other person, firm of corporation, by reason of such
compliance notwithstanding such writ, order or decree by subsequently reversed,
modified, annulled, set aside or vacated.

Section 6. Tax Matters

(a) Reporting of Income. The Escrow Agent shall report to the Internal Revenue
Service (the “IRS”), as of each calendar year-end, and to the Buyer income
earned from the investment of any sum held in the Escrow Account against the
Buyer, as

 

6



--------------------------------------------------------------------------------

and to the extent required under the provisions of the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder (the “Code”).

(b) Preparations and Filing of Tax Returns. The Buyer is required to prepare and
file any and all income or other tax returns applicable to the Escrow Account
with the IRS and all required state and local departments of revenue in all
years income is earned in any particular tax year to the extent required under
the provisions of the Code.

(c) Payment of Taxes. Any taxes payable on income earned from the investment of
any sums held in the Escrow Account shall be paid by the Buyer, whether or not
the income was distributed by the Escrow Agent during any particular year and to
the extent required under the provisions of the Code.

(d) Unrelated Transactions. The Escrow Agent shall have no responsibility for
the preparation and/or filing of any tax or information return with respect to
any transactions, whether or not related to this Agreement or the Purchase
Agreement, that occurs outside the Escrow Account.

Section 7. Resignation or Removal of Escrow Agent

The Escrow Agent may resign as such following the giving of thirty (30) calendar
days prior written notice to the other parties hereto. Similarly, the Escrow
Agent may be removed and replaced following the giving of twenty (20) days prior
written notice to the Escrow Agent by the Buyer and the Seller. The duties of
the Escrow Agent shall terminate at the expiration of the applicable notice
period (or as of such earlier date as may be mutually agreeable), and the Escrow
Agent shall then deliver the balance of the moneys or assets then in its
possession to a successor escrow agent as shall be appointed by the other
parties hereto as evidenced by a written notice filed with the Escrow Agent.

If the other parties hereto have failed to appoint a successor prior to the
expiration of the applicable notice period of resignation or removal, the Escrow
Agent may appoint a successor or petition any court of competent jurisdiction
for the appointment of a successor escrow agent or for other appropriate relief,
and any such resulting appointment shall be binding upon all of the parties
hereto.

Section 8. Termination

This Agreement shall terminate upon (a) the written agreement of the Seller and
the Buyer or (b) the disbursement of the entire amount remaining in the Escrow
Account in accordance with Section 3.

Section 9. Notices

Any notice, consent or request to be given in connection with any of the terms
or provisions of this Agreement shall be in writing and be given in person, by
facsimile transmission or courier delivery service and also by registered or
certified mail (in each

 

7



--------------------------------------------------------------------------------

case, with a copy by e-mail), and shall become effective (a) on delivery if
given in person, (b) on the date of delivery if sent by facsimile or by courier
delivery service, or (c) four Business Days after being deposited in the mail,
with proper postage for first-class registered or certified mail, prepaid.

Notices shall be addressed as follows:

 

  (i) if to the Seller:

SWG Holdings, LLC

149 S. Barrington Avenue, #828

Los Angeles, CA 90049

Attention: Jess M. Ravich

Fax Number: (310) 788-5367

Phone Number:

E-mail: jravich@hl.com

and

SWG Holdings, LLC

335 N. Maple Drive, Suite 240

Beverly Hills, CA 90210

Attention: Steven E. Hartman

Fax Number: (310) 275-9484

E-mail: SHartman@llcp.com

with a copy to:

Bingham McCutchen LLP

355 S. Grand Avenue, Suite 4400

Los Angeles, CA 90071

Attention: Richard J. Welch

Fax Number: (213) 680-6499

E-mail: Richard.Welch@bingham.com

 

  (ii) if to the Buyer:

Churchill Downs Incorporated

700 Central Avenue

Louisville, KY 40208

Attention: General Counsel

Fax Number: (502) 636-4548

Phone Number: (502) 636-4400

with a copy to:

 

8



--------------------------------------------------------------------------------

Sidley Austin LLP

One South Dearborn Street

Chicago, IL 60603

Attention: Brian J. Fahrney

                 Matthew G. McQueen

Fax Number: (312) 853-7036

E-mail: bfahrney@sidley.com

             mmcqueen@sidley.com

 

  (iii) if to the Escrow Agent:

Wells Fargo Bank, National Association

230 W. Monroe Street

Corporate Trust Dept.; 29th Floor

Chicago, IL 60606

Attention: Timothy P. Martin

Fax Number: (312) 726-2158

Phone Number: (312) 726-2137

E-mail: Timothy.Martin@wellsfargo.com

Section 10. Governing Law, Counterparts

(a) This Agreement shall be governed by and construed in accordance with the
internal substantive Laws (other than conflicts-of-law principles) of the State
of New York. Each party irrevocably consents to the personal jurisdiction of the
state and federal courts located in the State of New York in connection with any
controversy related to this Agreement, waives any argument that venue in any
such forum is not convenient and agrees that any litigation initiated by any of
them in connection with this Agreement shall be venued in the United States
District Court for the Southern District of New York.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE BUYER ANCILLARY AGREEMENTS, THE SELLER
ANCILLARY AGREEMENTS, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR THE
ACTIONS OF ANY PARTY TO THIS AGREEMENT IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF THE WAIVERS, (ii) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (iii) IT MAKES SUCH

 

9



--------------------------------------------------------------------------------

WAIVERS VOLUNTARILY, AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
10.2(b).

This Agreement may be executed in several counterparts, each one of which shall
constitute an original and all collectively shall constitute but on instrument.

Section 11. Amendment, Modification or Waiver

This Agreement may be amended or modified and any term of this Agreement may be
waived if such amendment, modification or waiver is in writing and signed by all
parties.

Section 12. Assignments of Interests

No assignment of the interest of any of the parties hereto shall be binding upon
the Escrow Agent unless and until written notice of such assignment shall be
filed with and acknowledged by the Escrow Agent.

Section 13. Capitalized Terms

Capitalized terms used but otherwise not defined in this Agreement shall have
the meanings ascribed to them in the Purchase Agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Escrow Agreement as of
the date first above written.

 

SWG Holdings, LLC

By:

 

 

Its:

 

 

HCRH, LLC

By:

 

 

Its:

 

 

Wells Fargo Bank, National

Association, as Escrow Agent

By:

 

 

Its:

 

 

 

11



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF ESCROW AGENT FEES

Annual Charge (to be paid 50% by the Seller and 50% by the Buyer): $3,400

Any out-of-pocket expenses, or extraordinary fees or expenses such as attorney’s
fees or messenger costs, are additional and are not included in the above
schedule.

These fees cover a full year, or any part thereof, and thus are not prorated in
the year of termination. The annual fee is billed in advance and payable prior
to that year’s service.

 

12



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NONCOMPETITION AND NONSOLICITATION AGREEMENT

This Noncompetition and Nonsolicitation Agreement (the “Agreement”), dated as of
                 , 2010 is made by and among HCRH, LLC, a Delaware limited
liability company (“Buyer”) and [                            ] (the “Seller
Equityholder”). Capitalized terms used herein without definition shall have the
meanings given to such terms in the Purchase Agreement (as defined below).

RECITALS

WHEREAS, SWG Holdings, LLC, a Delaware limited liability company (“Seller”),
Buyer, and Churchill Downs Incorporated, a Kentucky corporation (“Parent”) have
entered into a Purchase Agreement dated September [10], 2010 (the “Purchase
Agreement”) providing for the acquisition by Buyer of all of the outstanding
equity interests of SW Gaming, LLC (the “Company”) from Seller for cash, on and
subject to the terms set forth therein;

WHEREAS, the Company is engaged in the business of operating the casino resort
and hotel located in Washington County, Mississippi, including gaming devices,
table games, restaurants and a conference center, more commonly known as the
Harlow’s Casino Resort and Hotel (the “Business”); and

WHEREAS, as a material inducement for Buyer and Parent to enter into the
Purchase Agreement, and in order to protect the value and goodwill of the
Business, Buyer and Parent desire that the Selling Equityholder enter into, and
the Seller Equityholder has agreed to enter into, this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
representations, warranties, covenants and obligations contained herein and in
the Purchase Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

ARTICLE I

Covenant Not to Compete or Solicit Business

Section 1.1. In recognition of the fact that Seller and Seller Equityholder are
receiving significant economic value under the Purchase Agreement, and in
furtherance of the sale of the LLC Interests and the Business to Buyer by virtue
of the transactions contemplated thereby and more effectively to protect the
value and goodwill of the Business so sold, Seller Equityholder acknowledges
that Buyer and Parent would be irreparably damaged if Seller Equityholder or any
of its Affiliates were to compete with Buyer, Parent or the Business and each
covenants and agrees that, for a period beginning on the Closing Date and ending
on the third anniversary of the Closing Date, Seller Equityholder shall not, and
shall cause each of Seller Equityholder’s Affiliates not to:

 

1



--------------------------------------------------------------------------------

(i) directly or indirectly (whether as principal, agent, independent contractor,
partner, franchisor, licensor or otherwise) own, lease, manage, operate,
control, participate in, perform services for, or otherwise carry on, a business
competitive with the Business (A) within a sixty-five (65) mile radius of the
Property or (B) at the Isle of Capri Casino Hotel Lula located in Lula,
Mississippi (together, the “Existing Territory”);

(ii) directly or indirectly (whether as principal, agent, independent
contractor, partner, franchisor, licensor or otherwise) organize, create,
establish, own, lease, manage, operate, control, participate in, perform
services for, directly invest or finance or engage in investment banking,
restructuring investment or similar distressed or restructuring investment
activities or similar investment advisory activities for or otherwise carry on,
a new development for a business competitive with the Business within a one
hundred (100) mile radius of the Property (the “Future Territory” and, together
with the Existing Territory, the “Territory”); or

(iii) solicit or attempt to persuade any employee of the Company to terminate
such employment relationship (whether for the purpose of entering into any such
relationship on behalf of any other business organization in competition with
the Business or otherwise) provided, however, that the foregoing shall not
prohibit Seller Equityholder from (A) engaging in the general solicitation
(whether by newspaper, trade publication or other periodical or pursuant to the
use of an executive search consultant) of employees (or hiring any employees
that respond to such general solicitation) so long as such solicitation is not
directed specifically at any employee of the Company after the Closing, or
(B) soliciting any employee after the Closing who is no longer employed by the
Company.

Notwithstanding the foregoing, nothing set forth in this Agreement shall
prohibit Seller Equityholder or any of its Affiliates from owning the debt or
equity securities of or participating in distressed or restructuring investment
activities with respect to any entity which operates, through a subsidiary
business or otherwise, a business which competes with the Business in the
Territory, as long as (x) not more than 20% of such entity’s revenues, as of the
date hereof with respect to existing ownership of securities or
distressed/restructuring activities or as of the date of such investment or
commencement of such distressed/restructuring activities with respect to new
investments or distressed/restructuring activities, are derived from the
operations in the Territory which are competitive with the Business and
(y) neither Seller Equityholder nor any of its Affiliates owns as of the date of
this Agreement, or will after the date hereof acquire, sufficient debt or equity
securities to own at the time of acquisition, in the aggregate, debt and equity
securities which together constitute more than 20% of the voting power of such
entity.

Section 1.2. Seller Equityholder covenants and agrees that for a period of three
(3) years from and after the Closing Date it will not, and will not permit any
of its Affiliates to, divulge or make use of any Trade Secrets or other
confidential information of the Business, other than to disclose such Trade
Secrets and information to Buyer, Parent or their Affiliates, or as otherwise
excepted or permitted under Section 6.16 of the Purchase Agreement, whether with
respect to what is deemed not to be confidential information, or with respect to
permitted disclosures.

 

2



--------------------------------------------------------------------------------

Section 1.3. The parties agree that the covenants set forth in this Agreement
are reasonable with respect to duration, geographical area and scope. If Seller
Equityholder violates any of its obligations under this Agreement, Buyer or
Parent may proceed against it in law or in equity for such damages or other
relief as a court may deem appropriate. Seller Equityholder acknowledges that a
violation of this Agreement may cause Buyer or Parent irreparable harm which may
not be adequately compensated for by money damages. Seller Equityholder
therefore agrees that in the event of any actual or threatened violation of this
Agreement, Buyer and Parent shall be entitled, in addition to other remedies
that it may have, to seek a temporary restraining order and to seek preliminary
and final injunctive relief against Seller Equityholder or any of its Affiliates
to prevent any violations of this Agreement, without the necessity of posting a
bond. It is the intent and understanding of each party hereto that if, in any
action before any court or agency legally empowered to enforce this Agreement,
any term, restriction, covenant or promise in this Agreement is found to be
unreasonable and for that reason unenforceable, then such term, restriction,
covenant or promise shall be deemed modified to the extent necessary to make it
enforceable by such court or agency, and such court or agency shall be empowered
to reform the terms hereof (including by modifying or reducing the duration,
geographical area or scope hereof) or to delete specific words or phrases
included herein.

Section 1.4. For purposes of this Agreement, the Broker (and its Affiliates) or
any other investment banking firm with which Jess M. Ravich is affiliated (and
such firm’s Affiliates) shall not be deemed to be Affiliates of Seller
Equityholder.

Section 1.5. The parties agree that this Agreement shall not apply to the Casino
Management Company or any of its managers, directors, officers or employees.

Section 1.6. The parties agree that all claims for damages and all remedies
under this Agreement are subject to the provisions of the Purchase Agreement,
including the limitations on damages and remedies contained in Article IX
thereof. Claims based upon or arising out of this Agreement may be asserted by
Buyer at any time before the date that is three (3) months after the third
anniversary of the Closing.

Section 1.7. Seller Equityholder represents and warrants to the Buyer that:

(a) it is a [type of entity] duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its organization;

(b) it has full [corporate] power and authority to execute and deliver this
Agreement and to perform its obligations hereunder;

(c) the execution and delivery of this Agreement by it and the performance by it
of its obligations hereunder have been duly and validly authorized by all
necessary [corporate] action and no other [corporate] proceedings on the part of
it are necessary to authorize this Agreement or to perform its obligations
contemplated hereunder;

(d) this Agreement has been duly and validly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general application relating to or affecting
creditors’ rights and to general principles of equity;

 

3



--------------------------------------------------------------------------------

(e) the execution, delivery and performance of this Agreement will not
(i) conflict with, result in a breach of the terms, conditions or provisions of,
or constitute a default, an event of default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under (A) its
organizational documents, (B) any material note, instrument, agreement,
mortgage, lease, license, franchise, permit or other authorization, right,
restriction or obligation to which it is a party or any of its assets or
properties is subject or by which it is bound, or (C) any court order to which
it is a party or by which it is bound; (ii) violate any requirements of Laws
affecting it; or (iii) require the approval, consent, authorization or act of,
or the making by it of any declaration, filing or registration with, any Person;
and

(f) there are no lawsuits, claims, suits, proceedings or investigations pending
or, to the actual knowledge of it, threatened against it or to which it is a
party or by which it or any of its assets or properties is bound (i) that relate
to this Agreement or any action taken or to be taken by it in connection
herewith, or which seek to enjoin, prevent, alter or delay, or obtain monetary
damages in respect of this Agreement or (ii) that would reasonably be expected
to materially and adversely affect the ability of it to perform its obligations
under this Agreement. Seller Equityholder is not subject to any court order that
seeks to enjoin, prevent, alter, delay or obtain money damages in respect of
this Agreement.

ARTICLE II

Miscellaneous

Section 2.1. No Waiver; Remedies. No failure or delay on the part of the Buyer
in exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other or further exercise thereof or the exercise
of any other power, right or remedy. The rights and remedies provided in this
Agreement are cumulative and nonexclusive of any rights or remedies provided at
law. Any waiver pursuant to this Agreement shall be effective only in the
specific instance and for the specific purpose for which given.

Section 2.2. Amendments. No amendment, supplement, modification or waiver of any
provision of this Agreement nor consent to any departure by the Seller
Equityholder therefrom shall be effective unless the same shall be in writing
and signed by Seller Equityholder and Buyer.

Section 2.3. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given (a) on the date of delivery if delivered
personally or sent by fax (which is confirmed), (b) on the first Business Day
following the date of dispatch by overnight courier service or (c) on the fifth
Business Day following the date mailing if mailed by registered or certified
mail (return receipt requested) to the parties at the following addresses (or at
such other address for a party as shall be specified by like notice):

 

  (i) if to the Buyer:

 

  

HCRH, LLC

c/o Churchill Downs Incorporated

700 Central Avenue

Louisville, KY 40208

  

 

4



--------------------------------------------------------------------------------

  

Attention: General Counsel

Telecopier: (502) 636-4548

 

with a copy to:

 

Sidley Austin LLP

One South Dearborn Street

Chicago, IL 60603

Attention: Brian J. Fahrney

                 Matthew G. McQueen

Telecopier: (312) 853-7036

  

 

  (ii) if to Seller Equityholder:

 

   [Seller Equityholder]      

 

     

 

     

 

     

Attention:                         

Facsimile:                         

 

with a copy to:

 

Bingham McCutchen LLP

355 S. Grand Avenue, 42nd Floor

Los Angeles, California 90071

Attention: Richard J. Welch

Facsimile: (213) 830-8610

  

(b) Any party may at any time change its address for service from time to time
by giving notice to the other parties in accordance with this Section 2.3.

Section 2.4. Governing Law; Waiver of Jury Trial; Related Matters. The
provisions of Section 10.2 (Governing Law; Consent to Jurisdiction; Waiver of
Trial by Jury) of the Purchase Agreement are incorporated herein by reference,
mutatis mutandis.

Section 2.5. Severability; Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same instrument. Any
provisions of this Agreement which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 2.6. Integration. This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall

 

5



--------------------------------------------------------------------------------

constitute the entire agreement among the parties hereto with respect to the
subject matter hereof superseding all prior oral or written understandings.

Section 2.7. Headings. Article and Section headings used herein are for
convenience and reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting
this Agreement.

Section 2.8. Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and nothing in this Agreement,
express or implied is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever except as expressly set forth
herein. This Agreement, and any rights or interests hereunder, may not be
assigned, by operation of law or otherwise, by Buyer without the written consent
of Seller Equityholder or by Seller Equityholder without the prior written
consent of Buyer.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its officer hereunto duly authorized as of the date
first above written.

 

SELLER EQUITYHOLDER: [Name of Seller Equityholder] By:  

 

  Name:   Title: BUYER: HCRH, LLC By:  

 

  Name:   Title:

 

ACKNOWLEDGED AND AGREED: PARENT: Churchill Downs Incorporated By:  

 

  Name:   Title: